

Exhibit 10.47


CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.
COLLABORATION AND LICENSE AGREEMENT


between


NOVO NORDISK A/S


and


DICERNA PHARMACEUTICALS, INC.






NOVEMBER 15, 2019







--------------------------------------------------------------------------------


 


1.
DEFINITIONS AND INTERPRETATIONS    1

2.
TARGET SELECTION AND VALIDATION    24

2.1
Target Selection, Validation, and Development Candidates.    24

2.2
Development Candidates.    25

2.3
Reserved and Option Targets.    26

2.4
Gatekeeper Process.    29

2.5
Scope of Blocked Targets    31

2.6
Encumbered Targets    31

3.
EXCLUSIVITY    31

3.1
Hepatocyte Target Exclusivity – R&D Collaboration Term.    31

3.2
Development Candidate and Product Exclusivity – Term of Agreement,    32

3.3
Novo Options for Dicerna Reserved Orphan Liver Target.    32

3.4
Limited Novo Exclusivity.    33

3.5
Blocked Targets and Third Party Agreements.    34

4.
RESEARCH AND PRODUCT DEVELOPMENT    34

4.1
Research and Development Program.    34

4.2
Research and Development Activities.    35

4.3
Clinical Development Activities.    35

4.4
Costs of Performance.    35

4.5
IND Filing    37

4.6
Records, Reports and Audits.    37

4.7
Certain Standards Applicable to Work    38

4.8
Right to Subcontract    39

5.
MANUFACTURING AND COMMERCIALIZATION    40

5.1
Compound and Product Manufacturing Generally.    40

5.2
Product Quality Generally    41

5.3
Commercialization by Novo    41

5.4
Co-Development Payments    41

6.
GOVERNANCE AND JOINT STEERING COMMITTEE    43

6.1
Project Leader    43

6.2
Program Leader    44

6.3
Alliance Leader    44



i



--------------------------------------------------------------------------------

 


6.4
Working Groups    44

6.5
Joint Steering Committee.    45

7.
LICENSES    47

7.1
License Grant to Novo    47

7.2
Sublicenses    47

7.3
License Grants to Dicerna    47

7.4
Know-How Transfer; Availability of Employees    47

7.5
Covenants    48

7.6
Mutual Use of Confidential Information    48

7.7
No Implied Licenses    48

7.8
Third Party IP Agreements.    49

8.
FINANCIAL PROVISIONS    50

8.1
Upfront Payment; Escrow    50

8.2
Annual Fee    50

8.3
Pre-Clinical Milestones; DC Milestones    51

8.4
Development and Regulatory Milestones    51

8.5
Commercialization Milestones    53

8.6
Royalties.    53

8.7
Co-Development Programs.    56

9.
REPORTS AND PAYMENT TERMS    56

9.1
Net Sales Reports and Royalties Due    56

9.2
Payment Currency / Exchange Rate    56

9.3
Novo Nordisk Invoicing Instructions    56

9.4
Taxes    57

9.5
Audit Rights (Financial).    58

10.
INTELLECTUAL PROPERTY RIGHTS    59

10.1
Disclosure of Inventions    59

10.2
Notification of Issuance    59

10.3
Novo Background IP    59

10.4
Dicerna Background IP    59

10.5
Program Inventions; Joint Inventions.    60

10.6
Cooperation    61



ii



--------------------------------------------------------------------------------

 


10.7
Filing, Prosecution, Enforcement and Defense.    61

10.8
Management of Novo Background Patents    64

10.9
Product Infringement    64

10.10
Product Trademarks    65

10.11
Inventorship and Title    65

10.12
Invention Disclosure and Recordkeeping    65

10.13
Consultation on Program Inventions    66

11.
CONFIDENTIALITY    66

11.1
Duty of Confidence    66

11.2
Exceptions    66

11.3
Authorized Disclosures    66

11.4
Performance; Regulatory Approvals    67

11.5
Disclosure of Agreement    68

11.6
Breaches of Confidentiality; Assistance in Respect of Same    69

11.7
Security    69

12.
PUBLICATIONS AND PUBLICITY    69

12.1
Publications    69

12.2
Publicity    70

13.
HSR FILINGS AND CLOSING    70

13.1
HSR Filings    70

13.2
Conduct Pending HSR Clearance Date    71

14.
TERM AND TERMINATION    71

14.1
Term    71

14.2
Voluntary Termination    71

14.3
Termination for Cause.    72

14.4
Alternative to Termination    73

15.
EFFECTS OF TERMINATION    73

15.1
Termination of Agreement    73

15.2
Target/Product Return.    74

15.3
Survival    76

15.4
Termination Not Sole Remedy    76

15.5
Bankruptcy Code    77



iii



--------------------------------------------------------------------------------

 


16.
REPRESENTATIONS AND WARRANTIES    77

16.1
Representations and Warranties by Each Party    77

16.2
Representations, Warranties and Covenants by Dicerna    79

16.3
No Other Warranties    81

17.
INDEMNIFICATION AND LIABILITY    81

17.1
Indemnification by Dicerna    81

17.2
Indemnification by Novo    81

17.3
Indemnification Procedure.    82

17.4
SPECIAL, INDIRECT, AND OTHER LOSSES    83

17.5
Insurance    83

18.
COMPLIANCE    83

18.1
Compliance with this Agreement    83

18.2
Compliance with Party Specific Regulations    83

18.3
Compliance with Internal Compliance Codes    83

18.4
Compliance with Anti-Corruption Laws    84

18.5
Prohibited Conduct    84

18.6
Responsible Business    84

19.
GENERAL PROVISIONS    84

19.1
Assignment    84

19.2
Effects of Assignment, Change of Control    85

19.4
Severability    86

19.5
Governing Law; English Language    86

19.6
Dispute Resolution.    86

19.7
Continued Performance During Pendency of Arbitral Matters    88

19.8
Consent to Non-Exclusive Jurisdiction; Service of Process    88

19.9
Force Majeure    88

19.10
Waivers and Amendments    88

19.11
Relationship of the Parties    88

19.12
Notices    88

19.13
Further Assurances    89

19.14
Compliance with Law    90

19.15
No Third Party Beneficiary Rights    90



iv



--------------------------------------------------------------------------------

 


19.16
Entire Agreement    90

19.17
Counterparts    90

19.18
Expenses    90

19.19
Binding Effect    90

19.20
Construction    90

19.21
Interpretation    90

19.22
Cumulative Remedies    91

19.23
Export    91





List of Exhibits:


Exhibit A –     Work Flow Plan
Exhibit B –     Initial Research Plan
Exhibit C –     Novo Nordisk A/S’s Invoicing Instructions
Exhibit D –     Press Release
Exhibit E –     Existing Patents
Exhibit F –     Co-Development Programs Profit Sharing
Exhibit G –     Co-Promotion Principles
Exhibit H –    Dicerna Competitors
Exhibit I –     Dicerna Contract Manufacturers
Exhibit J –     Patent Prosecution: Default Countries & Territories
Exhibit K –     [Intentionally Omitted]
Exhibit L –     Use of Human Biosamples and Informed Consent
Exhibit M –     NOVO Principles for the Use of Animals




v



--------------------------------------------------------------------------------






COLLABORATION AND LICENSE AGREEMENT
THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), entered into as of
November 15, 2019 (the “Signing Date”) is by and between NOVO NORDISK A/S, a
corporation organized and existing under the laws of Denmark, having an address
at Novo Allé, 2880 Bagsvaerd, Denmark, CVR No. 24 25 67 90 (“Novo”), on the one
hand, and DICERNA PHARMACEUTICALS, INC., a corporation organized and existing
under the laws of Delaware, with its principal place of business at 33 Hayden
Avenue, Lexington, Massachusetts 02421, U.S.A. (“Dicerna”), on the other hand.
Dicerna and Novo are each referred to individually as a “Party” and together as
the “Parties”.
BACKGROUND
A.Novo is a leading global health care company engaged in the research,
development and commercialization of pharmaceutical products.
B.    Dicerna has developed a RNAi platform technology targeting hepatocytes in
the liver using GalXC Molecules (as defined below) to silence mRNA molecules,
which may lead to therapeutic uses of such GalXC Molecules in patients with
unmet medical needs.
C.    Novo and Dicerna desire to enter into this Agreement to allow the Parties
to collaborate using Dicerna’s GalXC Platform in selecting hepatocyte gene
targets and identifying GalXC Molecules from which one or more Products could be
developed to treat liver-associated cardiometabolic diseases, including
non-alcoholic steatohepatitis, and potentially other diseases in each case, on
terms set forth in this Agreement.
D.    Novo desires to obtain exclusive and nonexclusive licenses from Dicerna to
support the activities conducted pursuant to the research and development
program and to enable Novo to Commercialize Products derived from or containing
compounds developed pursuant to this Agreement, and Dicerna is willing to grant
such rights to Novo subject to the terms and conditions as set forth below.
E.    The Parties desire to jointly participate in the Development and
Commercialization of certain Products.
F.    Concurrently with the entering into of this Agreement, Dicerna and Novo
are entering into a Share Issuance Agreement, pursuant to which Novo will
purchase certain shares of Dicerna’s Common Stock on the terms and conditions
set forth therein.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the sufficiency which is acknowledged by both Parties, the Parties agree
as follows:


1



--------------------------------------------------------------------------------






1.DEFINITIONS AND INTERPRETATIONS
Capitalized terms used in this Agreement shall have the meanings specified in
this Article 1, or as defined elsewhere in this Agreement.
1.1    “Acceptance for Filing” means, following the submission of an application
for Marketing Authorization made to a Regulatory Authority, the expiration of
any applicable waiting period during which the Regulatory Authority has
authority to issue a refusal to file, if any, as to such application.
1.2    “Accounting Firm” has the meaning set forth in Section 9.5.1.
1.3    “Accounting Standards” means accounting determinations made according to
(i) U.S. Generally Accepted Accounting Principles, with respect to Dicerna and
its Affiliates, and (ii) International Financial Reporting Standards, with
respect to Novo and its Affiliates.
1.4    “Acquirer” has the meaning set forth in Section 1.24.
1.5    “Act” means, as applicable, the United States Federal Food, Drug, and
Cosmetic Act, 44 U.S.C. §§ 301 et seq., or the Public Health Service Act, 42
U.S.C. §§ 262 et seq., as such may be amended from time to time.
1.6    “Action” has the meaning set forth in Section 10.7.5.
1.7    “Affiliate” means, with respect to a Party, a person, corporation,
company, partnership, joint venture or other entity, which Controls, is
Controlled by, or is under common Control with such Party. For the purpose of
this definition, “Control” of an entity means the ownership, directly or
indirectly, of more than fifty percent (50%) of the outstanding voting
securities or capital stock of such entity, or the legal power to direct or
cause the direction of the general management and policies of the entity in
question. An entity will be deemed to be an Affiliate for so long as such
Control exists. Novo Holdings A/S, the Novo Nordisk Foundation, and Novozymes
A/S and their respective Excluded Affiliates (other than Novo and its
subsidiaries) are not considered Affiliates of Novo. “Excluded Affiliates” means
with respect to Novo Holdings A/S, the Novo Nordisk Foundation, and Novozymes
A/S and any person, corporation, company, partnership, joint venture or other
entity, which Controls, is Controlled by, or is under common Control with such
entities.
1.8    “Alexion” has the meaning set forth in Section 1.18.
1.9    “Alexion Agreement” has the meaning set forth in Section 1.18.
1.10    “Alliance Leader” has the meaning set forth in Section 6.3.
1.11    “Annual Net Sales” means, on a Product-by-Product basis, for a given
Calendar Year, all Net Sales of such Product throughout the Territory during
such Calendar Year.


2



--------------------------------------------------------------------------------





1.12    “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, taxing
authorities, national securities exchanges or securities listing organizations
that may be in effect from time to time during the Term and applicable to a
particular activity hereunder.
1.13    “Audited Party” has the meaning set forth in Section 9.5.1.
1.14    “Auditing Party” has the meaning set forth in Section 9.5.1.
1.15    “BI” has the meaning set forth in Section 1.18.
1.16    “BI Agreement” means that certain Collaborative Research and License
Agreement between BI and Dicerna dated October 27, 2017, as (subject to Section
2.5) amended and in effect from time to time.
1.17    “Bioinformatics Package and Mapping Plan” has the meaning set forth in
Section 8.1.2.
1.18    “Blocked Target” means targets [* * *].
1.19    “Blocked Target List” has the meaning set forth in Section 2.4.2.
1.20    “Business Day” means a day on which commercial banking institutions are
open for business in each of Boston, Massachusetts, New York, New York, U.S. and
Copenhagen, Denmark.
1.21    “Calendar Day” means any day of the Calendar Year.
1.22    “Calendar Quarter” means any respective period of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of any
Calendar Year.
1.23    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
1.24    “Change of Control” means:
(a)     with respect to either Party: (i) the acquisition by a Third Party or
group of Third Parties acting in concert, in one transaction or a series of
related transactions, of direct or indirect beneficial ownership of more than
fifty percent (50%) of the outstanding voting equity securities of such Party;
(ii) a merger, transfer of control or consolidation involving such Party, as a
result of which a Third Party or group of Third Parties acting in concert
acquires direct or indirect beneficial ownership of more than fifty percent
(50%) of the voting power of the surviving entity immediately after such merger,
reorganization or consolidation; or (iii) a sale, transfer or disposition of all
or substantially all of the assets of such Party in one transaction or a series
of related transactions to a Third Party or group of Third Parties acting in
concert, but in any event, excluding any consolidation or merger


3



--------------------------------------------------------------------------------





effected exclusively to change the domicile of a Party where the ultimate
indirect share ownership of the Party as a result of such consolidation or
merger does not change. The acquiring or combining Third Party in any of (i),
(ii) or (iii), and any of such Third Party’s Affiliates (other than the acquired
Party and its Affiliates as in existence prior to the applicable transaction)
are referred to collectively herein as the “Acquirer”; or
(b)    with respect to Dicerna: (i) the acquisition by a Novo Competitor (and/or
Affiliates of such Novo Competitor) or group of Third Parties (of which at least
one is a Novo Competitor) acting in concert, whether in one transaction or a
series of related transactions, of: (1) majority control of the board of
directors or equivalent governing body of Dicerna; (2) direct or indirect
beneficial ownership of more than forty percent (40%) of the outstanding voting
equity securities of Dicerna; or (ii) a merger, transfer of control or
consolidation involving Dicerna, as a result of which a Novo Competitor (and/or
Affiliates of such Novo Competitor) or group of Third Parties (of which at least
one is a Novo Competitor) acting in concert acquires direct or indirect
beneficial ownership of more than forty percent (40%) of the voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (iii) a sale, transfer or disposition of all or substantially all of the
assets of Dicerna related to the transactions contemplated by this Agreement. In
any such case, such Novo Competitor and its Affiliates (other than Dicerna and
its Affiliates in existence prior to the applicable transaction) shall also be
considered an Acquirer of Dicerna.
1.25    “Claims” has the meaning set forth in Section 17.1.
1.26    “Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial
or Phase 3 Clinical Trial, or any post-approval human clinical trial, as
applicable.
1.27    “CMC Activities” means chemistry, manufacturing and controls activities.
1.28    “CMC Working Group” has the meaning set forth in Section 6.4.
1.1    “Co-Development Budget” has the meaning set forth in Section 5.4.1.
1.2    “Co-Development Percentage” means a percentage representing a designating
Party’s economic stake in a Co-Development Program. Novo as the designating
Party under Section 3.3 will designate the percentage of at least [* * *] and
not greater than [* * *] as X percent (X%) and Dicerna will be [* * *] minus X
percent ([* * *]-X%). Dicerna as the designating Party under Sections 2.3.2(c)
or 2.3.3 will designate the percentage of at [* * *] and not greater than [* *
*] as X percent (X%) and Novo will be [* * *] minus X percent ([* * *]-X%).
1.3    “Co-Development Post-Option Expenses” means, with respect to a given
Co-Development Program, the Co-Development Percentage multiplied by the portion
of Development Expenses incurred after designation as a Co-Development Program.


4



--------------------------------------------------------------------------------





1.4    “Co-Development Pre-Option Expenses” means with respect to a given
Co-Development Program, the Co-Development Percentage multiplied by the portion
of Development Expenses incurred [* * *] until designation as a Co-Development
Program.
1.5    “Co-Development Product” means a Compound Directed To a Co-Development
Target.
1.6    “Co-Development Profit Share” has the meaning set forth in Section 5.4.2.
1.7    “Co-Development Program” means Research of a Co-Development Target, or
Development and Commercialization of a Co-Development Product.
1.8    “Co-Development Target” means a Target that either Dicerna or Novo has
designated under Sections 2.3.2, 2.3.3, or 3.3 for co-development and
co-commercialization.
1.9    “Code” has the meaning set forth in Section 15.5.
1.10    “Collaboration Targets” has the meaning set forth in Section 2.1.1,
including Validated, Continuation and Co-Development Targets, but not
Discontinued Targets.
1.11    “Combination Product” has the meaning set forth in Section 1.142.
1.12    “Commercial Milestone Event” has the meaning set forth in Section 8.5.
1.13    “Commercial Milestone Payment” has the meaning set forth in Section 8.5.
1.14    “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of a Compound, Product, or other
compound, product or therapy including: (a) activities directed to storing,
marketing, promoting, detailing, distributing, importing, exporting, selling and
offering to sell that Compound, Product, or other compound, product or therapy;
(b) conducting Clinical Trials after Marketing Authorization of a Compound,
Product, or other compound, product or therapy with respect to such Compound,
Product, or other compound, product or therapy; (c) interacting with Regulatory
Authorities regarding the foregoing; and (d) seeking pricing approvals and
reimbursement approvals (as applicable) for that Compound, Product or other
compound, product or therapy in the Field in the Territory. When used as a verb,
“to Commercialize” and “Commercializing” means to engage in Commercialization
and “Commercialized” has a corresponding meaning. For clarity,
“Commercialization” shall not include any Research or Development activities.
1.15    “Commercially Reasonable Efforts” [* * *].
1.16    “Competing GalXC Product” means any product that contains a GalXC
Molecule Directed To a Collaboration Target that is being researched, developed,
used, made (including formulated) or commercialized by a Third Party.
1.17    “Complement Pathway” [* * *].


5



--------------------------------------------------------------------------------





1.18    “Compound” [* * *].
1.19    “Confidential Information” means all Know-How or other information or
materials of a Party, in any form (written, oral, electronic, photographic, or
otherwise) that is confidential or proprietary, including:
(a)    all Know-How which is generated by or on behalf of a Party under this
Agreement or which one Party or any of its Affiliates or representatives has
provided or otherwise made available to the other Party, including such Know-How
comprising or relating to concepts, discoveries, Inventions, data, designs or
formulae arising from this Agreement;
(b)    all such information or materials regarding or concerning any
Collaboration Target, Compound, Product, or any other technical or business
information;
(c)    all communications between the Parties or information of whatever kind
whether recorded or not and, if recorded, in whatever medium, relating to or
arising out of this Agreement, whether disclosed prior to or after entering into
this Agreement;
(d)    any information that the Party indicates in writing is information of a
confidential nature or which is marked “confidential”; and,
(e)    all copies and excerpts of the communications, information, notes,
reports and documents in whatever form referred to in subclauses (a) through (d)
of this definition.
For purposes of the confidentiality obligations set forth herein and subject to
Section 7.6 and for so long as they continue as Confidential Information under
Article 11: (i)  Know-How owned or Controlled by Novo (other than Joint
Know-How) shall be deemed Confidential Information of Novo; (ii) Know-How owned
or Controlled by Dicerna (other than Joint Know-How) shall be deemed
Confidential Information of Dicerna; (iii) the terms and conditions of this
Agreement shall be deemed Confidential Information of both Parties; (iv) any
disclosed information which is not publicly available relating to the Blocked
Targets and is not otherwise possessed by Novo (and does not otherwise come into
Novo’s possession), including the identity of Dicerna Excluded Programs, or
Discontinued Targets shall be deemed Confidential Information of Dicerna; (v)
any of Novo’s Confidential Information on Novo’s Own Targets prior to selection
of such Novo’s Own Targets as Collaboration Targets shall continue to be
Confidential Information of Novo even after such Novo’s Own Targets become
Discontinued Targets; (vi) for purposes of the restriction on disclosure,
non-public information concerning Collaboration Targets, Compounds and Products
(including the identity, structure and/or properties, in each case, specific to
the Collaboration Targets, Compounds and Products in the Field, except for the
GalXC Platform) and information contained in the Research Plans shall be deemed
Confidential Information of both Parties; and (vii) for purposes of the
restriction on disclosure, Joint Know-How shall be deemed Confidential
Information of both Parties and kept confidential per the terms of Article 11,
unless subsequently assigned to the other Party as set forth in Article 10, in
which case, such Know-How shall become the Confidential Information of the
assignee. For clarity, nothing in the foregoing shall limit Sections 3.1 through
3.3 or the exclusive licenses granted to Novo pursuant to Section 7.1).
Product-Specific Know-How shall be used by the Parties only in accordance with
the terms of this Agreement.


6



--------------------------------------------------------------------------------





1.20    “Confidentiality Agreement” has the meaning set forth in Section 19.16.
1.21    “Continuation Targets” has the meaning set forth in Section 2.3.4.
1.22    “Control” or “Controlled” means, with respect to any Know-How, or
intellectual property right (including any Patent Right), that a Party owns, or
has a license to, such Know-How or intellectual property right, in each case to
the extent such Party has the power to grant to the other Party access, a
license, or a sublicense (as applicable) to the same on the terms and conditions
set forth in this Agreement; provided that, as to Know-How or Patent Rights
first licensed or acquired by Dicerna from a Third Party after the Effective
Date, such Know-How or Patent Right will be included as “Controlled” by Dicerna
only if Novo elects to accept a sublicense or license in accordance with Section
7.8.1. Notwithstanding anything in this Agreement to the contrary, in the event
of a Change of Control of a Party, the Party shall be deemed to not Control any
intellectual property right that is owned or controlled by the Acquirer or its
Affiliates prior to or after the Change of Control, other than Know-How and
intellectual property rights Controlled by such Party prior to the Change of
Control.
1.23    “Co-Promotion Agreement” means a co-promotion agreement for a
Co-Development Program for which the Parties have agreed to co-promote according
to Sections 2.3.2(c), 2.3.3(b) (in the US for Dicerna’s option) or 3.3 and to be
negotiated by the Parties based on the co-promotion principles as set forth in
Exhibit G.
1.24    “Cover”, “Covering”, or “Covered” means, with respect to Patent Rights,
where the use, Manufacture, sale, offer for sale, import or export of subject
matter (including, but not limited to, goods and services such as Products),
absent ownership or a license, would infringe at least one issued and unexpired
claim (or a pending claim, if such pending claim were to issue without
modification from a claim in the application as filed) of such Patent Rights
which has not been declared invalid or unenforceable by a patent office or a
court of competent jurisdiction in a decision that is unappealable or
unappealed.
1.25    “CRO” has the meaning set forth in Section 4.4.2.
1.26    “Data Package” means, with respect to a given Collaboration Target, a
data package that includes each of the following: (a) relevant data related to
such Collaboration Target, including design and synthesis of the Compound(s)
Directed To the Collaboration Target, and any in vitro and in vivo validation
and other related research and preclinical data and information relating to such
Compound(s) and Collaboration Target; (b) a reasonably detailed analysis of the
data related to such Collaboration Target; and (c) such other information
regarding such Collaboration Target as Novo may otherwise reasonably request
that is in Dicerna’s possession and control.
1.27    “DCR-HBVS” means the GalXC Molecule known as DCR-S219 that is identified
in clinicaltrials.gov with the clinical trial identifier NCT03772249.
1.28    “Default Countries” means, with respect to Program Inventions and/or
Product-Specific Patents Covering Compounds and Products advanced to at least a
Phase 1 Clinical Trial, each patent application shall at least be filed in the
countries identified in Exhibit J.


7



--------------------------------------------------------------------------------





1.29    “Development” or “Develop” means, with respect to a Compound or Product,
any activities after nomination as a Development Candidate for such Compound or
Product, including research, preclinical and other non-clinical testing, test
method development and stability testing, toxicology, formulation, Manufacture,
process development, clinical studies (including manufacturing in support
thereof, but excluding any commercial manufacturing), statistical analysis and
report writing, the preparation and filing of regulatory filings and all
regulatory affairs related to the foregoing. When used as a verb, “Developing”
means to engage in Development and “Developed” has a corresponding meaning. For
clarity, “Development” shall not include any Research or Commercialization
activities.
1.30    “Development and Regulatory Milestone Event” has the meaning set forth
in Section 8.4.
1.31    “Development and Regulatory Milestone Payment” has the meaning set forth
in Section 8.4.
1.32    “Development Budget” means, with respect to a Compound, projection of
expected total Development Expenses through Marketing Authorization from
nomination as a Development Candidate.
1.33    “Development Candidate” or “DC” has the meaning set forth in Section
2.2.
1.34    “Development Expenses” means all expenses incurred in accordance with
the Accounting Standards, directly or indirectly, in connection with the
Development activities hereunder, including without limitation expenses incurred
in connection with: (i) obtaining, maintaining and/or expanding Regulatory
Approval and/or the ability to Manufacture, formulate, use, fill, ship and/or
sell a Product; (ii) data management, statistical designs and studies, document
preparation, and other expenses associated with clinical testing programs; (iii)
costs of process development or improvement, Manufacturing Expenses (including
Manufacturing activities occurring prior to nomination of a Development
Candidate approved by Novo for use in future Development activities and
Manufacturing Expenses incurred in Manufacturing Product inventory in
preparation for commercial sales), scale-up, validation and recovery (including
plant costs), in each case including all FTE Expenses for FTEs who perform
activities in furtherance of the foregoing.
1.35    “Development Plan” means, with respect to a Development Candidate, an
outline of Development activities to be conducted and corresponding objectives
to be achieved up until Commercialization.
1.36    “Dicerna Background IP” has the meaning set forth in Section 10.4.
1.37    “Dicerna Excluded Programs” means the research and development of
compounds or products by Dicerna and its Affiliates Directed To the Targets
identified in subsection (i) of the definition of “Blocked Targets” in Section
1.18 above.
1.38    “Dicerna Indemnified Party” has the meaning set forth in Section 17.2.


8



--------------------------------------------------------------------------------





1.39    “Dicerna Orphan Product” has the meaning set forth in Section 3.3.
1.40    “Dicerna Reserved Orphan Liver Target” has the meaning set forth in
Section 2.3.2.
1.1    “Direct Manufacturing Costs” means all direct manufacturing costs and
charges for a given Compound or Product, including: (a) direct manufacturing
charges reasonably allocable to Compounds or Products, such as purchase of
materials, (b) storage and insurance, packaging and shipment thereof, and (c)
FTE Expenses (e.g., quality, manufacturing, and chemistry) used therefor and
equipment purchased for Compounds or Products and excluding: (y) amortization of
property or equipment not specifically related to manufacturing of Products and
(z) allocation of general corporate overhead.
1.2    “Directed To” means, with regard to an RNAi product or oligonucleotide
product and Target, [* * *]. For clarity, if the defined term “Directed To” is
separated, such as when required grammatically (e.g., when discussing Targets
“To which a product is Directed”), such separated term shall maintain the same
meaning set forth in the previous sentence.
1.3    “Discontinued Target” means a Target with [* * *] pursuant to Section
2.3.5 or as to which Novo has exercised a right of termination under Section
14.2. In case of termination of this Agreement in its entirety under Section
14.2 or under Section 14.3 then all Collaboration Targets shall be Discontinued
Targets.
1.4    “Discovery Period” has the meaning set forth in Section 2.1.1.
1.5    “Dispute” has the meaning set forth in Section 19.6.1.
1.6    “Distribution Expenses” means all expenses incurred in accordance with
the Accounting Standards, directly or indirectly, in connection with the
distribution of Products, including, without limitation, expenses for customer
services, order entry, billing, shipping, insurance, tariffs, customs, duties
and similar taxes, credit and collection and other such activities, in each
case: (i) except to the extent deducted in the calculation of Net Sales and (ii)
including all FTE Expenses for FTEs who perform activities in furtherance of the
foregoing.
1.7    “DOJ” has the meaning set forth in Section 13.1.
1.8    “Dollar” means the United States of America dollar, and “$” and “USD”
will be interpreted accordingly.
1.9    “Effective Date” means the HSR Clearance Date.
1.10    “Effective Patent Claim” means any Valid Claim of: (a) a patent; or (b)
a pending patent application; in each case claiming a method of use of a
Compound or Product for an approved use of a Product or the composition of
matter (including formulations) of a Compound or Product and included within the
Licensed Patent Rights (including Product-Specific Patents).
1.11    “EMA” means the European Medicines Agency and any successor thereto.


9



--------------------------------------------------------------------------------





1.12    “Escrow Agent” means Silicon Valley Bank or such other bank or other
entity selected by the Parties as the escrow agent under the Escrow Agreement.
1.13    “Escrow Agreement” means the Escrow Agreement entered into as of the
Signing Date by and among the Escrow Agent, Novo and Dicerna to effectuate the
intent and purposes of Section 8.1.
1.14    “Excluded Claim” has the meaning set forth in Section 19.6.5.
1.15    “Excluded Field” means any and all uses of the GalXC Platform, including
any and all use of the GalXC Molecules generated by the GalXC Platform, for
diagnostic, therapeutic, or prophylactic uses in humans, in an indication whose
[* * *].
1.16    “Existing Patents” has the meaning set forth in Section 16.2.3(a).
1.17    “Expenses and Payments” has the meaning set forth in Section 9.5.1.
1.18    “FDA” means the United States Food and Drug Administration and any
successor thereto.
1.19    “FFDCA” has the meaning set forth in Section 16.1.5.
1.20    “Field” means any and all diagnostic, therapeutic or prophylactic uses
in humans for indications which achieve their beneficial effect using a [* * *]
except [* * *].
1.21    “First Commercial Sale” means, in a country, the first sale of a Product
by Novo or Dicerna or their respective Affiliates or their sublicensees, to an
unaffiliated Third Party in that country after receipt of all Marketing
Authorizations required to market and sell the Product have been obtained in the
country in which such Product is sold. Sales for purposes of testing the Product
and sample purposes shall not be deemed a First Commercial Sale. Furthermore,
for purposes of clarity, the term “First Commercial Sale” as used in this
Agreement shall not include: (i) any distribution or other sale solely for
so-called treatment investigational new drug sales, named patient sales,
compassionate or emergency use sales or pre-license sales, in each case provided
that such Product is distributed without charge or sold at or below cost;
(ii) intercompany transfers to Affiliates of a Party or between such entities
and a sublicensee of a Party or an Affiliate, provided a subsequent sale to an
unaffiliated Third Party by such Affiliate of a Party or sublicensee is not
considered an intercompany transfer; nor (iii) other similar non-commercial
sales.
1.22    “FTC” has the meaning set forth in Section 13.1.
1.23    “FTE” means, with respect to a person, the equivalent of the work of one
(1) employee full time for [* * *] (consisting of at least [* * *] per year
(with no further reductions for vacations and holidays)).  Overtime, and work on
weekends, holidays and the like will not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution. The portion or multiple of an FTE billable by
the applicable Party for one (1) individual during a given accounting period
shall be determined by dividing the number of hours worked by said individual on
the work to be conducted under the Agreement during


10



--------------------------------------------------------------------------------





such accounting period and the number of FTE hours applicable for such
accounting period based on [* * *] per Calendar Year, applied consistently
throughout the Calendar Year. For clarity, no individual person can ever
constitute more than a single FTE.
1.24    “FTE Expenses” means the FTE Rate multiplied by the applicable number of
FTEs.
1.25    “FTE Rate” means, for the period commencing on the Effective Date until
such time as the Parties agree otherwise, [* * *] per year, subject to annual
increases or decreases beginning on January 1, 2021 to reflect the percentage
increase or decrease in the Consumer Price Index – All Urban Consumers, US City
Average, All Items (as quoted by the U.S. Department of Labor, Bureau of Labor
Statistics), and similarly calculated year to year increases each subsequent
Calendar Year. The FTE Rate shall be deemed to encompass compensation for
expenses of salaries, benefits, supplies, other employee expenses, and
supporting overhead and general and administration allocations.
1.26    “GalXC Molecule” means an RNAi molecule conjugated to one or more
N-acetylgalactosamine (GalNAc) ligands and designed to be Directed To a Target.
1.27    “GalXC Patents” has the meaning set forth in Section 10.7.1.
1.28    “GalXC Platform” means the RNAi technology platform Controlled by
Dicerna, generating and using GalXC Molecules to silence one or more mRNA
molecules.
1.29    “GalXC Platform IP” means [* * *].
1.30    “Gatekeeper” has the meaning set forth in Section 2.4.1.
1.31    “Generic Product” means, as to a given Product, a product whose sale is
not authorized by Novo or its Affiliates or sublicensees that is (a) approved by
a Regulatory Authority as therapeutically equivalent to such Product in a
country for at least one approved indication of the Product in such country, or
(b) is approved by a Regulatory Authority by making cross-reference to and
relying on the safety and effectiveness data provided to such Regulatory
Authority for the Product on the basis that it demonstrates bioequivalence or
biosimilarity or interchangeability to such Product.
1.32    “Global Profits” means, as to a given Product, Net Sales less the
following items: Manufacturing Expenses, Marketing Expenses, Sales Expenses,
Patent Expenses, Distribution Expenses, and Development Expenses, for a given
period. For the avoidance of doubt, Co-Development Pre-Option Expenses will not
be used to calculate Global Profits.
1.33    “Good Clinical Practices” or “GCP” means all applicable current Good
Clinical Practice standards for the design, conduct, performance, monitoring,
auditing, recording, analyses and reporting of Clinical Trials, including, as
applicable, (a) as set forth in the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
Harmonized Tripartite Guideline for Good Clinical Practice (CPMP/ICH/135/95) and
any other guidelines for good clinical practice for trials on medicinal products
in the


11



--------------------------------------------------------------------------------





Territory, (b) the Declaration of Helsinki (2004) as last amended at the 52nd
World Medical Association in October 2000 and any further amendments or
clarifications thereto, (c) US Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(d) the equivalent Applicable Laws in any relevant country, each as may be
amended and applicable from time to time.
1.34    “Good Laboratory Practices” or “GLPs” means all applicable Good
Laboratory Practice standards, including, as applicable: (a) as set forth in the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 44 C.F.R. Part 58; and (b) the equivalent Applicable Laws in
any relevant country, each as may be amended and applicable from time to time.
1.35    “Good Manufacturing Practices” or “GMPs” means all applicable Good
Manufacturing Practices including, as applicable: (a) the principles detailed in
the US Current Good Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601,
610 and 820; (b) European Directive 2003/94/EC and Eudralex 4; (c) the
principles detailed in the WHO TRS 986 Annex 2, TRS 961 Annex 6 and TRS 957
Annex 2; (d) ICH Q7 guidelines and (e) the equivalent Applicable Laws in any
relevant country, each as may be amended and applicable from time to time.
1.36    “Good Research Practices” or “GRP” means research practices consistent
with the Research Quality Association (RQA), 2014 Quality in Research Guidelines
for Working in Non-Regulated Research.
1.37    “Governmental Authority” means any court, commission, authority,
department, ministry, official or other instrumentality of, or being vested with
public authority under any law of, any country, state or local authority or any
political subdivision thereof, or any association of countries.
1.38    “Hepatocyte Target” means any Target [* * *].
1.39    “HSR Act” has the meaning set forth in Section 13.1.
1.40    “HSR Clearance Date” has the meaning set forth in Section 13.1.
1.41    “Improvement” means any (a) modification, enhancement or change to the
Patent Rights or Know-How Controlled by a Party and its Affiliates and existing
as of or after the Signing Date and (b) Patent Rights claiming priority to the
Patent Rights included in Dicerna’s Background IP, with respect to Dicerna, or
Novo’s Background IP, with respect to Novo.
1.42    “IND” means an investigational new drug application filed with the FDA
with respect to a Compound or a Product, or an equivalent application filed with
a Regulatory Authority in a country other than the United States required to
commence clinical trials of a pharmaceutical product.


12



--------------------------------------------------------------------------------





1.43    “IND Approval” of a Product means that an IND for such Product has been
submitted to the FDA or equivalent Regulatory Authority and not rejected
(including placed on clinical hold) by the FDA or equivalent Regulatory
Authority within [* * *] after such submission.
1.44    “Indemnified Party” has the meaning set forth in Section 17.3.1.
1.45    “Indemnifying Party” has the meaning set forth in Section 17.3.1.
1.1    “Initial Discovery Period” has the meaning set forth in Section 2.1.1.
1.2    “Initial Party” has the meaning set forth in Section 10.7.6.
1.3    “Initial R&D Collaboration Term” has the meaning set forth in Section
4.1.2.
1.4    “Initial Targets” has the meaning set forth in Section 8.1.2.
1.5    “Initiation of GLP Tox Studies” means the first toxicology testing of a
Compound under GLP conditions.
1.6    “Internal Compliance Codes” means a Party’s internal policies and
procedures intended to ensure that a Party complies with Applicable Laws, Party
Specific Regulations, and such Party’s internal ethical, medical and similar
standards.
1.7    “Internal Revenue Code” has the meaning set forth in Section 9.4.2.
1.8    “Invention” means any invention, composition of matter, formulation,
article of manufacture, method of manufacture, method of use or other subject
matter, whether patentable or not.
1.9    “Joint Intellectual Property” means Joint Patent Rights and Joint
Know-How.
1.10    “Joint Inventions” has the meaning set forth in Section 10.5.1.
1.11    “Joint Know-How” has the meaning set forth in Section 10.5.1.
1.12    “Joint Patent Right” has the meaning set forth in Section 10.5.1.
1.13    “JSC” has the meaning set forth in Section 6.5.1.
1.14    “JSC Chair” has the meaning set forth in Section 6.5.1.
1.15    “Know-How” means all technical, scientific, and other information,
know-how, data, Inventions, discoveries, trade secrets, specifications,
instructions, techniques, processes, designs, drawings, formulae, methods,
practices, protocols, expertise and other information and technology applicable
to formulations, compositions or products or to their Manufacture, development,
registration, use, marketing or sale or to methods of assaying or testing them,
and all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data relevant to any of the


13



--------------------------------------------------------------------------------





foregoing. For clarity, Know-How includes any such information comprised or
embodied in any applicable physical materials, and excludes Patent Rights.
1.1    “Licensed Know-How” means all Know-How, including Know-How within the
GalXC Platform IP, that is Controlled by Dicerna (or one of its Affiliates) and
that is: (a), necessary or reasonably useful for the Research, Development,
registration, Manufacture (including formulation), use or Commercialization of a
Compound or Product in the Field (which would include all Know-How relating to
targeting of Hepatocyte Targets using the GalXC Platform, excluding Know-How
exclusively relating to Dicerna Reserved Orphan Liver Targets that are not
designated by Novo as Collaboration Targets under Section 2.3.2 or exclusively
relating to Discontinued Targets); or (b) acquired (subject to Section 7.8.1),
licensed (subject to Section 7.8.1), conceived, developed, created, made or
reduced to practice, whether in the course of performing the R&D Program during
the Term or otherwise, including Dicerna’s rights in any Joint Know-How and any
Improvements to the foregoing Know-How described in subclause (a).
1.2    “Licensed Patent Rights” means any and all Patent Rights, including
Patent Rights within the GalXC Platform IP, that are Controlled by Dicerna (or
one of its Affiliates) and that are: (a) listed in Exhibit E, (b) necessary or
reasonably useful for the Research, Development, registration, Manufacture
(including formulation), use or Commercialization of a Compound or Product in
the Field (which would include all Patent Rights directed to Targets using the
GalXC Platform excluding Patent Rights directed exclusively to Dicerna Reserved
Orphan Liver Targets that are not designated by Novo as Collaboration Targets
under Section 2.3.2 or exclusively relating to Discontinued Targets), (c)
acquired (subject to Section 7.8.1), licensed (subject to Section 7.8.1),
conceived, developed, created, made or reduced to practice, whether in the
course of performing the R&D Program during the Term or otherwise, including
Dicerna’s rights in any Joint Patent Rights, or (d) directed to Know-How
described in subclause (b) of the definition of “Licensed Know-How,” including
Dicerna’s rights in any Joint Patent Rights.
1.3    “Licensed Technology” means, individually or collectively, the Licensed
Patent Rights and the Licensed Know-How.
1.4    “Lilly” has the meaning set forth in Section 1.133.
1.5    “Lilly Agreement” means that certain Collaboration and License Agreement
between Eli Lilly and Company or its permitted successors and assigns (“Lilly”)
and Dicerna Pharmaceuticals, Inc. together with Dicerna Cayman dated October 25,
2018, as (subject to Section 2.5) amended and in effect from time to time.
1.6    “Losses” has the meaning set forth in Section 17.1.
1.7    “Major European Market” means any of [* * *].
1.8    “Major Territory” means: [* * *].
1.9    “Manufacturing” or “Manufacture” means any and all activities directed to
manufacturing, processing, packaging, labeling, filing, finishing, assembly,
shipping, storage, or


14



--------------------------------------------------------------------------------





freight of any pharmaceutical product (or any components or process steps
involving any product or any companion diagnostic), placebo, or comparator
agent, as the case may be, including quality assurance and stability testing,
characterization testing, quality control release testing of drug substance and
drug product, quality assurance batch record review and release of product,
process development, qualification, and validation, scale-up, pre-clinical,
clinical, and commercial manufacture and analytic development, and product
characterization.
1.10    “Manufacturing Expenses” means all expenses incurred in accordance with
the Accounting Standards, directly or indirectly, in connection with
Manufacturing a pharmaceutical product, including without limitation the costs
incurred for all materials (including devices sold as part of a Product for a
single sales price, or included as part of a Product under Development), labor,
access and use of a portion of a Manufacturing facility, reasonably allocable
Manufacturing overhead and out-of-pocket costs paid to Third Parties, in each
case including all FTE Expenses for FTEs who perform activities in furtherance
of the foregoing, but in any event excluding any unreserved, allocated idle
capacity costs and charges that exceed in the aggregate [* * *] of a
manufacturing facility relating to or occasioned by unused manufacturing
capacity not otherwise committed to Products.
1.11    “Mapped Target” means a Collaboration Target for which design and
generation of [* * *] or more distinct Compounds Directed To such Target has
occurred and that such Compounds Directed To such Target induce an inhibition,
disruption or modulation of Target-derived mRNA resulting in reduced expression
of the Target-derived mRNA.
1.12    “Marketing Authorization” means, collectively, all Regulatory Approvals
(including any applicable pricing, reimbursement or access approvals) from the
relevant Regulatory Authority (including FDA and EMA) necessary to initiate
marketing and selling a Product in such country or jurisdiction.
1.13    “Marketing Expenses” means all expenses incurred in accordance with the
Accounting Standards, directly or indirectly, in connection with the marketing,
promotion and advertising of Products, including, without limitation, expenses
for preparing and reproducing detailing aids, promotional materials, expenses of
professional education, product related public relations, relationships with
opinion leaders and professional societies, market research and market studies
(before and after Regulatory Approval), healthcare economics studies,
promotional events, attendance of professional conferences and trade shows, and
other similar activities directly related to the Products, in each case
including all FTE Expenses for FTEs who perform activities in furtherance of the
foregoing.
1.14    “Net Sales” [* * *]: 
1.15    “New Chemical Entity Regulatory Exclusivity” means the exclusivity
granted to a drug that contains no active moiety that has been previously
approved by FDA under Section 505(b) of the FFDCA (or any successor statutory
provision or treaty that provides for an extension of such exclusivity) or
equivalent exclusivity in countries outside the United States, which exclusivity
shall be deemed, for purposes of Section 8.6.2(b), not to extend beyond [* * *]
following the grant of such exclusivity for the applicable Product in the
applicable country.


15



--------------------------------------------------------------------------------





1.16    “Notice of Dispute” has the meaning set forth in Section 19.6.1.
1.17    “Novo Background IP” has the meaning set forth in Section 10.3.
1.18     “Novo Competitor” means [* * *].
1.19    “Novo Indemnified Party” has the meaning set forth in Section 17.1.
1.20    “Novo Intellectual Property” means, individually or collectively, Novo
Background IP, Novo Product Inventions, Novo Patents and Novo Know-How.
1.21    “Novo Know-How” means any and all Know-How Controlled by Novo (or one of
its Affiliates) that is: (a) existing as of the Signing Date or generated or
acquired outside the scope of the R&D Program and this Agreement, including any
Improvements to any of the foregoing that is necessary or reasonably useful for
the Research, Development, registration, Manufacture (including formulation),
use or Commercialization of a Product in the Field; or (b) conceived, Developed,
created, made or reduced to practice in the course of performing the R&D Program
during the Term, subject to Section 10.4, but including Novo’s rights in any
Joint Know-How.
1.22    “Novo’s Own Target” means any Collaboration Target which Novo has
identified, and for which it has generated Confidential Information or has
independently conducted research or development, prior to the Signing Date or
during the R&D Collaboration Term and prior to its designation as a
Collaboration Target.
1.23    “Novo Patents” means any and all Patent Rights Controlled by Novo and
its Affiliates that are: (a) existing as of the Signing Date or generated or
acquired outside the scope of the R&D Program and this Agreement, including any
improvements to any of the foregoing that is necessary or reasonably useful for
the Research, Development, registration, Manufacture (including formulation),
use or Commercialization of a Product in the Field; or (b) directed to Know-How
described in subclause (b) of the definition of “Novo Know-How,” subject to
Section 10.4, but including Novo’s rights in any Joint Patent Rights. Novo
Patents shall be disclosed in writing, which disclosures shall be updated from
time to time, in accordance with Section 10.1.
1.24    “Novo Product Inventions” means any Invention discovered or conceived
during the Term solely by or on behalf of Novo or Affiliates of Novo (and not by
Dicerna, its Affiliates or sublicensees) arising in connection with the Research
Plan, Development Plan or any other activities in connection with the R&D
Program or this Agreement, that is Directed To a Compound, Product, or
Collaboration Target(s). For the avoidance of doubt, Novo Product Inventions do
not include any Dicerna Background IP (including GalXC Platform IP), any
Product-Specific Patents owned solely or jointly by Dicerna or any and
Product-Specific Know-How owned solely or jointly by Dicerna.
1.25    “Novo Product Patent” means any Patent Right Covering a Novo Product
Invention.
1.26    “Novo Review Period” has the meaning set forth in Section 2.1.4.


16



--------------------------------------------------------------------------------





1.27    “Orphan Liver Indication” means an indication for use of a drug to treat
a rare disease or condition of the liver where the number of people affected by
the disease or condition is less than 200,000 persons or where the indication
for use otherwise meets the criteria for orphan drug designation under section
526(a) of the FFDCA and 21 C.F.R. 316.21.
1.28    “Party Specific Regulations” means all judgments, decrees, orders or
similar decisions issued by any Governmental Authority specific to a Party, and
all consent decrees, corporate integrity agreements, or other agreements or
undertakings of any kind by a Party with any Governmental Authority, in each
case as the same may be in effect from time to time and applicable to a Party’s
activities contemplated by this Agreement.
1.29    “Patent Expenses” means any expenses incurred by either Party in
connection with the drafting, filing, prosecution, maintenance, enforcement or
defense of Patent Rights under Article 10.
1.30    “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region where filed, including all provisional
applications, substitutions, continuations, supplementary protection
certificates, continuations-in-part, continued prosecution applications
including requests for continued examination, divisional applications and
renewals, and all letters patent or certificates of invention granted thereon,
and all reissues, reexaminations, extensions (including pediatric exclusivity
patent extensions), term restorations, renewals, substitutions, confirmations,
registrations, revalidations, revisions and additions of or to any of the
foregoing, and all foreign counterparts of any of the foregoing.
1.31    “Patent Working Group” has the meaning set forth in Section 6.4.
1.32    “Payee” has the meaning set forth in Section 9.4.1.
1.33    “Payor” has the meaning set forth in Section 9.4.1.
1.34    “Permitted Subcontractors” has the meaning set forth in Section 4.8.
1.35    “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
1.36    “Phase 1 Clinical Trial” means a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(a) or equivalent trial outside of the United
States, or a phase 1/2 clinical trial where a subsequent Phase 2 Clinical Trial
will be required.
1.37     “Phase 2 Clinical Trial” means a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(b) or equivalent trial outside of the United
States.
1.38    “Phase 3 Clinical Trial” means a clinical trial of a Product generally
consistent with 21 C.F.R. §312.21(c) or equivalent trial outside of the United
States.


17



--------------------------------------------------------------------------------





1.39    “Pivotal Study” means a human clinical trial that demonstrates the
statistical efficacy and safety of a Product and that is the final stage of
clinical testing prior to and in support of the filing of an NDA or MAA for a
Marketing Authorization, whether constituting a Phase 2 Clinical Trial or Phase
3 Clinical Trial in the United States or a similar trial in other jurisdictions.
1.40    “PMDA” means the Japanese Pharmaceutical and Medical Device Association
and any successor thereto.
1.41    “Pre-Clinical Milestone Event” has the meaning set forth in Section
8.3.1.
1.42    “Pre-Clinical Milestone Payment” has the meaning set forth in Section
8.3.1.
1.43    “Pre-Reserved Targets” means the up to [* * *] Targets that have been or
may be pre-cleared by the Gatekeeper prior to the Effective Date and, following
such clearance, will be reserved for designation by Novo or the JSC as
Collaboration Targets hereunder following the Effective Date.
1.44    “Product” means any Compound formulated for use in the Field.
1.45    “Product-Specific Know-How” means Know-How directed to a Compound,
Product, or Collaboration Target(s) but not directed to the GalXC Platform.
1.46    “Product-Specific Patents” has the meaning set forth in Section 10.7.2.
1.47    “Program Inventions” has the meaning set forth in Section 10.5.1.
1.48    “Program Leader” has the meaning set forth in Section 6.2.
1.49    “Project Leader” has the meaning set forth in Section 6.1.
1.50    “Proof of Concept Study” means [* * *].
1.51    “Proof of Principle” means [* * *].
1.52    “R&D Collaboration Term” has the meaning set forth in Section 4.1.2.
1.53    “R&D Program” has the meaning set forth in Section 4.1.1.
1.54    “Records” has the meaning set forth in Section 4.6.1.
1.55    “Regulatory Approval” means, collectively, any and all approvals
(including supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations (including
marketing and labeling authorizations) of any Regulatory Authority that are
necessary for the Research, Development, registration, Manufacture (including
formulation), distribution, importation, exportation, use, and Commercialization
of a pharmaceutical product (including a Compound or Product) in a given
jurisdiction.


18



--------------------------------------------------------------------------------





1.56    “Regulatory Authority” means the FDA or any counterpart of the FDA
outside the United States, or other Governmental Authority with authority over
the Research, Development, registration, Manufacture (including formulation),
and Commercialization of a pharmaceutical product (including a Compound or
Product), which may include the authority to grant the required reimbursement
and pricing approvals for such sale.
1.57    “Regulatory Documentation” has the meaning set forth in Section 16.1.6.
1.58    “Research” means all activities related to the research, identification,
generation, formatting, screening, testing (including in silico, in vitro, ex
vivo human validation systems and animal models, but not in human subjects),
stability testing, toxicology and formulation of Collaboration Targets or
Compounds up until nomination as a Development Candidate. When used as a verb,
“to Research” and “Researching” means to engage or engaging in Research.
1.59    “Research Plan” has the meaning set forth in Section 4.1.4.
1.60     “Returned Compounds and Products” has the meaning set forth in Section
15.2.1.
1.61    “RNAi” means a double-stranded RNA molecule that silences or inhibits
the expression of a Target.
1.62    “Roche” has the meaning set forth in Section 1.18.
1.63    “Roche Agreement” has the meaning set forth in Section 1.18.
1.64    “Royalty” has the meaning set forth in Section 8.6.1.
1.65    “Royalty Term” has the meaning set forth in Section 8.6.2.
1.66    “Sales Expenses” means all expenses incurred in accordance with the
Accounting Standards, directly or indirectly, in connection with the sales of
Products, including pre-launch expenses, to all markets in the Territory
including the managed care market, including without limitation sales
operations, account managers, district managers, regional managers, fleet,
travel and entertainment, supervision, training, sales meetings, and other sales
expenses, in each case including all FTE Expenses for FTEs who perform
activities in furtherance of the foregoing. For the avoidance of doubt, Sales
Expenses will include the start-up expenses associated with a Party’s sales
force, including recruiting, relocation and other similar expenses.
1.67    “Senior Representative” means, with respect to a Party, an executive
officer of such Party having greater seniority than such Party’s JSC
representatives, which executive officer such Party designates for the
escalation of a disagreement within the JSC.
1.68    “Target” means: [* * *].
1.69    “Taxes” has the meaning set forth in Section 9.4.
1.70    “Term” has the meaning set forth in Section 14.1.


19



--------------------------------------------------------------------------------





1.71    “Territory” means all of the countries and territories in the world.
1.72    “Third Party” means any Person other than Novo or Dicerna or an
Affiliate of Novo or Dicerna.
1.73    “United States” or “U.S.” means the United States of America and its
territories and possessions.
1.74    “Upfront Payment” has the meaning set forth in Section 8.1.1.
1.75    “Valid Claim” means (a) a claim of an issued and unexpired patent that
has not been (i) held permanently revoked, unenforceable, unpatentable or
invalid by a decision of a court or governmental body of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, (ii) disclaimed
or rendered unenforceable through disclaimer or otherwise, or (iii) abandoned,
or (b) a pending claim of a pending patent application, which claim does not
remain pending later than the [* * *] anniversary of the First Commercial Sale
of the relevant Product, and has not been abandoned or finally rejected without
the possibility of appeal or refiling or without such appeal having been taken
or refiling having been made within the applicable time periods.
1.76    “Validated Target” has the meaning forth in Section 2.1.3.
1.77    “Validated Target Criteria” means [* * *].
1.78    “VAT” has the meaning set forth in Section 9.4.4.
1.79    “Working Group” has the meaning set forth in Section 6.4.
1.80    “Work Flow Plan” has the meaning set forth in Section 2.1.3.



2.    TARGET SELECTION AND VALIDATION

2.1    Target Selection, Validation, and Development Candidates.
2.1.1    Collaboration Targets. For the initial [* * *] period of the R&D
Collaboration Term (“Initial Discovery Period”), the Parties will engage in a
collaborative effort to identify approximately thirty (30) or more Hepatocyte
Targets which are confirmed available through the Gatekeeper process described
in Section 2.4 in the Field that the Parties wish to further Research and
Develop, pursuant to the R&D Program (such Targets individually and collectively
referred to as “Collaboration Targets”), provided that such time period will be
extended for up to [* * *] additional [* * *] terms if Dicerna is materially
delayed with respect to generating at least [* * *] (or, if fewer, such number
of Collaboration Targets designated by the Parties) Mapped Targets per [* * *]
period over the course of the Initial Discovery Period or if the Parties agree
in writing that additional time is needed to identify Collaboration Targets and
Mapped Targets (the Initial Discovery Period plus any such extensions, the
“Discovery Period”). For clarity, if Dicerna generates more than the minimum
number of Mapped Targets in any such [* * *] period, such excess shall count
toward the minimum for the subsequent [* * *] period(s). Any Hepatocyte Target
to be


20



--------------------------------------------------------------------------------





included as a Collaboration Target will be subject to confirmation of its
availability to Novo through the Gatekeeper process described in Section 2.4.
Notwithstanding anything else in this Agreement, the Parties agree that on a
Collaboration Target-by-Collaboration Target basis, Dicerna’s Research
obligations end on achievement of the Proof of Principle for a Compound Directed
To such Collaboration Target.
2.1.1    Mapped Targets. During the Discovery Period, on a per [* * *] basis,
Dicerna will deliver Mapped Targets for [* * *] or more Collaboration Targets
selected by Novo or the JSC to be Mapped Targets. For the avoidance of doubt,
once a Collaboration Target becomes a Mapped Target, it is still considered to
be a Collaboration Target.
2.1.2    Validated Targets and Proof of Principle. During the R&D Collaboration
Period, Dicerna will use Commercially Reasonable Efforts to perform Research of
Compounds and Novo will use Commercially Reasonable Efforts to conduct the
Research activities it has agreed to undertake, both as set forth in Exhibit A
(as may be amended by the JSC from time to time, the “Work Flow Plan”) and the
applicable Research Plans, with the objective for the JSC to nominate at least
[* * *] “Validated Targets” achieving the applicable Validated Target Criteria,
provided that Novo shall have the right to designate any Collaboration Target as
a Validated Target at any time in its discretion, whether or not such
Collaboration Target has achieved the applicable Validated Target Criteria. For
the avoidance of doubt, the reference to [* * *] Validated Targets is not
intended in any way to limit or guarantee the total number of Collaboration
Targets which may be designated as Validated Targets. Dicerna shall, as
determined by the JSC, engage in further evaluation and testing of Collaboration
Targets, Validated Targets and Compounds, including, but not limited to,
evaluation and testing of in vivo efficacy, and evaluation and testing of
preclinical pharmacology of Compounds, in order to achieve Proof of Principle
for at least [* * *] Compounds to the extent feasible. For the avoidance of
doubt, even when a Collaboration Target is nominated as a Validated Target or a
Compound Directed To a Collaboration Target has achieved Proof of Principle, it
is still considered a Collaboration Target. For clarity, Research results are
inherently uncertain and the Parties acknowledge that there is no assurance such
results can be achieved.
2.1.1    Data Packages and Access to Tissue Samples. From time to time at the
reasonable request of Novo, and in any case promptly upon the end of the R&D
Collaboration Term, Dicerna shall promptly provide to Novo an accurate and
reasonably detailed copy of the Data Packages for each Collaboration Target,
which Data Packages may be used by Novo for purposes of determining whether to
designate a Collaboration Target as a Validated Target and/ or having achieved
Proof of Principle. Following Dicerna’s provision of each Data Package for each
Collaboration Target at the end of the R&D Collaboration Term: (i) Novo shall
review such Data Package, and Novo shall notify Dicerna, no later than [* * *]
after receiving such Data Package, of any reasonable requests for additional
information and records for the applicable Collaboration Target that is within
Dicerna’s possession and control, and Dicerna shall respond to such requests
within [* * *] thereof; and (ii) Novo shall have at least [* * *] following the
receipt of such Data Package or additional information and records to decide
whether to designate the applicable Collaboration Target as a Validated Target
and/ or having achieved Proof of Principle, provided that such [* * *] time
period shall be extended by the number of Calendar Days equal to the number of
Calendar Days after such [* * *] period during which Dicerna failed to provide
such reasonably


21



--------------------------------------------------------------------------------





requested additional information, if any (each such time period following
receipt of a Data Package at the end of the R&D Collaboration Term, a “Novo
Review Period”). Further, as agreed in the applicable Research Plan, Dicerna
shall, in the conduct of pharmacology studies during the R&D Collaboration Term
and as reasonably requested by Novo, provide to Novo at Novo’s expense for
shipping thereof reasonable samples, such as blood and certain organs (e.g.
liver, testes and accessory sex glands) for early safety assessment of the
relevant Compounds.

2.2    Development Candidates. During the R&D Collaboration Term, the JSC or
Novo may nominate one or more Compound(s) Directed To one or more Validated
Target(s) (each a “Development Candidate” or “DC”) which have achieved Proof of
Principle. If more than [* * *] DCs are nominated, it shall be deemed an
increase in the scope of the Agreement and any DCs in excess of [* * *] shall be
subject to the additional payment requirements set forth in Section 8.3.2. For
the avoidance of doubt, either the JSC or Novo, in its discretion, is free to
cause such increase in scope. From time to time at the reasonable request of
Novo, and in any case promptly upon the end of the R&D Collaboration Term,
Dicerna shall promptly provide to Novo a report including all material data
generated by Dicerna regarding Validated Targets and such other information
reasonably requested by Novo regarding evaluation and testing of Compounds
Directed To one or more Validated Targets. Following Dicerna’s provision of such
report at the end of the R&D Collaboration Term: (i) Novo shall review such
report, and Novo shall notify Dicerna, no later than [* * *] after receiving
such report, of any reasonable requests for additional information and records
related to Compounds that is within Dicerna’s possession or control, and Dicerna
shall respond to such requests within [* * *] thereof; and (ii) Novo shall have
at least [* * *] following the receipt of such report to decide whether to
nominate any Development Candidates, provided that such [* * *] time period
shall be extended by the number of Calendar Days equal to the number of [* * *]
after such [* * *] period during which Dicerna failed to provide such reasonably
requested additional information, if any. Novo shall have final decision on the
selection and prioritization for further testing of Development Candidates. The
Parties shall collaborate in the conduct of all Research activities to DC
nomination as specified in the Research Plans and Work Flow Plan, leveraging the
capabilities and expertise of each Party.
2.2.1    IND Activities. For each DC, Novo will lead IND-enabling and clinical
development activities to IND filing, except for the first DC, for which Dicerna
will lead all activities to IND filing at Novo’s expense after achievement of
Proof of Principle, provided that the JSC shall establish a Working Group
consisting of [* * *] representatives from each Party through which Dicerna will
regularly inform Novo regarding the progress of activities prior to IND filing
and through which Novo shall be able to provide reasonable feedback and guidance
to Dicerna. Dicerna shall reasonably consider and the Parties will mutually
implement all such feedback and guidance. During the period when Dicerna is
entitled to exercise its co-development options under Section 2.3.3, on a
DC-by-DC basis, within [* * *] of the end of each Calendar Year and until
expiration of such co-development option, Novo will submit a report to the JSC
(and send a copy to Dicerna) for its Development Expenses.
2.2.2    Development Budget and Development Plan. On a DC-by-DC basis, prior to
the first dosing of the first patient in the first Clinical Trial, the Parties
will also negotiate in good faith (and submit to the JSC) a Development Budget
and Development Plan for Development


22



--------------------------------------------------------------------------------





activities to be performed by Dicerna. If the Parties cannot agree upon a
Development Budget or a Development Plan, each Party will submit a separate
report to the JSC of a proposed Development Budget or Development Plan for the
DC and the JSC will determine a Development Budget or Development Plan. If the
JSC is unable to agree on a Development Budget or Development Plan, the Parties
shall escalate the issue to Senior Representatives of each Party for resolution.
If such Senior Representatives have not succeeded in agreeing upon a Development
Budget and Development Plan within [* * *], Novo shall be free to perform or
have performed such IND-enabling and clinical development activities without
Dicerna’s involvement.

2.3    Reserved and Option Targets.
2.3.1    Dicerna Targets. Dicerna represents and warrants that the identity of
the Blocked Targets which are the subject of Dicerna Excluded Programs as of the
Signing Date are as set forth in the letter dated as of November 14, 2019 from
Dicerna to Novo listing the Blocked Targets that are the subject of the Dicerna
Excluded Programs.
2.3.2    Dicerna Orphan Liver Target Reservation. At any time during the R&D
Collaboration Term, Dicerna shall have the option to designate up to [* * *]
Targets that are not designated as Collaboration Targets for worldwide research,
development, and commercialization of GalXC Molecules, in each case that is
relevant for the treatment of a single Orphan Liver Indication (which can be
worldwide) and provided that such Orphan Liver Indication (which can be
worldwide) is the sole disease for which Dicerna intends to research, develop
and commercialize GalXC Molecules (“Dicerna Reserved Orphan Liver Target”).
Before Dicerna (by itself or with any Third Party) or its Affiliates, or any
Third Party authorized by Dicerna or its Affiliates, initiates research,
development or commercialization of a proposed Dicerna Reserved Orphan Liver
Target, Dicerna shall notify Novo in writing of its intention to designate a
Target as a Dicerna Reserved Orphan Liver Target and of the Orphan Liver
Indication for the proposed Dicerna Reserved Orphan Liver Target and provide
Novo sufficient documentation for Novo to assess whether such Orphan Liver
Indication is validly proposed as an Orphan Liver Indication for which the
proposed Dicerna Reserved Orphan Liver Target could be relevant.
(a)    After such notification and provision of documentation, Novo shall have
[* * *] to notify Dicerna that it either (i) challenges the status of such
proposed Dicerna Reserved Orphan Liver Target as one for which there is an
Orphan Liver Indication for which Dicerna intends to research, develop and
commercialize GalXC Molecules, or (ii) designates the proposed Dicerna Reserved
Orphan Liver Target as a Collaboration Target.
(b)    If Novo does not provide any such notice: (i) the proposed Target shall
become a Dicerna Reserved Orphan Liver Target which Dicerna can Develop and
Commercialize for the Orphan Liver Indication; (ii) subject to Section 3.3, the
Dicerna Reserved Orphan Liver Target shall be reserved exclusively to Dicerna
worldwide and will be promptly reported to the Gatekeeper pursuant to Section
2.4; and (iii) Dicerna shall have the sole and final decision at its sole
expense, subject to Novo’s subsequent option set forth in Section 3.3, as to the
selection and


23



--------------------------------------------------------------------------------





prioritization of Research activities for each GalXC Molecule Directed To a
Dicerna Reserved Orphan Liver Target.
(c)    If Novo designates the proposed Dicerna Reserved Orphan Liver Target as a
Collaboration Target as contemplated in Section 2.3.2(a)(ii) above, the proposed
Dicerna Reserved Orphan Liver Target will become a Collaboration Target and
automatically be eligible for designation by Dicerna as a Co-Development Target
for co-promotion for the same percentage of details as its designated
Co-Development Percentage, subject to Dicerna’s written notification to Novo
specifying a Co-Development Percentage in accordance with Section 1.30 provided
within [* * *] of Novo’s designation. Promptly after Dicerna designates the
proposed Dicerna Reserved Orphan Liver Target as a Co-Development Product, the
Parties shall negotiate in good faith and enter into a written agreement for
co-promotion setting forth the terms of Dicerna’s and Novo’s rights and
obligations with regard to such co-promotion in accordance with Exhibit G and
the terms and conditions in this Agreement. This election by Dicerna shall be in
addition to Dicerna’s rights to designate two Co-Development Products in Section
2.3.3.
(d)    If Novo challenges the status of such proposed Dicerna Reserved Orphan
Liver Target as one for which an Orphan Liver Indication is the sole disease in
the Field for which the proposed Dicerna Reserved Orphan Liver Target could be
relevant in accordance with the foregoing Section 2.3.2(a)(i), such dispute
shall be resolved in accordance with the procedures set forth in Section 19.5.
If such dispute resolution procedures result in a determination that the
proposed Orphan Liver Indication was validly proposed by Dicerna, Section
2.3.2(b) shall apply (inclusive of Novo’s ongoing option under Section 3.3) as
if Novo never provided notice challenging the designation. If such dispute
resolution procedures result in a determination that the proposed Dicerna
Reserved Orphan Liver Target was not validly proposed by Dicerna, such proposed
Target shall remain a Target available for designation as a Collaboration Target
hereunder.
(e)    If Dicerna is researching, developing and commercializing a compound or
product Directed To a Dicerna Reserved Orphan Liver Target under Section
2.3.2(b), and if there is any indication other than an Orphan Liver Indication
that is relevant for the Dicerna Reserved Orphan Liver Target, then neither
Dicerna nor its Affiliates, licensees and transferees shall, unless otherwise
agreed to in writing by Novo in its sole discretion, Research, Develop or
Commercialize any compound or product Directed To the Dicerna Reserved Orphan
Liver Target for such other non-Orphan Liver Indication. In such event, Dicerna
shall notify Novo and the Parties will discuss research, development and
commercialization of such non-Orphan Liver Indication and consider adding it to
the Agreement as a Collaboration Target and Co-Development Target.
2.3.3    Dicerna Options for Co-Development and Co-Promotion.


24



--------------------------------------------------------------------------------





(a)    During the R&D Collaboration Term of this Agreement, Dicerna shall have
an option to designate a total of [* * *] Products as Co-Development Products
that, upon such designation, will become subject to Section 5.4. For purposes of
clarity, any such designation shall apply to all indications for the applicable
Product. Dicerna has an option to select [* * *] Product as a Co-Development
Product upon availability of top-line data from the first Phase 1 Clinical Trial
(referred to in this Section 2.3.3 as “completion” of the first Phase 1 Clinical
Trial) for such Product and one (1) Product as a Co-Development Product upon
availability of top-line data from the first Phase 2 Clinical Trial (referred to
in this Section 2.3.3 as “completion” of a Phase 2 Clinical Trial) for such
Product, in each case provided that Dicerna exercises such option within the
time period specified in Section 2.3.3(b) below. For purposes of clarity, the
first Product chosen by Dicerna as a Co-Development Product may be designated as
such upon either such completion, but the second Product chosen by Dicerna as a
Co-Development Product may only be designated as such at the point in time not
used by Dicerna to choose the [* * *] Product (i.e., [* * *] Product may be
designated as a Co-Development Product following completion of the first Phase 1
Clinical Trial and [* * *] Product may be designated as a Co-Development Product
upon completion of the first Phase 2 Clinical Trial). During the R&D
Collaboration Term, for each Product, Novo will deliver to Dicerna within [* *
*] of completion of the first Phase 1 Clinical Trial and the first Phase 2
Clinical Trial, in each case only if Dicerna retains a designation option at
such point in time: (a) a reasonably detailed and complete report and analysis
of the Phase 1 Clinical Trial or Phase 2 Clinical Trial, as applicable; and (b)
a proposed budget detailing projected expenses for the remainder of the
Development of such Product through the first Marketing Authorization thereof in
the first Major Territory. Dicerna may select such Product as a Co-Development
Product until [* * *] from Dicerna’s receipt from Novo of the foregoing by
providing a written notice stating that it wishes to designate such Product as a
Co-Development Product and specifying a Co-Development Percentage in accordance
with Section 1.30.
(b)    If Dicerna exercises its option to designate a Co-Development Product,
then Dicerna also shall have the option to co-promote the Co-Development Product
in the United States for the same percentage of details as its designated
Co-Development Percentage. Approximately [* * *] before the anticipated filing
of the first Marketing Authorization for a given Co-Development Product, Novo
shall deliver and discuss with the JSC the applicable Commercialization Plan. In
addition to information received through the JSC, Dicerna may submit written
questions to Novo about the Commercialization Plan for such Co-Development
Product within [* * *] of the receipt of such information, in which case Novo
will respond to such questions no later than [* * *] from receipt of Dicerna’s
questions. Dicerna may exercise its option by giving written notice thereof to
Novo no later than [* * *] following Novo’s delivery to the JSC of the
applicable Commercialization Plan. If Dicerna fails to provide such written
notice within such time period, Dicerna’s option is of no further force or
effect. Promptly after Dicerna exercises a co-promotion option for a
Co-Development Product, the Parties shall negotiate in good faith and


25



--------------------------------------------------------------------------------





enter into a written agreement for co-promotion setting forth the terms of
Dicerna’s and Novo’s rights and obligations with regard to such co-promotion in
accordance with Exhibit G and the terms and conditions in this Agreement. For
the avoidance of doubt, the contents of each Commercialization Plan for each
Co-Development Product designated by Dicerna, and any amendments to each such
Commercialization Plan, are at all times within the sole discretion of Novo, and
neither the JSC nor Dicerna has any right to approve or amend any such
Commercialization Plan, regardless of whether Dicerna exercises its option to
co-promote.
2.3.4    Continuation Targets. During the R&D Collaboration Term, Novo may
provide written notice to the JSC and Dicerna designating up to [* * *] Targets
among the Collaboration Targets (including Validated Targets) as “Continuation
Targets” which will remain available to Novo and subject to the exclusivity
provisions of Sections 3.1 and 3.2 for a period ending on the earlier of [* * *]
after the completion of the R&D Collaboration Term or [* * *] after the
Effective Date. For the avoidance of doubt, once a Collaboration Target is
designated as a Continuation Target, it is still considered a Collaboration
Target subject to this Section 2.3.4.
2.3.5    Discontinued Targets. On a Collaboration Target-by-Collaboration Target
basis, upon the later of the end of all Novo Review Periods or the end of the
R&D Collaboration Term, the remaining Collaboration Targets that are not
(i) Validated Targets for which a Development Candidate has been nominated or
(ii) Continuation Targets, shall become Discontinued Targets, subject to Section
15.2. At the end of the period ending on the earlier of [* * *] after the
completion of the R&D Collaboration Term or [* * *] after the Effective Date,
any Continuation Target for which a Development Candidate has not been nominated
shall become a Discontinued Target.

2.4    Gatekeeper Process.
2.4.1    Gatekeeper. The Parties have agreed to use an independent attorney to
act as an information gatekeeper (the “Gatekeeper”) through which Novo may
directly inquire as to whether any Target that Novo intends to designate as a
Collaboration Target (whether pursuant to Section 2.1 or Section 2.4) is a
Blocked Target at that time; Dicerna may inquire as to whether any Hepatocyte
Target is available to be a Dicerna Reserved Orphan Liver Target or a Blocked
Target pursuant to Section 1.18(iv) and Dicerna’s third party partners (i.e.,
Alexion, Lilly, Roche and BI) may inquire as to whether any Target is available
to be designated as a Blocked Target at that time. Dicerna and Novo will cause
the Gatekeeper to enter into a customary confidentiality agreement that includes
confidentiality obligations at least as stringent as the provisions set forth in
Article 10 and prohibits the Gatekeeper from disclosing to Novo the Blocked
Targets List or from disclosing to either Dicerna or Novo the identity of a
Target that was the subject of any inquiry by the other Party. Nothing in this
Section 2.4.1 will preclude Novo from contacting Dicerna directly regarding the
availability of Targets or otherwise, to which Dicerna will respond in its
discretion, or preclude Dicerna from contacting Novo directly regarding whether
a particular Target is a Collaboration Target. The initial Gatekeeper will be [*
* *], whom the Parties have acknowledged and agreed is independent and which law
firm shall enter into an agreement regarding the continued independence


26



--------------------------------------------------------------------------------





of such Gatekeeper. As of the Effective Date, the Gatekeeper has confirmed and
reserved certain Pre-Reserved Targets for designation as Collaboration Targets
hereunder.
2.4.2    Gatekeeper Procedures. At the Signing Date Dicerna shall provide to the
Gatekeeper the list of Blocked Targets for the Dicerna Excluded Programs and
from time to time thereafter (including at least [* * *], including in response
to inquiries hereunder), (a) Dicerna will provide the Gatekeeper with a current
list adding up to [* * *] Dicerna Reserved Orphan Liver Targets which shall be
Blocked Targets (where it is understood that [* * *] such Targets is all Dicerna
may designate during the R&D Collaboration Term pursuant to this Agreement) (the
“Blocked Target List”), and (b) Novo will be entitled, acting in good faith as
reasonably necessary to identify Hepatocyte Targets as permitted under Section
2.1.1, to submit inquiries to the Gatekeeper as to whether or not a proposed
Target is a Blocked Target. Upon receipt of an inquiry, the Gatekeeper will
notify Dicerna of such inquiry by Novo without disclosing the proposed Target,
after which Dicerna will have [* * *] to provide the Gatekeeper with any updates
on requests made to Dicerna for reservations, substitutions or eliminations to
the Blocked Target List with supporting evidence of such changes having been
requested in writing prior to the Novo inquiry. The Gatekeeper will inform Novo
in writing whether the proposed Target is a Blocked Target within [* * *] of
receipt of the associated inquiry and, if the proposed Target is a Target as to
which Dicerna can still grant rights to Novo, the Gatekeeper will inform Novo of
the availability of such Target and what rights Dicerna can grant and any
associated restrictions. Upon the Effective Date, the Pre-Reserved Targets will
automatically be designated as Collaboration Targets and after the Effective
Date upon notification of Novo by the Gatekeeper of availability, each
subsequent proposed Target will be automatically designated as Collaboration
Targets. If the Gatekeeper notifies Novo in response to an inquiry (or Dicerna
notifies Novo, in the case of direct contact between the Parties) that a
proposed Target is a Blocked Target, Novo will not have exhausted any of its
rights to reserve or select Targets as a result of the inquiry, and if the
status of any Blocked Target changes and it is no longer a Blocked Target,
Dicerna shall promptly notify the Gatekeeper; and if such a change relates to a
Target which was previously submitted by Novo and rejected by the Gatekeeper,
the Gatekeeper shall be under an obligation to notify Novo of such change as
soon as practicable. Dicerna may from time to time inquire as to whether any
Hepatocyte Target with respect to which Dicerna intends to engage in activities
that may be restricted under Sections 3.1 and 3.2 is a Collaboration Target.
Upon receipt of such an inquiry from Dicerna, the Gatekeeper will inform Dicerna
in writing whether the proposed Target is a Collaboration Target within [* * *]
of receipt of the associated inquiry.

2.5    Scope of Blocked Targets. [* * *].

2.6    Encumbered Targets [* * *].

3.    EXCLUSIVITY

3.1    Hepatocyte Target Exclusivity – [* * *]. [* * *], with respect to each
Hepatocyte Target that is not a Blocked Target, except as agreed in the Research
Plan or as mutually agreed to by the Parties, Novo shall have exclusive and, as
applicable, co-exclusive worldwide rights to Research, Develop and Commercialize
Compounds and Products in the Field, and Dicerna shall be exclusive to and work
exclusively with Novo on Researching, Developing or Commercializing Compounds or
Products Directed To any such Hepatocyte Target in the Field. In connection with


27



--------------------------------------------------------------------------------





the foregoing, other than as may be incidental to research activities for
Blocked Targets, and except as may be permitted under Section 19.1 or as Dicerna
may be permitted to delegate its obligations to a Permitted Subcontractor
pursuant to Section 4.8, Dicerna shall not (by itself nor with any Third Party)
and shall cause its Affiliates not to (by themselves nor with any Third Party)
and shall not grant rights to any other Third Parties, carry out Research,
Development or Commercialization, of any Hepatocyte Target that is not a Blocked
Target, nor sell, assign, transfer, convey, license, sublicense, covenant not to
assert or otherwise grant or transfer, to any Third Party (other than to an
assignee pursuant to Section 19.1), any rights or immunities to or under any
Licensed Patent Rights to carry out any of the foregoing activities. In
addition, during the [* * *], with respect to each Collaboration Target, subject
to Dicerna’s rights under Sections 2.3.2 and 2.3.3, Dicerna shall not enter into
any agreement or take any action that would adversely affect its ability to
extend Novo the rights granted hereunder and otherwise perform should such
Collaboration Target be selected as a Validated Target.

3.2    Development Candidate and Product Exclusivity - Term of Agreement, During
the Term of this Agreement, with respect to each Development Candidate or
Product, except as agreed in the Development Plan or as mutually agreed to by
the Parties in writing, Novo shall have exclusive and, as applicable,
co-exclusive worldwide rights to Develop and Commercialize Development
Candidates and Products in the Field, and Dicerna shall be exclusive to and work
exclusively with Novo on the Research, Development and Commercialization of all
such Development Candidates or Products Directed To a Collaboration Target in
the Field while Novo is researching or developing any Development Candidates or
Products Directed to such Collaboration Target and Dicerna shall be exclusive to
and work exclusively with Novo on any Commercialization of all such Development
Candidates or Products Directed to a Collaboration Target in the Field while
Novo is commercializing a Development Candidate or Product Directed to such
Collaboration Target. In connection with the foregoing, other than as may be
incidental to research activities for Third Party products not Directed To the
applicable Collaboration Target, and except as may be permitted under Section
19.1 or as Dicerna may be permitted to delegate its obligations to a Permitted
Subcontractor pursuant to Section 4.8, Dicerna shall not (by itself nor with any
Third Party) and shall cause its Affiliates not to (by themselves nor with any
Third Party) and shall not grant rights to any other Third Parties, to (i)
during such Development by Novo, carry out Development or Commercialization, and
(ii) during such Commercialization by Novo, carry out Commercialization in the
case of each (i) and (ii), of any compound, product, or therapy containing
anything that binds to, or is intended to bind to, the same Validated Target in
the Field to which such Development Candidate or Product is Directed To, nor
sell, assign, transfer, convey, license, sublicense, covenant not to assert or
otherwise grant or transfer, to any Third Party (other than to an assignee
pursuant to Section 19.1), any rights or immunities to or under any Licensed
Patent Rights to carry out any of the foregoing activities.

3.3    [* * *].

3.4    Limited Novo Exclusivity. If during the Discovery Period, Novo wishes to
Research, Develop or Commercialize, by itself or any Affiliate or Third Party,
any compound, product or therapy using siRNA conjugated to GalNAc that is
Directed To a Collaboration Target in the Field and Novo had not already
commenced any such research prior to the Signing Date,


28



--------------------------------------------------------------------------------





such Research, Development or Commercialization shall be done in collaboration
with Dicerna under this Agreement and subject to the confirmation of
availability through the Gatekeeper process described in Section 2.5. Otherwise,
nothing in this Agreement shall restrict the ability of Novo or its Affiliates
to research, develop or commercialize any compounds, products or therapies, it
being understood that this Section 3.4 shall not be deemed to expand the scope
of any licenses to Licensed Technology or ownership or Control of intellectual
property granted hereunder.

3.5    Blocked Targets and Third Party Agreements. [* * *].

4.    RESEARCH AND PRODUCT DEVELOPMENT

4.1    Research and Development Program.
4.1.1    Purpose. During the R&D Collaboration Term, Dicerna and Novo shall
engage in a research and development program with the goal of Researching and
Developing one or more Compounds from which one or more Development Candidates
would be nominated by the JSC or Novo for further Development as Compounds or
Products based on the specified activities, timelines and criteria set forth in
the Work Flow Plan and/or an applicable Research Plan or Development Plan (such
research and development program, the “R&D Program”). Each of the Parties shall
expend at least the resources specified in the Work Flow Plan in the performance
of its Research and Development activities during R&D Collaboration Term.
4.1.2    R&D Collaboration Term. The R&D Program shall be conducted over a term
commencing on the Effective Date and continuing for a period of [* * *]
thereafter (the “Initial R&D Collaboration Term”), provided that with respect to
any particular Collaboration Target that is the subject of active Development at
the end of the Initial R&D Collaboration Term, the term shall be extended for an
additional [* * *] period(s) if Proof of Principle has not been achieved by the
Parties on at least [* * *] Compounds following designation of at least [* * *]
Collaboration Targets and provided that such lack of achievement has not been
caused by Novo’s failure to perform its obligations under the Research Plan, if
any, or if the Parties mutually agree in writing that additional time is needed
to complete Research and Development toward the nomination of Development
Candidates (the Initial R&D Collaboration Term plus any such extensions, the
“R&D Collaboration Term”).
4.1.1    Work Flow Plan. All Research and Development activities of each Party
occurring during the R&D Collaboration Term and the timelines for all
Collaboration Targets and Products therefor shall be set forth in the Work Flow
Plan set forth in Exhibit A attached hereto.
4.1.2    Research and Development Plans. All Research and Development activities
occurring during the R&D Collaboration Term and the timelines and budget for all
Collaboration Targets and Products therefor shall be set forth in one or more
mutually agreed upon research plans (each, a “Research Plan”) or Development
Plans, copies of which will be signed and furnished to each Party, subject to
Section 4.1.3, as may be amended from time to time in accordance with the terms
of this Agreement. Once agreed upon, the first Research Plan hereunder shall be
attached hereto as Exhibit B. For clarity, subject to Section 4.1.3, the budgets
to be set forth in the Research Plan(s) shall be construed only as guidelines
and shall not in any way limit a


29



--------------------------------------------------------------------------------





Party’s obligations to use Commercially Reasonable Efforts to perform all
activities specified in the Research Plan, subject to the rights of
reimbursement and any limitations on responsibilities or their costs as
expressly set forth in this Article 4. Each Target and Compound shall have a
separate Research Plan and Development Plan associated with it unless otherwise
agreed to by the Parties (e.g. because a Target is dual or Targets are
interdependent). For the avoidance of doubt, Novo’s Research and Development
activities shall not be constrained by the contents of any Research Plan or
Development Plan.

4.2    Research and Development Activities.
4.2.1    Activities until Achievement of Proof of Principle. For each Validated
Target, Dicerna shall use Commercially Reasonable Efforts to conduct activities
specified in the Research Plan directed toward the achievement of Proof of
Principle of a Compound Directed To that Validated Target Each Party is
responsible for its own expenses in conducting activities specified in the
Research Plan and intended for achieving Proof of Principle, which in Dicerna’s
case, may include rodent and non-human primate studies before Proof of Principle
but no other in vivo studies, unless otherwise discussed and agreed by the JSC.
Notwithstanding the foregoing, subject to Novo’s prior written approval
regarding the costs thereof, Novo shall be responsible for reimbursing
reasonable, out-of-pocket costs paid by Dicerna to Third Party contract
manufacturers for CMC Activities to support animal studies that are reasonably
necessary to achieve Proof of Principle.
4.2.2    Activities from DC Nomination through IND Submission. For the first
Development Candidate nominated by the JSC or Novo, Dicerna shall use
Commercially Reasonable Efforts to conduct all activities specified in the
Development Plan that are not expressly indicated as being Novo’s responsibility
in a manner reasonably requested by Novo toward the preparation and submission
of an IND for the Development Candidate with Novo having the sole obligation for
payment of related expenses after nomination as a Development Candidate for the
applicable Validated Target, provided further that Novo will only be responsible
for payment of expenses incurred in accordance with a Development Budget that
has been approved in writing by Novo, including Dicerna’s Direct Manufacturing
Costs from and after achievement of Proof of Principle that have been so
approved. Novo shall use Commercially Reasonable Efforts to perform such
activities specified in the Development Plan that are expressly indicated as
Novo’s responsibility. For all subsequent Development Candidates nominated by
the JSC, unless otherwise agreed to by the Parties, Novo shall use Commercially
Reasonable Efforts to conduct activities it deems reasonably appropriate in
furtherance of the preparation and submission of an IND for each subsequent
Development Candidate.

4.3    Clinical Development Activities. Subject to Section 3.1, Novo shall use
Commercially Reasonable Efforts to conduct all Development activities from IND
Approval through Commercialization on at least [* * *] Development Candidates,
provided that at least [* * *] Development Candidates are selected for
Development Candidate nomination. If more than [* * *] Development Candidates
are selected, then Novo shall, subject to the immediately preceding sentence,
have the right to prioritize its Development efforts among such Development
Candidates.


30



--------------------------------------------------------------------------------






4.1    Costs of Performance.
4.1.1    Responsibilities of Parties.
(a)    Except as otherwise expressly set forth in this Agreement or in a
Research Plan, during the Term, each Party shall bear its expenses conducting
Research activities until nomination as a Development Candidate for a Compound
Directed To a Validated Target.
(b)    [* * *].
(c)    [* * *].
(d)    Except as otherwise set forth in herein, unless the Parties mutually
agree or subject to Sections 2.3.2, 2.3.3, 3.3 or 5.4, [* * *] will not bear any
expenses after nomination as a Development Candidate for a Compound or Product
and [* * *] shall bear all other expenses incurred under this Agreement,
including for Development and Commercialization, other than for a Co-Development
Program.
4.1.2    Cost Calculation Mechanism. Where this Agreement expressly requires
that Novo reimburse or be responsible for Dicerna’s expenses incurred under a
Research Plan or Development Plan or otherwise directed by Novo under Section
4.2.2, such expenses shall be calculated in accordance with the following
mechanism: Novo shall compensate Dicerna for FTEs performing activities under
and in accordance with the Research Plan or Development Plan at the FTE Rate,
provided that the nature and scope of the work performed by Dicerna has been
approved in advance in writing by Novo and that Dicerna uses at least the same
level of efforts and efficiency to perform such work as Dicerna uses for similar
work performed for its own account (but in no event less than Commercially
Reasonable Efforts). For the avoidance of doubt, the FTE Rates are payable
solely for activities for which this Agreement expressly specifies that Novo is
to reimburse or be responsible for Dicerna’s expenses and are not payable for
any other activities that Dicerna undertakes. In addition to the FTE Rates, Novo
shall reimburse any out of pocket expenses incurred by Dicerna in accordance
with the Research Plan or Development Plan that are specified as being Novo’s
responsibility. The compensation is to be paid by Novo to Dicerna on a [* * *]
basis with respect to each [* * *]. Payment shall be made in arrears and within
[* * *] after receipt of an invoice, with supportive documentation detailing the
FTE hours and out of pocket expenses applicable to Dicerna’s efforts for such
applicable [* * *] period, such information to include the work packages of the
Development Plan items worked on the number of FTEs assigned to each work
package and the out-of-pocket expenses. Notwithstanding the foregoing, contract
research organization (“CRO”) expenses incurred by Dicerna in accordance with
the Development Plan shall be invoiced separately by Dicerna upon Dicerna’s
receipt of such CRO’s invoice, and irrespective of whether such payments are
made in advance or in arrears, such invoice to be due and payable within [* * *]
upon receipt of such invoice by Novo; provided, that, if Novo reimburses Dicerna
for advance payments made by Dicerna to CROs, Dicerna shall provide the final
actual cost per invoiced period and a true up of actual cost compared to advance
payment (planned cost) to Novo. If the advance payment(s) turn out to be higher
than the actual cost incurred by Dicerna,


31



--------------------------------------------------------------------------------





Dicerna shall credit the respective amount of the advance payment to the next
invoice or invoices payable by Novo, and in the event there are no further
invoices anticipated, reimburse Novo within [* * *] of such true up. As long as
Dicerna provides Development support to Novo and for a period of [* * *]
thereafter, Dicerna shall maintain complete and accurate books and records
regarding the FTEs and all out-of-pocket expenses (including CRO expenses)
invoiced to Novo and Novo shall have the right to have an Accounting Firm
inspect Dicerna’s records solely for purposes of determining the accuracy of the
FTEs passed through to Novo in accordance with Section 9.5 of this Agreement
applied mutatis mutandis (subject only to replacing references to “Novo” with
references to “Dicerna,” and vice versa, and other analogous changes, including
changes related to the subject matter of the audit). Unless mutually agreed to
by the parties, Dicerna shall invoice Novo for such expenses according to the
Novo Nordisk A/S Invoicing Instructions attached hereto as Exhibit C.

4.2    IND Filing. For all Products Developed and Commercialized under Section
4.2 or Section 4.3, [* * *], Novo shall be responsible for the preparation and
submission of the IND filing and for seeking IND Approval and shall have control
over all interactions with the applicable Regulatory Authority. [* * *], the
Parties shall be jointly responsible for the preparation and submission of the
IND filing, including responses to any questions from the Regulatory Authorities
during review, at Novo’s expense, but Novo will otherwise be responsible for
seeking IND Approval and shall have control over all interactions with the
applicable Regulatory Authority. Novo shall own all Regulatory Approvals and be
responsible for all decisions in connection therewith for Regulatory Approvals
of Products in the Field; provided, that Dicerna shall reasonably cooperate in
these efforts as reasonably requested by Novo at Novo’s expense.

4.3    Records, Reports and Audits.
4.3.1    Records of Activities under R&D Program. Dicerna and Novo shall
maintain complete, current and accurate records (paper and/or electronic) for so
long as necessary to comply with Applicable Laws, or reasonably necessary to
support the prosecution, maintenance and enforcement of intellectual property
rights (including Patent Rights), regarding its conduct of the R&D Program after
the applicable activity, in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, which shall fully and properly
reflect the work done and results achieved by each Party in the performance of
the R&D Program; and sufficient to confirm the accuracy and contents of the
Blocked Target List (the “Records”). Electronic Records shall be stored by each
Party in accordance with the system for electronic data storage and exchange
specified by the JSC (which specification the JSC shall agree upon during the
first JSC meeting).
4.3.2    Prioritization and Resource Allocation Planning. At the Effective Date
and at least [* * *] thereafter, Dicerna will present to the JSC for approval a
proposed project prioritization and timeline for the next [* * *] period,
including a suggested allocation of FTE resources to each identified
Collaboration Target; provided that, if the JSC is unable to agree on such
project prioritization, timeline and/or allocation of resources, including FTEs,
such issue(s) shall be finally decided as set forth in Section 19.6. Dicerna
shall provide to Novo a draft of the above project prioritization and timeline
at least [* * *] in advance of the JSC meeting at which such project
prioritization and timeline is to be discussed.


32



--------------------------------------------------------------------------------





4.3.3    Resource Allocation. During the R&D Collaboration Term, Dicerna and
Novo agree that each will assign to the Collaboration Targets resources
substantially in accordance with the budgets set forth in the Research Plans,
including appropriate personnel resources comprising skills and levels of
experience consistent with such budgets set forth in the Work Flow Plan.
4.3.4    Copies and Inspection of Records. [* * *].

4.4    Certain Standards Applicable to Work.
4.4.1    All Research and Development done by either Party for non-regulated
work under this Agreement will be conducted in accordance with the Research Plan
or Development Plan, all applicable data privacy and security laws and
regulations and other Applicable Laws. [* * *].
4.4.2    [* * *]. [* * *]. Each Party represents and warrants that, during the
R&D Collaboration Term, it shall adhere to and comply with its respective
obligations related to the use of [* * *] set forth in Exhibit L and shall use
Commercially Reasonable Efforts to ensure that all future subcontractors and
CROs adhere to and comply with these obligations. The decision to use [* * *] in
the activities to be conducted pursuant to the Research Plan or Development Plan
shall be made by the JSC.
4.4.3    Use of Animals. The Parties agree to ensure high welfare standards for
experimental animals used in any activities to be conducted pursuant to the
Research Plan or Development Plan. Dicerna acknowledges that it has read and
understood Novo’s Principles for the Use of Animals attached hereto as Exhibit M
and agrees to adhere to and comply with these obligations. Dicerna must promptly
notify Novo in the event of any material unexpected issues in relation to animal
welfare or bioethical concerns that occur under the Research Plan or Development
Plan and Dicerna must report to Novo the number of experimental animals having
been used by Dicerna under the Research Plan or Development Plan in a [* * *]
within [* * *] after the end of such [* * *]. The Parties agree to reasonably
collaborate to address any such issues and concerns to the extent such issues
and concerns relate to more than local legal requirements. Dicerna acknowledges
that Novo may require a single on-site animal welfare inspection prior to
initiation of the activities to be conducted pursuant to the Research Plan or
Development Plan. If Novo wishes to perform such animal welfare inspection
during the R&D Collaboration Term, Dicerna shall give Novo access to the
relevant areas of its site upon reasonable notice of no less than [* * *];
provided, that any such audit shall comply with Dicerna’s SPF protocols, shall
not be conducted more than [* * *] (except in the event that an audit identifies
any issues, in which case Novo shall be permitted to undertake a follow-up
audit) and shall be conducted during normal business hours and in a manner
intended to minimize any disruptions to Dicerna’s day-to-day business.

4.5    Right to Subcontract. Subject to the terms of this Section 4.8 and
Section 5.1.2, each Party shall have the right to engage permitted Third Party
contractors working on its behalf (the “Permitted Subcontractors”) to perform
such portions of its Research and Development obligations under this Agreement
that it customarily engages for its other similar research and Development
activities, except that: (a) any use of Permitted Subcontractors by Dicerna is
subject


33



--------------------------------------------------------------------------------





to the prior written approval of Novo, except for the contract manufacturers
listed on Exhibit I; and (b) under no circumstance can such Permitted
Subcontractor be debarred or disqualified by a regulatory authority. Any
Permitted Subcontractor to be engaged by a Party to perform its obligations
under this Agreement shall meet the qualifications typically required by such
Party for the performance of work similar in scope and complexity to the
subcontracted activities. Furthermore, notwithstanding the foregoing, each Party
shall be responsible for ensuring that, prior to engaging any Permitted
Subcontractor that such Permitted Subcontractor is subject to written agreements
containing terms and conditions: (i) consistent with and which provides a
substantially similar degree of protection as the relevant terms and conditions
of this Agreement protecting the rights of the Parties under this Agreement
including imposing obligations of confidentiality on each such Permitted
Subcontractor; (ii) that vests ownership in such Party of any and all Inventions
developed by such Permitted Subcontractor in the course of performing such
subcontracted work; (iii) that does not under any circumstance impose any
payment obligations or liability on the other Party, and (iv) that is otherwise
consistent with the terms of this Agreement. Dicerna shall obtain the right for
Novo to once annually and at its own expense to audit Permitted Subcontractors
of Dicerna in accordance with Section 4.6.4. Each Party shall remain directly
responsible for all of its obligations under this Agreement that have been
subcontracted or sublicensed to any Permitted Subcontractor.

5.    MANUFACTURING AND COMMERCIALIZATION

5.1    Compound and Product Manufacturing Generally.
5.1.1    Generally. Dicerna shall supply Compounds through nomination as a
Development Candidate in accordance with Section 5.1.2, either itself or through
a contract manufacturer disclosed pursuant to Section 5.1.2. Subject to the
Parties’ respective rights and obligations with respect to filing applications
for and obtaining IND Approvals as set forth in Sections 4.2.2 and 4.5, Dicerna
has the right to perform and manage the CMC Activities through IND Approval, and
the obligation to do so, [* * *]. On a Development Candidate-by-Development
Candidate basis, the Parties, in consultation with the JSC, shall decide on the
transfer of responsibilities and obligations related to CMC. The Parties will
specify in the relevant Research Plan or Development Plan the source of
manufacture and supply of all other pre-clinical and clinical Products. For the
avoidance of doubt, unless the Parties mutually agree to other terms, Dicerna
will have no obligation to Manufacture any Compounds or Products for Clinical
Trials and will not be responsible for any Manufacturing Expenses after
nomination as a Development Candidate. If the Parties mutually agree that
Dicerna will supply Products for Clinical Trials, the Parties will negotiate in
good faith a future Supply Agreement for submission to the JSC for approval.
5.1.2    Manufacturing Standards. A list of the contract manufacturers that
Dicerna has engaged with the ability to Manufacture the Products for Research
and Development until at least IND-submission (on a Product-by-Product basis) is
attached as Exhibit I, which contract manufacturers shall be considered
Permitted Subcontractors in accordance with Section 4.8. Without limiting the
foregoing, but subject to the terms and conditions of this Agreement, the
Parties will negotiate in good faith to come to a mutual agreement related to
Product supply by Dicerna under GMP during the R&D Collaboration Term for each
Product up until nomination as a Development Candidate and, with the respect the
first Product that is the subject of an IND filing,


34



--------------------------------------------------------------------------------





up until such IND filing; it being understood that unless the Parties agree
otherwise, Dicerna has the right to use the contract manufacturers in Exhibit I
to fulfill its manufacturing obligations. The Parties shall enter into a quality
agreement if Novo determines that such an agreement is relevant to the conduct
of manufacturing activities. When Dicerna uses a contract manufacturer or other
subcontracted element of the supply chain, Novo will have the right to audit
such contract manufacturer and to approve (or reject) in advance any new
contract manufacturer that is not listed on Exhibit I, provided that such
approval shall not be unreasonably withheld, delayed or conditioned. The Parties
agree that the manufacturers for each Product shall be listed in the Research
Plan or Development Plan. Except as set forth in this Section 5.1.2, Novo shall
have the right to perform or have performed Product manufacturing in its
discretion.
5.1.1    Visits to Facilities. Novo may conduct ongoing and routine audits of
Dicerna or its subcontractors (including its contract manufacturers) in
accordance with Section 4.6.4 (including the expense reimbursement provisions
thereof) to ensure compliance with applicable GMPs and Exhibit M during normal
business hours no more than once annually and upon reasonable advance notice by
Novo and the mutual agreement of the Parties as to the specific date and time
for such audit, provided, however, that in the case of audits for cause, Novo
will have the right to conduct, or cause Dicerna to conduct, compliance audits
more than once annually at the time of the event giving rise to a for cause
audit, upon at least [* * *] advance written notice, provided that such audit
does not unreasonably interfere with Dicerna’s operations. Dicerna shall ensure
that all of its agreements with is contract manufacturers and other
subcontractors provide for Novo to directly conduct such audits.
5.1.1    Notice of Inspections. If legally permissible, Dicerna shall provide
notice to Novo within [* * *] of becoming aware of any requested or commenced
governmental or regulatory review, audit or inspection of its or its
contractor’s facility, processes, Compounds or Products that directly relate to
this Agreement. Dicerna shall provide Novo with the results of any such review,
audit or inspection and be given the opportunity to provide assistance in
responding to any such review, audit or inspection.

5.2    Product Quality Generally. An applicable quality agreement will
determine, in accordance with applicable regulatory requirements, all Product
quality standards for Product to be used in Clinical Trials including:
stability; process validation and pre-approval inspection preparation;
specifications; assay methodology and storage conditions. Novo will determine in
accordance with applicable Regulatory Requirements such Product quality
standards that must be included in any manufacturing requirements for Product
and Novo will in all circumstances have the sole right to make the final release
determinations for the Products, as the Parties shall set forth greater detail
in the applicable quality agreement.

5.3    Commercialization by Novo. Subject to Sections 2.3.2, 2.3.3, 3.3 and 5.4,
Novo shall have the sole right and be responsible for Commercialization of the
Products in the Territory, and shall use Commercially Reasonable Efforts to
achieve a First Commercial Sale of at least [* * *] Products, provided that all
necessary Regulatory Approvals are obtained.

5.4    Co-Development Payments. A Co-Development Program will not be subject to
any future Development and Regulatory Milestone Payments, Commercial Milestone
Payments or


35



--------------------------------------------------------------------------------





Royalties due under Sections 8.4, 8.5 and 8.6. Upon Dicerna’s designation of a
Product as a Co-Development Product, all Development and Regulatory Milestone
Payments and Commercial Milestone Payments previously paid by Novo to Dicerna
with respect to such Product and the relevant Collaboration Target shall
constitute Pre-Option Development Expenses of Novo and be subject to Section
5.4.2 below.
5.4.1    Budget. On a Co-Development Program-by-Co-Development Program basis,
and as further detailed in Exhibit F, the Parties will promptly agree upon a
budget for expected Development Expenses for the Co-Development Program
(“Co-Development Budget”) unless the Parties have already agreed upon or the JSC
has determined a Development Budget, which will be used to calculate the
Co-Development Budget. [* * *].
5.4.2    Payment of Shared Costs and Profits. Subject to Section 5.4.1 and as
further detailed in Exhibit F, the designating Party will be responsible for:
(i) paying the other Party for all Co-Development Pre-Option Expenses within [*
* *] of the receipt of an invoice from the non-designating Party issued on or
after the designation date; and (ii) payment of Co-Development Post-Option
Expenses as they are incurred for a given Co-Development Program within [* * *]
after receipt of a report of Co-Development Post-Option Expenses incurred by the
other Party, which report shall be submitted following the end of each [* * *]
beginning with the [* * *] of opt-in. Each Party will be entitled to a
respective percentage of Global Profits for the Co-Development Product, with the
designating Party receiving an amount equal to Co-Development Percentage
multiplied by Global Profits (“Co-Development Profit Share”) and the Party
responsible for Commercialization activities receiving the remainder of Global
Profits, as further detailed in Exhibit F. In the event that actual
Co-Development Post-Option Expenses for a [* * *] exceed the Co-Development
Budget in effect as of the first day of such [* * *] by more than [* * *]:
(a)    Dicerna may (but is not required to) elect, upon written notice to Novo
delivered within [* * *] of the date on which Novo notifies Dicerna of such
budget excess, to continue to pay the budgeted Co-Development Post-Option
Expenses and adjust the future Co-Development Percentage to reflect the relative
share paid by each Party of the Co-Development Post-Option Expenses for the
Product. By way of example, if (i) Dicerna’s Co-Development Percentage is [* *
*], (ii) in prior [* * *], the aggregate Co-Development Post-Option Expenses
were [* * *] (of which Dicerna paid [* * *]), (iii) the Co-Development Budget
for the Product in the current [* * *] is $[* * *] (of which Dicerna’s share
would be ([* * *]), and (iv) FDA requires an additional arm be included in a
Pivotal Study and, as a result, the actual Co-Development Post-Option Expenses
incurred during such [* * *] (including the additional Co-Development
Post-Option Expenses for such additional arm) totaled [* * *], Dicerna could
elect to pay only [* * *] (i.e., [* * *] of its budged share) and to decrease
its Co-Development Percentage going forward to [* * *] (calculated as [* * *]
(i.e., the aggregate Co-Development Post-Option Expenses funded by Dicerna
through such [* * *])) divided by [* * *] (i.e., the total Co-Development
Post-Option Expenses through such [* * *])). Once Dicerna makes such an
election, Dicerna may not thereafter increase its Co-Development Percentage; or


36



--------------------------------------------------------------------------------





(b)    Dicerna may (but is not required to) elect, which election Dicerna may
make only once during the Term, upon written notice to Novo delivered within [*
* *] of the date on which Novo notifies Dicerna of such budget excess, to defer
its portion of such excess Co-Development Post-Option Expenses over [* * *] of
the budgeted Co-Development Budget for the Product in the current [* * *], with
the amount of such deferral not to exceed a total [* * *]. For example, in the
circumstances described in the example in Section 5.4.2(a) above, Dicerna could
elect to defer [* * *] (i.e., [* * *] of the portion of the budget excess ([* *
*]) over [* * *] of the Co-Development Budget for the Product in the current
Calendar Year). The deferred amount must be repaid within the following [* * *]
immediately subsequent [* * *] with an interest rate of [* * *].
5.4.3    Co-Development Product Payments. Subject to this Section 5.4, with
respect to each Co-Development Product, Global Profits accrued during the Term
shall be shared between the Parties according to the Co-Development Profit
Share, except as subject to Section 5.4.4. Within [* * *] after the end of each
[* * *], the Party responsible for such Commercialization shall submit a report
to the other Party, including a calculation of Net Sales during such Calendar
Quarter, a breakdown of the calculation of Global Profits, and a proposed
division between the Parties, including the calculation of Co-Development Profit
Share, in accordance with Section 5.4.2. Concurrently with the submission of
such report, the Party responsible for such Commercialization shall make a
payment to the other Party in an amount calculated according to the
Co-Development Profit Share included in such report; provided, however, that in
the event such calculated payment amount is negative (including all previous
calculated payment amounts that were negative), the Party responsible for such
Commercialization shall invoice the other Party for such amount and the other
Party shall pay on such invoice within [* * *] of the date thereof. In the event
of any disagreement with respect to the calculation of such payment, any
undisputed portion of such payment shall be paid in accordance with the
foregoing timetable and the remaining, disputed portion shall be paid within [*
* *] after the date on which the Parties, using good faith efforts, resolve the
dispute.
5.4.4    Failure to Pay and Early Termination. If a designating Party fails to
make timely and complete payment of the Co-Development Pre-Option Expenses or
any Co-Development Post-Option Expenses, the other Party may provide written
notice of termination of the relevant Co-Development Program to the designating
Party, which notice shall be effective [* * *] after the date of the notice
unless the failure to pay is cured within such time period. If a Co-Development
Program is terminated, the underlying Co-Development Target will become a
Collaboration Target. In the event of any such termination with respect to a
Co-Development Program that had been designated by Dicerna, Dicerna shall not be
eligible to receive any payments under Sections 8.2 or 8.3 with respect to any
applicable Products. For the avoidance of doubt, no payments are due under
Sections 8.2 or 8.3 with respect to Co-Development Products.

6.    GOVERNANCE AND JOINT STEERING COMMITTEE

6.1    Project Leader. Within [* * *] after a Collaboration Target has been
selected, Novo and Dicerna shall [* * *] to serve as the primary point of
contact between the Parties with respect


37



--------------------------------------------------------------------------------





to each Collaboration Target being Researched and Developed under the R&D
Program (each, a “Project Leader”). The Project Leaders shall regularly
communicate with each other to address R&D Program-related issues, needs and
updates and facilitate communications and organization of Working Groups
associated with each active Research Plan or Development Plan with respect to
each Target. Either Party, upon prior notice to the other Party, may change its
Project Leader. Additionally, the Parties may assign different Project Leaders
for different Projects. Except for those Disputes that are subject to the
purview of the JSC, prior to submitting any Dispute to the Program Leaders or
dispute resolution mechanism set forth in Section 19.6, the Project Leaders
shall attempt, for a period of [* * *], to resolve such Dispute.

6.2    Program Leader. Within [* * *] of the Effective Date, Novo and Dicerna
shall [* * *] to serve as the primary point of contact between the Parties with
respect to all Collaboration Targets being Researched and Developed under the
R&D Program (each, a “Program Leader”). The Program Leader will be responsible
for overseeing the list of Collaboration Targets, the Discontinued Targets and
the Continuation Targets. The Program Leaders shall regularly communicate with
each other to address R&D Program-related issues, needs and updates and
facilitate communications and organization of Project Leaders, Working Groups
associated with all active Research Plan or Development Plan with respect to all
Targets. Either Party, upon prior notice to the other Party, may change its
Program Leader. If the Project Leaders cannot agree under Section 6.1 on the
Dispute, then, except for those Disputes that are subject to the purview of the
JSC, prior to submitting any Dispute to the dispute resolution mechanism set
forth in Section 19.6, the Program Leaders shall attempt, for a period of [* *
*], to resolve such Dispute.

6.3    Alliance Leader. Within [* * *] of the Effective Date, each Party shall
also appoint an individual to act as the Alliance Leader at director level or
above for such Party (each, an “Alliance Leader”). Each Alliance Leader shall
thereafter be permitted to attend meetings of the JSC and any sub-committee as a
nonvoting observer. The Alliance Leaders shall be the primary point of contact
for the Parties regarding the collaboration activities contemplated by this
Agreement (other than the activities/responsibilities of the Project Leader
outlined in Section 6.1 and the activities/responsibilities of the Program
Leader outlined in Section 6.2) and shall help facilitate all such activities
hereunder. For avoidance of doubt, the individual appointed by a Party to act as
an Alliance Leader may, but need not, be the same individual appointed by such
Party as the Program Leader or as a Project Leader.

6.4    Working Groups. The Parties may establish working groups (each, a
“Working Group”) to oversee the activities of the Research Plan or Development
Plan. In addition, from time to time, the Parties may establish a Working Group
to oversee particular additional projects or activities. Each Working Group
shall undertake the activities delegated to it by the JSC. During the process of
establishing each Working Group, such Working Group and the JSC shall agree
regarding which matters such Working Group will resolve on its own and which
matters such Working Group will advise the JSC (and with respect to which such
advice-specific matters the JSC will resolve). In addition to the
Target-specific Working Groups overseen by the respective Project Leaders, the
Parties shall, at a minimum, establish [* * *] additional Working Groups to
oversee, respectively, (i) technology transfer pursuant to Section 7.4, (ii) the
manufacturing supply chain for the Products, (iii) disclosure of Program
Inventions and strategy for prosecution and


38



--------------------------------------------------------------------------------





maintenance of Joint Inventions (the “Patent Working Group”); and (iv) with
respect to work conducted through Proof of Principle and, with respect to the
first Development Candidate, through the first IND filing, matters relating to
chemistry, manufacturing and controls (the “CMC Working Group”).

6.5    Joint Steering Committee.
6.5.1    Establishment. As soon as practicable after the Effective Date, the
Parties shall establish a Joint Steering Committee (the “JSC”) to oversee and
coordinate the activities of the Parties under the R&D Program. The Parties will
either continue the JSC or establish additional committees to oversee and
coordinate the activities of the Parties during the R&D Collaboration Term and
the Development and Commercialization of Products. The JSC shall be comprised of
[* * *] from Novo and [* * *] from Dicerna, which the JSC may increase as its
discretion. Subject to the foregoing, each Party shall appoint its respective
representatives to the JSC from time to time, and may change its
representatives, in its sole discretion, effective upon notice to the other
Party designating such change. Representatives from each Party shall have
appropriate technical credentials, experience and knowledge pertaining to and
ongoing familiarity with the R&D Program. [* * *] of the JSC appointed by [* *
*] shall be designated the JSC Chair (the “JSC Chair”). The JSC Chair will be
responsible for calling meetings of the JSC, circulating agendas and performing
administrative tasks required to assure efficient operation of the JSC but shall
not have any extra or additional vote.
6.5.2    JSC Meetings. The JSC shall meet in accordance with a schedule
established by mutual written agreement of the Parties, and no less frequently
than [* * *] until expiration of the R&D Collaboration Term or as mutually
agreed. The JSC may meet by means of teleconference, videoconference or other
similar means. As appropriate, additional employees or consultants may from time
to time attend the JSC meetings as nonvoting observers, provided that any such
consultant shall agree in writing to comply with the confidentiality obligations
under this Agreement; and provided further that no Third Party personnel may
attend unless otherwise agreed by both Parties. Each Party shall bear its own
expenses related to the attendance of the JSC meetings by its representatives.
Each Party may also call for special meetings to resolve particular matters
requested by such Party. The JSC Chair or his/her designee shall keep minutes of
each JSC meeting that records in writing all decisions made, action items
assigned or completed and other appropriate matters. Novo shall send meeting
minutes to all members of the JSC promptly after a meeting for review. Each
member shall have [* * *] from receipt in which to comment on and to
approve/provide comments to the minutes (such approval not to be unreasonably
withheld, conditioned or delayed). If a member, within such time period, does
not notify Novo that s/he does not approve of the minutes, the minutes shall be
deemed to have been approved by such member.
6.5.3    JSC Functions. The JSC’s responsibilities with respect to the R&D
Program are as follows:
(a)    Overseeing and coordinating the activities of the Parties under the R&D
Program;


39



--------------------------------------------------------------------------------





(b)    Facilitating the exchange of Know-How and materials as required
hereunder;
(a)    Approving plans and budgets for Development and Commercialization of
Co-Development Products (with all such plans and budgets to be initially
proposed by Novo other than Co-Development Products designated by Novo pursuant
to Section 2.3.2 or Section 3.3);
(b)    Periodically reviewing the progress of the R&D Program;
(c)    Coordinating the Parties’ documentation of Research Plans and Development
Plans, suggesting updates to and modifications of each Research Plan and
Development Plan and establishing the Validated Target Criteria for each
Collaboration Target. For clarification, any update or modification to the
Research Plan prior to Proof of Principle with respect to the relevant Compound
shall require the consent of each Party and is subject to reaching an agreement
between the Parties with regards to any potential implications of such
modification or update; and
(d)    Amending the Work Flow Plan.
6.5.4    JSC Disputes; Authority. The JSC will endeavor to make decisions by
consensus, with each of Novo and Dicerna having [* * *]. If consensus is not
reached by the Parties’ representatives pursuant to such vote, then the matter
may be escalated by either Party to designated officers of both Novo and Dicerna
with appropriate decision-making authority. In the event the designated officers
are unable to resolve the issue within [* * *], then: [* * *]. Notwithstanding
the foregoing, neither Party may exercise decision making authority to
unilaterally amend this Agreement, or to cause the other Party to perform any
activities or incur any material expenses that are not contemplated in this
Agreement or the Work Flow Plan, Research Plan or Development Plan, provided
that during the pendency of any escalation or dispute resolution in accordance
with this Section 6.5.4: [* * *].
6.5.5    Rights and Powers. For clarity and notwithstanding the creation of the
JSC, each Party shall retain the rights, powers and discretion granted to it
hereunder, and the JSC shall not be delegated or vested with such rights, powers
or discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. The JSC shall not have the power to
amend, waive or modify any term of this Agreement, and no decision of the JSC
shall be in contravention of any terms and conditions of this Agreement. It is
understood and agreed that issues to be formally decided by the JSC are limited
to those specific issues that are expressly provided in this Agreement to be
decided by the JSC. The JSC shall cease to operate, on a Product-by-Product
basis, once Dicerna’s option with respect to such Product under Section 2.3.3
has lapsed without being exercised, and any obligations of either Party to
provide any information to the JSC with respect to such Product shall be deemed
to be an obligation to provide such information directly to the other Party
instead of through the JSC.

7.    LICENSES


40



--------------------------------------------------------------------------------






7.1    License Grant to Novo. Subject to the terms and conditions of this
Agreement, Dicerna hereby grants to Novo: (a) an exclusive (even as to Dicerna),
royalty bearing, sub-licensable (through multiple tiers) (subject to Section
7.2), worldwide, license under the Licensed Technology to Develop, register,
make (including formulate), have made, use, and Commercialize Compounds and
Products in the Field; and (b) a non-exclusive, non-royalty bearing, fully
paid-up, sub-licensable (through multiple tiers) (subject to Section 7.2),
worldwide license under Licensed Technology to carry out Novo’s obligations
under the R&D Program, including Research and Development work required to
select Targets and related Compounds and Products for purposes of this
Agreement. To the extent Dicerna is no longer subject to the exclusivity
obligations granted under the Lilly Agreement (whether through the clearance
process discussed in Section 2.6, termination of the Lilly Agreement, or
otherwise), then, on a Collaboration Target-by-Collaboration Target basis, such
license granted by Dicerna to Novo in this Section 7.1 will also extend to the
Excluded Field with respect to all applicable Compounds and Products and Dicerna
shall promptly notify Novo to such effect.

7.2    Sublicenses. [* * *].

7.3    License Grants to Dicerna. Novo hereby grants to Dicerna during the Term
a non-exclusive, non-royalty bearing, fully paid-up, non-sub-licensable (except
to Affiliates and Permitted Subcontractors of Dicerna solely as needed to
perform services for Dicerna under this Agreement), worldwide license under Novo
Intellectual Property, solely to the extent necessary for Dicerna to perform its
duties and obligations according to the R&D Program.

7.4    Know-How Transfer; Availability of Employees. Within [* * *] following
Novo’s assumption of responsibility for Development or Commercialization of a
Product under Article 4 or Novo’s election to retain rights under Section 15.2,
Dicerna shall disclose and/or deliver to Novo, to the extent not previously
provided, copies of all data and information in Dicerna’s possession relating to
the Licensed Know-How which is reasonably necessary for Novo’s Development or
Commercialization of such Product (including for regulatory purposes). In
addition, upon Novo’s reasonable request, Dicerna shall disclose and/or deliver
to Novo, to the extent not previously provided, copies of all data and
information in Dicerna’s possession that would be reasonably useful to Novo in
manufacturing or having manufactured the Products, as well as authorization
letters sufficient for Novo to be able to place Product orders directly with
Dicerna’s contract manufacturers pursuant to the terms of the applicable
agreement between Dicerna and such manufacturers. Upon Novo’s reasonable
request, Dicerna will: (a) provide reasonable technical assistance to Novo
during such disclosure or delivery set forth in the preceding two sentences; and
(b) make its employees and non-employee consultants reasonably available at
their respective places of employment to consult with Novo on issues arising in
the course of Novo’s Research, Development, Manufacturing or Commercialization
and in connection with any request related to a Product from any Regulatory
Agency, including regulatory, scientific, technical and clinical testing issues.
The technology transfer to be undertaken under this Section 7.4 shall be
overseen by the JSC or a Working Group established for such purposes, and the
JSC or such Working Group may put in place a technology transfer plan expressly
identifying Know-How Controlled by Dicerna to be transferred and the timing for
such transfer.


41



--------------------------------------------------------------------------------






7.5    Covenants. Dicerna covenants that it will not: (a) take any action that
(i) would impose or result in a lien, charge or encumbrance of the Licensed
Technology that would prevent or limit Novo’s exercise of its licensed rights to
such Licensed Technology, or (ii) adversely affects the license rights granted
to Novo under this Agreement; or (b) assign, transfer, convey or otherwise grant
to any Person any rights to any Licensed Technology, Joint Know-How or Joint
Patent Rights or any Compounds or Products, in any manner that conflicts with
the exclusive licenses granted to Novo pursuant to Section 7.1.

7.6    Mutual Use of Confidential Information. Subject to and without limiting
any license rights or exclusivity granted to Novo under this Agreement, each
Party and its Affiliates will have the right to use any Confidential Information
disclosed by the other Party in connection with the R&D Program and retained in
the unaided memories of its employees after having access to such Confidential
Information (without reference to tangible copies of such information), provided
that this right to use does not constitute a license under any Patent Rights or
copyrights. An individual’s memory will be considered to be unaided if [* * *].
Notwithstanding anything to the contrary under this Section 7.6 and except as
expressly authorized in this Agreement (including as to generally applicable
information), the foregoing does not permit any disclosure by either Party of
any of the other Party’s Confidential Information regarding the Collaboration
Targets, Compounds or Products or disclosure by either Party of any of the other
Party’s Confidential Information in any unpublished patent application owned
(either solely or jointly) by the other Party.

7.7    No Implied Licenses. Except as expressly set forth in this Agreement,
neither Novo, on the one hand, or Dicerna, on the other hand, by virtue of this
Agreement, shall acquire any license or other interest, by implication or
otherwise, in any materials, Know-How, Patent Rights or other intellectual
property rights Controlled by the other Party or its Affiliates not expressly
granted under this Agreement. Furthermore, notwithstanding anything to the
contrary in this Agreement, by entering into this Agreement with Dicerna, Novo
is not forfeiting any rights that Novo may have, including its rights to perform
research activities in compliance with 35 U.S.C. § 271(e)(1) or any experimental
or research use exemption that may apply in any country.

7.8    Third Party IP Agreements.
7.8.1    Notwithstanding anything to the contrary in this Agreement, if after
the Signing Date, Dicerna enters into any agreement with a Third Party under
which Dicerna acquires Control of any Patent Rights or Know-How that would be
necessary or reasonably useful for the Development or Commercialization of
Collaboration Targets, Compounds, or Products, then Dicerna shall so notify Novo
and Novo shall have the option to include such Patent Rights and Know-How in the
rights and licenses granted to Novo under this Agreement. If Novo elects to
include such rights and licenses, Novo shall (a) to the extent the Third Party
agreement is a license agreement, be bound by the terms of such Third Party
agreement applicable to a sublicensee thereunder, and (b) reimburse Dicerna for
the portion of any amounts that become owing to such Third Party by reason of
the grant to, or exercise by or under the authority of, Novo of such rights;
provided, that, any amounts owing to such Third Party shall not be
disproportionately allocated to the Collaboration Targets, Compounds, Products
or Novo’s rights hereunder (e.g., the upfront payments, milestone payments,
royalty for Product sales and other payments shall be fairly allocated


42



--------------------------------------------------------------------------------





based on the extent to which such amounts are attributable to the applicable
Collaboration Target, Compound or Product and taking into account exploitation
of the Patent Rights and Know-How by Dicerna for other purposes). In such event,
the amounts reimbursed by Novo shall be deductible as contemplated under Section
8.6.3(b) from all amounts owed to Dicerna under Sections 8.3 through 8.6. Upon
request by Novo, Dicerna shall disclose to Novo a true and correct written
description of the payment and other relevant obligations. In the event Novo
does not agree in writing to reimburse Dicerna for such amounts upon request,
and (if applicable) to be bound by the terms of such Third Party agreement
applicable to a sublicensee thereunder, then the rights licensed under such
Third Party agreement shall thereafter be deemed excluded from the Licensed
Patent Rights and/or Licensed Know-How, as applicable, hereunder. Dicerna is
solely responsible for, and shall make, all payments due to any Third Party
licensors and assignors of rights included in the Licensed Technology pursuant
to its agreements relevant to such rights, and Dicerna shall otherwise take all
actions necessary to ensure that all such agreements remain in full force and
effect.
7.8.2    If, after the Effective Date, Dicerna identifies Patent Rights or
Know-How Covering or relating to RNAi or oligonucleotide platform technologies
Controlled by a Third Party that would be necessary or reasonably useful for
inhibition, disruption or modulation of mRNA in Collaboration Targets, then
Dicerna shall so notify Novo and the Parties shall coordinate in good faith the
negotiation of [* * *] agreements in order to facilitate Novo having access to
such technology, which may be through an agreement directly between Novo and
such Third Party. Any payments made by Novo to obtain such access shall be
deductible as contemplated under Section 8.6.3(b).

8.    FINANCIAL PROVISIONS

8.1    Upfront Payment; Escrow.
8.1.1    In consideration for the rights granted to Novo pursuant to this
Agreement and Dicerna’s performance of its obligations hereunder, including but
not limited to, license grants under the Licensed Technology and Research and
Development services, Dicerna shall invoice Novo and Novo shall deposit with the
Escrow Agent in a non-interest bearing account a one-time upfront payment of One
Hundred Seventy-Five Million U.S. Dollars (USD $175,000,000) (the “Upfront
Payment”). Novo shall make such deposit to the Escrow Agent within [* * *]
following the Effective Date, the payment of which to Dicerna shall be governed
by this Section 8.1. Dicerna has provided an estimate for Research and
Development services of [* * *] per Collaboration Target to achieve Proof of
Principle and the Parties estimate that approximately [* * *] Collaboration
Targets will be the subject to this Agreement. Within [* * *] after the
Effective Date, Novo shall identify in writing [* * *] (the “Initial Targets”).
Dicerna shall prepare and deliver to Novo a bioinformatics package and mapping
plan for at least one of the Initial Targets which if not identified by Novo in
such [* * *] period shall be one of the [* * *] Hepatocyte Targets previously
cleared by Dicerna by the Gatekeeper (the “Bioinformatics Package and Mapping
Plan”). Upon delivery to Novo of the Bioinformatics Package and Mapping Plan,
Dicerna shall certify to the Escrow Agent such delivery, whereupon the Escrow
Agent shall pay to Dicerna the Upfront Payment, which shall be non-refundable
and non-creditable, within [* * *] of such certification. Novo shall execute,
acknowledge and deliver any and all documents and take any action as may be
reasonably necessary


43



--------------------------------------------------------------------------------





to assist Dicerna under the foregoing or to otherwise carry out the intent and
purposes of this Section 8.1.
8.1.2    In the event the Bioinformatics Package and Mapping Plan is not
delivered within [* * *] after the Effective Date, as will be extended for
factors outside Dicerna’s reasonable control, the Escrow Agent shall return the
Upfront Payment. All costs and expenses associated with the Escrow Agent and
Escrow Agreement shall be borne by Dicerna. In the event that the Escrow Agent
fails to return the Upfront Payment to Novo as required by this Section 8.1.4,
Dicerna shall immediately repay such amount to Novo upon Novo’s demand, and in
the event that the Escrow Agent fails to release the Upfront Payment to Dicerna
as required by Section 8.1.3, Dicerna shall hold harmless Novo from such failure
and the payment of the Upfront Payment to Dicerna shall be deemed to have been
made in full by Novo.

8.2    Annual Fee. As additional consideration for the rights granted to Novo
pursuant to this Agreement, including license grants under the Licensed
Technology, and for Dicerna’s performance of certain obligations hereunder, Novo
shall pay to Dicerna Seventy-Five Million U.S. Dollars (USD $75,000,000) to be
split into three non-refundable, non-creditable annual payments of Twenty-Five
Million U.S. Dollars (USD $25,000,000), provided that Dicerna meets the
requirements to deliver the minimum number of Mapped Targets as set forth below.
Dicerna shall invoice Novo and Novo shall pay the annual payments within [* * *]
of (1) the first anniversary of the Effective Date, if Dicerna has delivered to
Novo at least [* * *] Mapped Targets or, if fewer Collaboration Targets are
selected by Novo to be Mapped Targets, such fewer number of Mapped Targets, (2)
the second anniversary of the Effective Date, if Dicerna has delivered another
at least [* * *] (or such fewer additional Collaboration Targets selected by
Novo to be Mapped Targets) Mapped Targets in addition to the initial minimum
number of Mapped Targets delivered under clause (1) of this Section 8.2 and (3)
the third anniversary of the Effective Date, if Dicerna has delivered another at
least [* * *] (or such fewer additional Collaboration Targets selected by Novo
to be Mapped Targets) Mapped Targets in addition to the initial minimum number
of Mapped Targets delivered under clauses (1) and (2) of this Section 8.2. In
the event Novo terminates pursuant to Section 14.2 or Dicerna terminates
pursuant to Section 14.3, prior to the third anniversary of the Effective Date,
then [* * *] of the outstanding, unearned annual payments will become due and
payable by Novo to Dicerna.

8.3    Pre-Clinical Milestones; DC Milestones.
8.3.1    Pre-Clinical Milestones. Except for Co-Development Products, which
shall not be eligible for milestone payments under this Section 8.3, on a
Collaboration Target-by-Collaboration Target (other than Dicerna Orphan Liver
Targets) basis, with respect to a Product Directed To the applicable
Collaboration Target, within [* * *] after first achievement of either (1) Proof
of Principle for the first Product Directed To the first applicable
Collaboration Target or (2) Initiation of GLP Tox Studies for the first Product
Directed To all subsequent applicable Collaboration Targets (each, a
“Pre-Clinical Milestone Event”), Novo shall notify Dicerna and make a [* * *]
milestone payment to Dicerna (each, a “Pre-Clinical Milestone Payment”). Such
payment shall be non-refundable and non-creditable and due only once for the
first Product Directed To the applicable Collaboration Target to achieve the
Pre-Clinical Milestone Event regardless of


44



--------------------------------------------------------------------------------





the repeated achievement of the Pre-Clinical Milestone Event by the same
Product, irrespective of how many indications for which the Product is Developed
or Commercialized. For the avoidance of doubt, if any Pre-Clinical Milestone
Payment is made with respect to a particular Product, such Pre-Clinical
Milestone Payment will not be due for any other Product hereunder that is
Directed To the same Target as such Product.
8.3.2    DC Milestones. If at least [* * *] Compounds achieve Proof of Principle
and are nominated as Development Candidates as contemplated under Section 2.2,
then for each subsequent Compounds that achieves Proof of Principle and is
nominated as a Development Candidate (i.e., for the [* * *] and subsequent such
Compounds), Novo shall make a first [* * *]) milestone payment to Dicerna upon
such achievement and nomination and a second [* * *] milestone payment to
Dicerna upon the first dosing of a patient in a Phase 1 Clinical Trial with such
Compound. Such payments shall be non-refundable and non-creditable.

8.4    Development and Regulatory Milestones. Except for Co-Development
Products, which shall not be eligible for milestone payments under this Section
8.4, on a Collaboration Target-by-Collaboration Target (other than Dicerna
Orphan Liver Targets) basis, within [* * *] after first achievement of each
milestone set forth in the table below by Novo, its Affiliate or sublicensee of
Novo’s rights with respect to the first Product Directed To the applicable
Collaboration Target (each, a “Development and Regulatory Milestone Event”),
Novo shall notify Dicerna and make the corresponding milestone payment to
Dicerna (each, a “Development and Regulatory Milestone Payment”). Such payment
shall be non-refundable and non-creditable and [* * *].


 
Development and Regulatory Milestone Events
Development and Regulatory Milestone Payments
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



45



--------------------------------------------------------------------------------








8.5    Commercialization Milestones. Subject to Sections 2.3.2 and 5.4, except
for Co-Development Products, which shall not be eligible for milestone payments
under this Section 8.5 if such Products are designated as Co-Development
Products, on a Collaboration Target-by-Collaboration Target basis, within [* *
*] after the end of the [* * *] in which each milestone event set forth in the
table below is first achieved by Novo, its Affiliate or its sublicensee (unless
Dicerna or its Affiliate is the sublicensee) of Novo’s rights with respect to
the first Product Directed To the applicable Collaboration Target (each, a
“Commercial Milestone Event”), Novo shall notify Dicerna and make the
corresponding, non-refundable (except as set forth in Section 5.4),
non-creditable milestone payment to Dicerna (each, a “Commercial Milestone
Payment”):
 
Commercial Milestone Events
Commercial Milestone Payments
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
 
[* * *]
[* * *]



The Commercial Milestone Payment shall be payable only once, irrespective of how
many indications for which the first Product is Developed or Commercialized. For
the avoidance of doubt, if any Commercial Milestone Payment is made with respect
to a particular Product, such Commercial Milestone Payment shall be payable for
any other Product hereunder that is Directed To the same Target as such Product.



8.6    Royalties.
8.6.1    Royalty Payments. Subject to Sections 2.3.2, 2.3.3, 3.3 and 5.4, except
for Co-Development Products, which shall not be eligible for royalties under
this Section 8.6 if such Products are designated as Co-Development Products, on
a Product-by-Product basis, within [* * *] after the end of each Calendar Year
during the Royalty Term, Novo shall pay Dicerna a royalty on only that portion
of Net Sales of a Product as designated below and at the rates set forth below
(each such royalty payment, a “Royalty”):
Annual Worldwide Net Sales on a Product-by-Product basis
   Royalty Rate
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]



8.6.2    Royalty Term. The Royalty will be payable on a country-by-country and
Product-by-Product basis from First Commercial Sale of the Product in such
country and shall terminate upon the latest of: (a) such Product no longer being
Covered by at least one Effective


46



--------------------------------------------------------------------------------





Patent Claim in such country that is either (1) Controlled by Dicerna or one of
its Affiliates as of the Signing Date or (2) Controlled by Dicerna or one of its
Affiliates only after the Signing Date and claiming an Invention conceived by
Dicerna or one of its Affiliates that is a GalXC Patent or a Product-Specific
Patent; (b) the expiration of New Chemical Entity Regulatory Exclusivity granted
to such Product, but no longer than [* * *] from such grant; and (c) [* * *]
after the First Commercial Sale of such Product in such country (the “Royalty
Term”), in each case subject to Section 8.6.3. For the avoidance of doubt, any
Patent Rights Covering Improvements to GalXC Platform IP that are discovered,
conceived or otherwise generated solely by Novo and assigned to Dicerna under
Section 10.4 are not within the scope of the Effective Patent Claims described
in the foregoing Section 8.6.2(a), and no Royalties will be payable by Novo with
respect to any such Patent Rights.
8.6.3    Royalty Step-Downs. The Royalties under Section 8.6.1 shall be reduced
by the following step-down provisions:
(a)    Effective Patent Claims.
(i)    Notwithstanding Section 8.6.1, on a country-by-country and
Product-by-Product basis, if at the time of or after the First Commercial Sale
of a particular Product in a country or anytime thereafter, such Product is not
Covered by one or more Effective Patent Claims in such country, then the Royalty
at which Novo is required to pay during the Royalty Term to Dicerna on the Net
Sales of such Product in such country shall be reduced by [* * *] of the Royalty
rate set forth in Section 8.6.1 for the rest of the Royalty Term.
(ii)    Notwithstanding Section 8.6.1, on a country-by-country and
Product-by-Product basis, if at the time of or after the First Commercial Sale
of a particular Product in a country or anytime thereafter, either (A) such
Product is not Covered by one or more Effective Patent Claims of
Product-Specific Patents but is Covered by one or more Effective Patent Claims
in other Licensed Patent Rights in such country or (B) such Product is not
Covered by any issued Effective Patent Claim but is Covered by a pending
Effective Patent Claim, then the Royalty at which Novo is required to pay during
the Royalty Term to Dicerna on the Net Sales of such Product in such country
shall be reduced by [* * *] to [* * *] of the Royalty rate set forth in Section
8.6.1 for the rest of the Royalty Term.
(b)    Third Party Payments – Anti-Stacking. If Novo reasonably determines that
Novo and/or its Affiliates or sublicensees need to acquire a Third Party’s
Patent Rights (excluding Patent Rights solely claiming methods of Manufacture)
or obtain a license under a Third Party’s Patent Rights in order to avoid
infringement of such Patent Rights (including a patent of an Acquirer that is
not part of the Licensed Patents) in order to Research, Develop or Commercialize
a Compound or Product in a particular country or in the event that Novo makes
any payments to Dicerna or a Third Party as contemplated under Sections 7.8,
then Novo shall have the right to deduct [* * *] of all payments due from Novo
and/or its


47



--------------------------------------------------------------------------------





Affiliates or sublicensees under the applicable agreement with the Third Party
and all such payments as contemplated under Section 7.8 from the payments owed
to Dicerna under Sections 8.3 through 8.5 and the Royalty owing to Dicerna
during the applicable period for the such Product under Section 8.6.1, as
applicable, subject to the Royalty reduction floor as set forth in Section
8.6.3(d).
(c)    Generic Competition. On a country-by-country and Product-by-Product
basis, if Generic Products reach a market share, on a unit basis, equal to or
higher than [* * *] of the aggregate units of such Generic Products and a
Product containing a GalXC Molecule Directed To the same Collaboration Target as
such Generic Products sold in any country during any [* * *], then Novo’s
obligation to pay Royalties to Dicerna for the applicable Product in the
applicable country under Section ‎8.6.1 shall be reduced by [* * *] beginning
with such [* * *]. On a country-by-country and Product-by-Product basis, if
Generic Products reach a market share, on a unit basis, equal to or higher than
[* * *] of the aggregate units of such Generic GalXC Products and a Product
containing a GalXC Molecule Directed To the same Collaboration Target as such
Generic GalXC Products sold in any country during any [* * *], then Novo’s
obligation to pay Royalties to Dicerna for the applicable Product in the
applicable country shall terminate and be of no further force or effect for and
after such [* * *], at which point the Royalty Term for that Product shall also
be considered terminated in that country. For purposes of the foregoing royalty
reductions, unit sales shall be determined by reference to applicable sales data
obtained from IQVIA or from such other source for such sales data as may be
agreed by the Parties; provided that if applicable sales data is not available
from IQVIA and the Parties are unable to agree on an alternative data source,
Novo may determine a reasonable alternative data source after consultation with
the JSC, which reasonable alternative shall be a well-established data source
widely used in the pharmaceutical industry.
(a)    Limit on Royalty Reductions. In no event shall the Royalties owed under
Section 8.6.1, with respect to a Product in a country, be reduced by operation
of Sections 8.6.3(a) or 8.6.3(b) by more than an aggregate of [* * *] of what
would otherwise be owed under the table set forth in Section 8.6.1 with respect
to such Product in such country. To the extent that the reductions under
Sections 8.6.3(a) or 8.6.3(b) would, but for the limitation in the foregoing
sentence, result in a Royalty that would be less than [* * *] of what would
otherwise be owed, the difference between such lower Royalty and the Royalty
payable due to the forgoing limitation shall be carried forward and deducted
against any and all subsequent payments due to Dicerna from Novo hereunder until
the end of the Royalty Term. For the avoidance of doubt, the foregoing
limitation on reductions does not affect Section 8.6.3(c), and any reduction
under Section 8.6.3(c) shall be made net of any reductions made pursuant to
Sections 8.6.3(a) and 8.6.3(b) (e.g., if the maximum reduction of [* * *] is
reached under Sections 8.6.3(a) and 8.6.3(b) and the reduction of [* * *] in
Section 8.6.3(c) is also reached, the net Royalty will be [* * *] of what would
otherwise be owed).


48



--------------------------------------------------------------------------------






8.1    Co-Development Programs. With respect to Co-Development Products, the
Parties shall share in costs, profits and losses as described under Section 5.4
and Exhibit F.

9.    REPORTS AND PAYMENT TERMS

9.1    Net Sales Reports and Royalties Due. During the Royalty Term, Novo shall
furnish to Dicerna a written report for each [* * *] showing the global Net
Sales by Product, except for Co-Development Products, sold by Novo, its
Affiliate or sublicensee during the reporting [* * *], the Royalties payable
under this Agreement and whether a Commercial Milestone Event has been achieved
in sufficient detail to allow Dicerna to verify the amount of Royalties or
Commercial Milestone Payments paid by Novo with respect to such Calendar
Quarter, including on a Product-by-Product basis, the Net Sales of each Product,
and the Royalties (in USD) payable and in total for all Products. Reports shall
be due no later than [* * *] following the end of each Calendar Quarter.
Royalties shown to have accrued by each report provided under this Section 9.1
and any Commercial Milestone Payment achieved in such Calendar Quarter shall be
due and payable on the date such report is due.

9.1    Payment Currency / Exchange Rate. All payments to be made by Novo to
Dicerna under this Agreement shall be made in USD. Payments to Dicerna shall be
made by electronic wire transfer of immediately available funds to the account
of Dicerna, as designated in writing to Novo. If any currency conversion is
required in connection with the calculation of amounts payable hereunder, such
conversion shall be made in accordance with Section V of Exhibit F.

9.1    Novo Nordisk Invoicing Instructions. Any payment payable by Novo under
this Agreement, including payments under Sections 4.4.2, 5.4.2, 5.4.3, 8.1, 8.2,
8.3, 8.4, 8.5 and 8.6, is subject to receipt by Novo of an invoice prepared in
accordance with the Novo Nordisk Invoicing Instructions set forth in Exhibit C.

9.1    Taxes.
Each Party shall be responsible for the payment of all income and other taxes
(including interest) (“Taxes”) imposed on its own income arising under this
Agreement.
9.1.1    If Applicable Laws require the withholding of Taxes by either Party or
its Affiliates, such Taxes shall be retained by the Party making such payment
(the “Payor”) as required by such Applicable Law from such remittable royalty or
other payment and shall be timely remitted by the Payor to the proper tax
authorities on behalf of the Party with respect to which such deduction and
withholding was made (the “Payee”); provided, however, that notwithstanding
anything in this Agreement to the contrary, if Novo’s assignment of this
Agreement leads to the imposition of any additional withholding Tax liability on
Dicerna that would not have been imposed in the absence of such action or in an
increase in such liability above the liability that would have been imposed in
the absence of such action, Novo will indemnify and hold harmless Dicerna from
any such additional or increased withholding Tax liability (except to the extent
that Dicerna or any of its Affiliates can reclaim it, provided that Dicerna will
be reimbursed for any reasonable out of pocket costs incurred in the reclaim).
If Dicerna’s assignment of this Agreement leads to a requirement for Novo to
withhold any additional Tax, the imposition of any additional withholding Tax
liability that would not have been imposed in the absence of such action or in
an increase in such liability above the liability that would have been imposed
in the absence of such action, Dicerna will be


49



--------------------------------------------------------------------------------





liable for such additional or increased withholding Tax and indemnify and hold
Novo harmless from any such additional or increased withholding tax liability
(except to the extent that Novo or any of its Affiliates can reclaim it,
provided that Novo will be reimbursed for any reasonable out of pocket costs
incurred in the reclaim). The Parties shall cooperate and exercise their
reasonable best efforts to ensure that any such withholding Taxes are mitigated
or reduced to the extent possible under the provisions of any Applicable Law,
and shall provide Payee reasonable assistance (including the provision of any
Tax forms and other information) in order to allow Payee to obtain the benefit
of any present or future treaty against double taxation or exemption from refund
or reduction in Taxes which may apply to such payments. To the extent that a
Party is required to deduct and withhold Taxes on any such payment pursuant to
this Section 9.4, such Party will provide the Payee with written notice of the
required withholding as promptly as reasonably practical (and in any event, no
later than [* * *]) prior to making such payment. To the extent such amounts are
so deducted and withheld and timely remitted to the relevant tax authorities,
such amounts shall be treated for all purposes under this Agreement as having
been paid to the Person to whom such amounts would otherwise have been paid. The
Payor shall promptly (as available) submit to the Payee appropriate proof of
payment of the withheld Taxes as well as the official receipts sufficient to
enable the Payee to claim credits for such payments of Taxes.
9.1.2    Novo shall use reasonable efforts to obtain and deliver to Dicerna on
an annual basis and within [* * *] of Dicerna’s request to provide, information
as reasonably requested by Dicerna that is sufficient to meet any documentation
requirements imposed by regulations issued under Section 250 of the Internal
Revenue Code of 1986, as amended (the “Internal Revenue Code”), for the
treatment of an appropriate portion of such amounts as “foreign-derived
deduction eligible income” within the meaning of Section 250 of the Internal
Revenue Code and the regulations thereunder. Novo shall not be required to
deliver such information which Novo reasonably deems sensitive or which would be
unlawful according to Danish or U.S. law. Dicerna shall compensate Novo for any
internal and external costs associated with obtaining and delivering the
information to Dicerna.
9.1.3    The Parties intend that this Agreement will not be treated as a
partnership or joint venture for United States federal and state tax purposes,
and each Party will file all tax returns and will otherwise take all tax
reporting positions in a manner consistent with such treatment.
9.1.4    It is understood and agreed between the Parties that any payments made
by any Party under this Agreement are exclusive of any value added tax (“VAT”)
or similar Tax imposed upon such payments. Where VAT is properly added to a
payment made under this Agreement, the paying Party will pay the amount of VAT
only on receipt of a valid Tax invoice issued in accordance with Applicable Law.

9.2    Audit Rights (Financial).
9.2.1    [* * *].
9.2.2    [* * *].

1.    INTELLECTUAL PROPERTY RIGHTS


50



--------------------------------------------------------------------------------






1.1    Disclosure of Inventions. [* * *].

1.2    Notification of Issuance. Novo and Dicerna shall each promptly notify the
other in writing of any issuance of each patent included in the Licensed Patent
Rights or Joint Patent Rights of which they become aware via the Patent Working
Group.

1.3    Novo Background IP. [* * *].

1.4    Dicerna Background IP. As between the Parties, Dicerna shall own and
Control all right, title and interest in and to all Patent Rights or Know-How
Controlled by Dicerna and existing as of or before the Effective Date, including
any GalXC Platform IP, or generated or acquired outside the scope of the R&D
Program and this Agreement, and shall own any Improvements to any of the
foregoing made by Dicerna or an Affiliate of Dicerna and any Improvements to
GalXC Platform IP made by Novo or an Affiliate of Novo generated in connection
with this Agreement, but excluding Novo Product Patents, Product-Specific
Patents and Product-Specific Know-How (“Dicerna Background IP”). Novo hereby
assigns and agrees to assign to Dicerna all right, title and interest in and to
any Improvements to GalXC Platform IP, that are discovered, conceived or
otherwise generated by Novo in connection with the R&D Program or otherwise
under the Agreement. For purposes of clarity, (1) Improvements to GalXC Platform
IP do not constitute Joint Patent Rights and (2) Joint Patent Rights do not
constitute Improvements to GalXC Platform IP. If the Parties determine by mutual
agreement that any Novo Know-How shall necessarily be contributed to the
development of the GalXC Platform, the Parties shall develop a mutually
acceptable strategy for prosecution of any Patent Rights directed to such Novo
Know-How through a joint patent process via the Patent Working Group, prior to
contributing such Novo Know-How to the GalXC Platform.

1.5    Program Inventions; Joint Inventions.
1.5.1    Ownership. [* * *].
1.5.2    Exploitation[* * *].
1.5.3    Assignment and Transfer of Interests in Joint Inventions. [* * *].

1.6    Cooperation. Each Party represents and covenants that all of such Party’s
employee(s), contractor(s) and agent(s) are or will be obligated under a binding
written agreement or otherwise to assign to such Party all Program Inventions
made or conceived by such employee(s), contractor(s) or other agent(s) in
connection with this Agreement. The Parties shall cooperate to file, prosecute,
and maintain Joint Inventions and Joint Patent Rights as may reasonably be
needed.

1.7    Filing, Prosecution, Enforcement and Defense.
1.7.1    GalXC Patents and Dicerna Background IP. [* * *].
1.7.2    Product-Specific Patents. [* * *].
1.7.1    Joint Patent Rights. [* * *].


51



--------------------------------------------------------------------------------





1.7.2    Abandonment of Patent Rights. If either Party elects to cease the
filing, prosecution, maintenance and/or defense of a Patent Right for which
Dicerna or Novo, as applicable, is in control of the filing, prosecution,
maintenance and/or defense of Product-Specific Patents pursuant to Section
10.7.2 or Joint Patent Rights pursuant to Section 10.7.3 in any country of the
Territory, the abandoning Party shall provide the other Party with written
notice promptly following its decision to abandon the filing, prosecution,
maintenance and/or defense of such Patent Right, but in no event later than [* *
*] before the next relevant deadline relating to or any public disclosure of the
relevant Patent Right. In such event, the abandoning Party shall permit the
other Party, at such other Party’s sole discretion, to take over or continue, as
the case may be, the filing, prosecution, maintenance and defense of such
abandoned Patent Right on behalf of and in the name of the abandoning Party, but
at the other Party’s own expense. If the other Party elects to take over and
continue such filing, prosecution, maintenance or defense, the abandoning Party
shall execute such documents and perform such acts, at the other Party’s
expense, as may be reasonably necessary to permit the other Party to take over
and continue the filing, prosecution, maintenance and/or defense of such
abandoned Patent Right on behalf and in the name of the abandoning Party and at
the other Party’s own expense. For the avoidance of doubt, the abandoning Party
shall remain the owner of the abandoned Patent Right(s) but shall have no
further say in the filing, prosecution, maintenance and defense of such
abandoned Patent Right(s); provided, however, that the other Party shall timely
inform the abandoning Party if it too decides to finally abandon the respective
Patent Right, in which event the abandoning Party shall have the right to
re-assume sole responsibility for ongoing prosecution, maintenance and defense
of such abandoned Patent Right in accordance with this Section 10.7.4.
Notwithstanding the foregoing, if Novo determines, in its sole discretion
following good faith discussions with Dicerna, that any such abandonment is
necessary to avoid detrimental effect to any Product-Specific Patent or Joint
Patent Right, then, subject to Sections 10.7.2 and 10.7.3, Dicerna shall have no
right pursuant to this Section 10.7.4 to elect to take over and continue the
filing, prosecution, maintenance or defense of such Product-Specific Patent or
Joint Patent Right.
1.7.3    Notification of Infringement. Novo and Dicerna shall each promptly
notify the other in writing of any alleged or threatened infringement of the
Licensed Patent Rights or Joint Patent Rights of which they become aware (each,
an “Action”), and the prosecution and enforcement of such alleged or threatened
infringement of the Licensed Patent Rights or Joint Patent Rights shall be done
in accordance with this Section 10.7.
1.7.4    Control of Enforcement Actions. The Party specified in this Section
10.7 as having control over enforcement of particular Patent Rights alleged or
threatened to be infringed in an Action (the “Initial Party”) may commence
litigation with respect to the alleged or threatened infringement at its own
expense or otherwise seek to handle such Action. If the Initial Party elects, in
its sole discretion, to handle such an Action, the Initial Party shall control
such Action, and the Initial Party may enter into settlements, stipulated
judgments or other arrangements respecting such infringement; provided, however,
the Initial Party shall not take any action, including legal action, settle or
make any agreement that adversely affects the other Party’s rights or interests,
including any settlement or agreement which admits or concedes that any aspect
of any of the Joint Patent Rights or Licensed Technology is invalid or
unenforceable or which adversely affects the scope of any of the Joint Patent
Rights or Licensed Technology (in cases where Dicerna is the Initial Party) or
Licensed Technology (in cases where Novo is the Initial Party), without the
prior written consent


52



--------------------------------------------------------------------------------





of the other Party. The Initial Party shall keep the other Party reasonably
apprised of the progress of any such Action. The other Party may, at its option
and sole expense, be represented by counsel of its choice, but all other
expenses associated with any such Action shall be at the sole expense of the
Initial Party. In the event that the Initial Party does not commence litigation
or otherwise address an Action within [* * *] following the date on which Novo
or Dicerna (as applicable) notifies the other Party of any alleged or threatened
infringement of the Licensed Patent Rights or Joint Patent Rights of which they
become aware pursuant to Section 10.7.5, the other Party may do so, at the other
Party’s expense; provided, however, that: [* * *]. Notwithstanding the
foregoing, if an Action involves Product-Specific Patents, Novo may determine
whether or not to enforce such Product-Specific Patents in its sole discretion;
provided that Novo shall not enforce such Product-Specific Patents except
against infringing Competing GalXC Products. In any Action, (a) the Party not in
control of enforcing such Action will reasonably cooperate with the enforcing
Party, including, if required to bring such action, the furnishing of a power of
attorney, and (b) any damages or other recovery, including compensatory and
other non-compensatory damages or recovery actually received from a Third Party,
shall first be used to reimburse the Parties for their respective reasonable
costs and expenses incurred in connection with such Action. Any remaining
recovery shall be paid to Novo and [* * *].
1.7.5    Patent Term Extension. The Parties shall consult with and cooperate and
coordinate with each other in obtaining patent term extensions or supplemental
protection certificates and the like with respect to the Licensed Patent Rights,
in each country and region where it is possible to do so. Novo will elect
whether to pursue patent term extensions or supplemental protection certificates
[* * *] and Dicerna agrees to abide by such election. Any request by Novo to
pursue patent term extensions or supplemental protection certificates [* * *]
shall not unreasonably be refused by Dicerna. Dicerna shall provide prompt and
reasonable assistance, as requested by Novo, at Novo’s reasonable, pre-approved
expense, including by taking such action as may be required of the patent holder
under any Applicable Laws to obtain such patent extension or supplementary
protection certificate.
1.7.1    Patent Listing. Novo will promptly, accurately and completely list,
with the applicable Regulatory Authorities during the Term, all applicable [* *
*] for a Product. Prior to such listings, the Parties will meet, through the
JSC, to evaluate and identify all applicable Patent Rights. Notwithstanding the
preceding sentence, Novo will retain final decision-making authority as to the
listing of all applicable [* * *].
1.7.2    Filing Countries. [* * *].

1.8    Management of Novo Background Patents. Novo shall have sole
responsibility for and control over the filing, prosecution, maintenance and
enforcement of the Novo Patents (other than the Joint Patent Rights), at Novo’s
sole expense.

1.9    Product Infringement. [* * *].

1.10    Product Trademarks. Novo will be free, in its sole discretion, to use
and to register in any trademark office in the Territory any trademark for use
with a Product; provided, that nothing herein shall grant Novo any right to use
any trademark Controlled by Dicerna and/or its Affiliates.


53



--------------------------------------------------------------------------------





Subject to the foregoing, Novo shall have the right to select, and shall own all
right, title and interest in and to, any such trademark relating to a Product
that it selects during and after the Term. Upon Dicerna’s request, Novo shall
recognize Dicerna in a press release associated with the Regulatory Approval of
any Product.

1.1    Inventorship and Title. Inventorship of inventions shall be determined in
accordance with the patent laws of the United States.

1.2    Invention Disclosure and Recordkeeping. Each Party shall use its
established policies to ensure that all inventions shall be documented by
employees and consultants conducting research subject to this Agreement, in a
way that makes clear: (a) the identity of each individual involved in any
particular experimental result and the identity of each individual creating any
document concerning the research; (b) the date that each particular experiment
was executed; and, (c) the date each experimental result was recorded.

1.3    Consultation on Program Inventions. Neither Party will knowingly and
intentionally take an action that could reasonably be expected to give rise to a
declaratory judgment action seeking nullity of a Program Invention without
consulting the other Party. However, if any Program Invention, other than a
Product-Specific Patent, becomes the subject of a legal action or claim seeking
declaratory relief, revocation or nullity of Program Invention, or is subject to
an interference, inter partes re-examination, opposition or similar proceeding
with regard to a Program Invention, the Parties shall promptly consult with one
another concerning the defense of such action, claim or proceeding.

2.    CONFIDENTIALITY

2.1    Duty of Confidence. During the Term and for [* * *] thereafter, all
Confidential Information disclosed by one Party to the other Party hereunder
shall be maintained in confidence by the receiving Party and shall not be
disclosed to any Third Party or used for any purpose, except as set forth
herein, without the prior written consent of the disclosing Party. The recipient
Party may only use Confidential Information of the other Party for purposes of
exercising its rights and fulfilling its obligations under this Agreement and
may disclose Confidential Information of the other Party and its Affiliates to
employees, agents, contractors, consultants and advisers of the recipient Party
and its Affiliates, licensees and actual and potential sublicensees to the
extent reasonably necessary for such purposes; provided that such persons and
entities are bound by confidentiality and non-use of the Confidential
Information substantially as protective as the confidentiality provisions of
this Agreement as they apply to the recipient Party.

2.2    Exceptions. The obligations under this Article 11 shall not apply to any
information to the extent the recipient Party can demonstrate by competent
written evidence that such information:
(a)    is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;


54



--------------------------------------------------------------------------------





(b)    was known to, or was otherwise in the possession of, the recipient Party
or its Affiliates prior to the time of disclosure by the disclosing Party;
(c)    is disclosed to the recipient Party or an Affiliate by a Third Party on a
non-confidential basis that is entitled to disclose it without breaching any
confidentiality obligation with respect to such information; or
(d)    is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without use of or reference to
the Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.

2.3    Authorized Disclosures. Subject to this Section 11.3, the recipient Party
may disclose Confidential Information (including the Agreement) belonging to the
other Party as follows:
2.3.1    if such disclosure is deemed necessary by counsel to the recipient
Party to be disclosed to such Party’s attorneys, independent accountants or
financial advisors for the sole purpose of enabling such attorneys, independent
accountants or financial advisors to provide advice to the receiving Party, on
the condition that such attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations substantially as
protective as the confidentiality provisions of this Agreement as they apply to
the recipient Party.
2.3.2    to governmental or other regulatory agencies in order to obtain and
maintain Patent Rights consistent with Article 10, but provided that such
disclosure may be only to the extent reasonably necessary to obtain and maintain
Patent Rights.
2.3.3    to governmental or other regulatory agencies by (a) Novo or a Novo
Affiliate, licensee or sublicensee to gain or maintain approval to conduct
Clinical Trials for a Product, to obtain and maintain Marketing Authorization or
to otherwise Research, Develop and Commercialize Products, or (b) Dicerna or a
Dicerna Affiliate, licensee or sublicensee to gain or maintain approval to
conduct Clinical Trials for a Returned Compound or Product, to obtain and
maintain Marketing Authorization or to otherwise Research Develop and
Commercialize Returned Compounds and Products, but provided, in each case, that
such disclosure may be only to the extent reasonably necessary to obtain or
maintain Marketing Authorizations.
2.3.4    to the extent required in connection with any judicial or
administrative process relating to or arising from this Agreement (including any
enforcement hereof) or to comply with applicable court orders or governmental
regulations.
2.3.5    if the recipient Party is required by judicial or administrative
process to disclose Confidential Information that is subject to the
non-disclosure provisions of this Article 11, in which case such Party shall
promptly inform the other Party of the disclosure that is being sought in order
to provide the other Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed as permitted by this
Section 11.3 shall, provided that such disclosure to the extent possible does
not cause such Confidential Information to become known to the public or become
part of the public domain, remain otherwise subject to the confidentiality


55



--------------------------------------------------------------------------------





and non-use provisions of this Article 11, and the Party disclosing Confidential
Information as permitted by this Section 11.3 shall take all steps reasonably
necessary, including obtaining an order of confidentiality and otherwise
cooperating with the other Party, to ensure the continued confidential treatment
of such Confidential Information. For matters subject to this Section 11.3.5 and
Section 11.5, Section 11.5 shall control.
2.3.6    if the recipient Party is required to make a disclosure by Law,
regulation or legal process, including by the rules or regulations of any tax
authority, the United States Securities and Exchange Commission, or any other
similar regulatory agencies in a country other than the United States or of any
stock exchange or other securities trading institution. In such event, a Party
disclosing Confidential Information of the other Party under this Section 11.3.6
shall disclose only such Confidential Information of such other Party as is
required to be disclosed.

2.4    Performance; Regulatory Approvals. The Parties expressly agree that Novo
shall have access to, and may submit, Confidential Information of Dicerna to any
Regulatory Authority to the extent necessary for obtaining Regulatory Approvals
for Products in the Field, and otherwise disclose Confidential Information
concerning Collaboration Targets, Compounds and Products as it reasonably deems
necessary or desirable in connection with Novo’s exercise of its rights and
performance of its obligations under this Agreement consistent with Novo’s usual
practices for protecting and disclosing confidential information relating to its
products. The Parties expressly agree that Dicerna may submit Confidential
Information of Novo to any Regulatory Authority to the extent necessary for
obtaining Regulatory Approvals for Returned Compounds and Products in the Field.
Confidential Information that is disclosed as permitted by this Section 11.4
shall, provided that such disclosure to the extent possible does not cause such
Confidential Information to become known to the public or become part of the
public domain, remain otherwise subject to the confidentiality and non-use
provisions of Article 11, and the Party disclosing Confidential Information as
permitted by this Section 11.4 shall take all steps reasonably necessary,
including obtaining an order of confidentiality and otherwise cooperating with
the other Party, to ensure the continued confidential treatment of such
Confidential Information.

2.5    Disclosure of Agreement. This Agreement and the terms herein shall be
considered the Confidential Information of each of the Parties and shall be
treated confidentially by each of the Parties, except that either Party or its
Affiliates may disclose the terms of this Agreement:
(a) to the extent required or advisable to comply with the rules and regulations
promulgated by the United States Securities and Exchange Commission or any
equivalent governmental agency in any country in the Territory, provided that
such Party shall submit a confidential treatment request in connection with such
disclosure and shall submit with such confidential treatment request only such
redacted form of this Agreement as may be mutually agreed in writing by the
Parties;
(b) to external counsel to bona fide prospective Acquirers who would only have
access on a need-to-know basis, in a secure data room (which would contain
documents that are water-marked and accessible on a time-stamped basis)
following agreement on all material terms of the prospective transaction and
would be restricted from sharing the terms with such counsel’s client, provided
that, either Party may disclose an unredacted form of this Agreement (including
the foregoing information regarding Targets and payments) to the senior
management of such prospective Acquirers, but only


56



--------------------------------------------------------------------------------





at such time as (x) the Party wishing to so disclose such information certifies
in writing to the other Party that such Party reasonably and in good faith
believes, that it has reached agreement on all substantial economic terms and
that it will execute a definitive agreement with respect to the proposed
transaction within the following [* * *] and (y) the prospective Acquirer has
executed a non-disclosure agreement restricting it to use such terms solely for
purposes of evaluating the potential acquisition, restricting access to such
individuals as may need to know the information for such evaluation, and
strictly prohibiting disclosure of such terms by the prospective Acquirer;
(c) upon request from a Governmental Authority (such as tax authorities),
provided the disclosing Party uses reasonable efforts to ensure the Governmental
Authority maintains such terms as confidential;
(d) to applicable licensors, to the extent necessary to comply with the terms of
any Third Party license agreement, the rights under which are sublicensed to the
other Party under this Agreement; and,
(e) to the extent necessary to perform obligations or exercise rights under this
Agreement, any sublicensee, collaborator or potential sublicensee or potential
collaborator of such Party, provided that (i) any sublicensee, collaborator or
potential sublicensee or collaborator agree in writing to be bound by
obligations of confidentiality and non-use no less protective of the disclosing
Party than those set forth in this Agreement; and (ii) the financial terms of
this Agreement shall be redacted from any such disclosure of the terms of this
Agreement.

2.6    Breaches of Confidentiality; Assistance in Respect of Same. The recipient
Party shall promptly notify the disclosing Party if the recipient Party becomes
aware of any breach of confidence or unauthorized use by any Person to whom the
recipient Party has disclosed any Confidential Information. The recipient Party
shall give the disclosing Party all reasonable assistance in connection with any
action, demand, claim or proceeding that the disclosing Party may institute
against any such person in respect of such disclosure.

2.7    Security. Each Party will make reasonable efforts concerning collection,
use, analysis, retention, storage, protection, security, transfer, disclosure,
disposal, and other processing of Novo Confidential Information will comply
with, and will not violate, any (i) contractual obligation of the Party, (ii)
any applicable laws, rules or regulations, including those relating to privacy
and best practice (based on the size and scope of the applicable Party) data
security, and/or (iii) internal or external written policy or privacy statement
of such Party. Each Party has made Commercially Reasonable Efforts to implement
and maintain reasonable administrative, physical, organizational, and technical
safeguards sufficient to protect the Confidential Information processed by it,
and such safeguards take into account the state of the art, are sufficient for
the risks posed to the other Party’s’ Confidential Information. Each Party will
notify the other Party as soon as possible after discovery of any unauthorized
access to, or unpermitted or inappropriate use or disclosure of, the other
Party’s Confidential Information. Dicerna shall permit Novo to audit on
reasonable notice and no more often than [* * *], under customary
confidentiality obligations, of its compliance with the foregoing industry
standard information technology requirements, to be conducted by Novo or Third
Party experts appointed by Novo.

3.    PUBLICATIONS AND PUBLICITY


57



--------------------------------------------------------------------------------






3.1    Publications. Notwithstanding anything to the contrary in this Agreement,
Novo shall have the right to publish the results of the R&D Program with respect
to the Products, provided that any such publication shall be subject to the
prior review of Dicerna and shall be provided at least [* * *] prior to its
submission for publication. Dicerna will use diligent efforts to complete its
review at least [* * *] prior to the intended publication date. Novo shall: (a)
delete from such publication any of Dicerna’s Confidential Information; or, (b)
upon a determination that such publication includes patentable material, delay
the submission of such publication or presentation for an additional period of
up to [* * *] in order to allow the appropriate Party to pursue patent
protection.

3.2    Publicity. The Parties have mutually approved a press release attached
hereto as Exhibit D with respect to this Agreement and either Party may make
subsequent public disclosure of the contents of such press release. Subject to
the foregoing, each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the terms hereof or any of the
activities under the R&D Program conducted hereunder without the prior written
consent of the other Party; provided however, that neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to
Applicable Laws or pursuant to the rules of any recognized stock exchange or
quotation system subject to the restrictions set forth in Sections 11.3 and
11.5. In the event that Dicerna desires to make a public announcement regarding
the achievement of any milestone event under Section 8.4 or Section 8.5, to the
extent reasonably practicable, Dicerna will provide Novo with no less than [* *
*] in which to review and approve such announcement, such approval not to be
unreasonably withheld, conditioned or delayed.

4.    HSR FILINGS AND CLOSING

4.1    HSR Filings. Promptly after the execution of this Agreement, both Parties
shall file the appropriate notices with respect to the transactions contemplated
hereby as promptly as reasonably practicable with the United States Federal
Trade Commission (“FTC”) and Department of Justice (“DOJ”) under the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended (“HSR Act”). Each of the
Parties shall promptly supply the other with any information that may reasonably
be required in order to effectuate the filings under the HSR Act. Each of the
Parties shall notify the other promptly upon receipt from the FTC or DOJ in
connection with any filing made under the HSR Act and of any request for
amendments or supplements to any such filings or of any communications with, and
any other inquiries or requests for additional information from, the FTC and
DOJ. Each Party shall comply promptly, in accordance with advice received from
counsel, as appropriate, with any such inquiry or request, provided, however,
that neither Party shall be required to consent to the divestiture or other
disposition of any of its assets or the assets of its Affiliates or to consent
to any other structural or conduct remedy, and each Party and its Affiliates
shall have no obligation to contest, administratively or in court, any ruling,
order or other action of the FTC or DOJ or any Third Party with respect to the
transactions contemplated by this Agreement. Each Party shall be responsible for
paying its own costs and expenses (including legal and consultants’ fees)
incurred in connection with obtaining clearance of the transactions contemplated
hereby from the FTC and the DOJ, except that Novo will pay the filing fees
incurred by both Parties in connection with the filings required pursuant to the
HSR Act. The Effective Date shall not be deemed to have occurred and this
Agreement (other than this Article 13 and Articles 1, 11, 16 and


58



--------------------------------------------------------------------------------





19 and Sections 2.4, 2.5 and 17.4) shall not be effective until the HSR
Clearance Date. As used herein, the “HSR Clearance Date” means the earlier of
(i) the date on which the FTC or DOJ shall notify the Parties of early
termination of the waiting period under the HSR Act or (ii) the date on which
the applicable waiting period under the HSR Act expires; provided, however, that
if the FTC or DOJ commences any investigation by means of a second request or
otherwise, HSR Clearance Date means the date on which any investigation opened
by the FTC or DOJ has been terminated, without action to prevent the Parties
from implementing the transactions contemplated by this Agreement with respect
to the United States. Notwithstanding any other provisions of this Agreement to
the contrary, either Party may terminate this Agreement effective upon Notice to
the other Party if the HSR Clearance Date has not occurred on or before the date
that is [* * *] after the Parties make their respective HSR filings.

4.2    Conduct Pending HSR Clearance Date. Between the date of execution of this
Agreement and the earlier of the Effective Date or the date of termination, each
Party shall conduct its business with respect to the intellectual property
rights granted hereunder in the ordinary course, and it will refrain from taking
any action or omitting to take any action that would have the effect of
restricting or impairing the rights to be granted to either Party hereunder or
preventing either Party’s ability to perform its obligations under this
Agreement.

5.    TERM AND TERMINATION

5.1    Term. Subject to Article 13, the term of this Agreement (the “Term”) will
commence on the Signing Date (provided that this Agreement shall not become
effective until the Effective Date, except as otherwise set forth in Section
13.1) and (subject to earlier termination in accordance with Section 14.3 or
Section 14.2) will expire on a Product-by-Product (other than a Co-Development
Product) basis upon the expiration of the Royalty Term for such Product. Upon
expiration (but not earlier termination) of this Agreement with respect to a
Product (other than a Co-Development Product), all rights and licenses granted
to Novo hereunder shall become fully paid-up, royalty-free, perpetual and
irrevocable with respect to such Product. The Term of this Agreement shall
terminate on a Co-Development Product-by-Co-Development Product basis as set
forth in Section 14.2.2.

5.2    Voluntary Termination.
5.2.1    Novo has the right to terminate the Agreement in its entirety or on a
Collaboration Target-by-Collaboration Target, Compound-by-Compound, Product-by
Product, or (with respect to Co-Development Products Directed to Collaboration
Targets pursuant to Novo’s exercise of its option under Section 2.3.2 or Section
3.3) Co-Development Product-by-Co-Development Product basis, without cause and
in its sole discretion upon [* * *] prior written notice to Dicerna.
5.2.2    On or after the expiration of the Royalty Term that would have been
applicable to a Co-Development Product if it had continued as a Royalty-bearing
Product, either Party may terminate this Agreement with respect to such
Co-Development Product upon written notice to the other Party. In such event,
rights to such Co-Development Product shall revert to the non-terminating Party
such that (1) if the non-terminating Party is Dicerna, the Co-Development
Product shall


59



--------------------------------------------------------------------------------





constitute a Returned Compound and Product under Sections 15.2.2 and 15.2.3, and
(2) if the non-terminating Party is Novo, the provisions of Sections 15.2.2 and
15.2.3 shall apply to the benefit of Novo to the same extent that they are
specified to apply to the benefit of Dicerna and Dicerna shall have the same
obligations that Novo is specified as having, mutatis mutandis, provided that
the exclusive license Novo receives under Section 15.2.3 shall be under all of
the Licensed Technology and no negotiation is required in order for Novo to
receive such license. Notwithstanding the foregoing, the royalties specified
under Section 15.2.4 shall not apply to such reverted Co-Development Product.
The Parties shall negotiate in good faith the royalties that will be payable by
the non-terminating Party with respect to the reverted Co-Development Product.
If the Parties are unable to agree on such royalties within [* * *] of the
termination, then, at the request of either Party, the dispute shall be decided
by binding arbitration as specified in Section 19.6 with the following
modifications: there shall be only a single arbitrator, and within [* * *] after
selection of the arbitrator, each Party shall submit to the arbitrator, and
exchange with the other Party in accordance with a procedure to be established
by the arbitrator, its case and proposal for a post-termination royalty
structure applicable to the reverted Co-Development Product. Within [* * *]
after receiving each Party’s case and proposal, the arbitrators shall select, in
its entirety and without modification, solely [* * *] of the [* * *] proposals
submitted by the Parties.

5.3    Termination for Cause.
5.3.1    If a Party materially breaches this Agreement, the non-breaching Party
may provide the breaching Party with a written notice specifying the nature of
the breach and stating its intention to terminate this Agreement with respect to
the Target(s), Compound(s) and/or Product(s) (as applicable) to which such
breach directly relates if such breach is not cured as provided for in this
Section 14.3.1. If the material breach is not cured by the allegedly breaching
Party within [* * *] in the event of an undisputed payment default) after the
receipt of such notice or if such other breach is curable but cannot be cured
within the [* * *] period (which inability shall not apply to undisputed payment
defaults) and the allegedly breaching Party fails to use diligent efforts to
promptly cure such breach, or the allegedly breaching Party fails to dispute the
alleged breach, within such [* * *] period, then in each case the non-breaching
Party shall be entitled, without prejudice to any of its other rights under this
Agreement, and in addition to any other remedies available to it by law or in
equity, to terminate this Agreement with respect to the Target(s), Collaboration
Targets, Compound(s) and/or Product(s) (as applicable) to which such breach
directly relates by providing written notice to the other Party. If the
allegedly breaching Party in good faith disputes such material breach or the
failure to cure or remedy such material breach such Party shall, within [* * *]
of receipt of written notice from the other Party of its intention to terminate:
(x) provide written notice of that dispute putting forward in reasonable detail
the rationale for disputing the alleged breach to the notifying Party and (y)
initiate expedited arbitration procedures in accordance with Section 19.6, in
which case, such termination shall not be effective until [* * *] after the
arbitration award determining that the conditions for termination of this
Section 14.2 are met; provided further that the breach is not cured within such
[* * *] period. During the pendency of any such arbitration the Parties shall
continue performing their respective obligations, and exercising their
respective rights, under this Agreement. The Parties hereby agree to take such
steps as may be reasonably necessary to complete such arbitration process as
expeditiously as possible given the circumstances.


60



--------------------------------------------------------------------------------





5.3.2    In the event that Dicerna or any of its Affiliates commences a
declaratory judgment action, inter partes review, post-grant review, opposition
or similar proceeding to challenge the validity or enforceability of any
Product-Specific Patents, other than in response to a threat of an infringement
claim or as necessary to secure allowance of a Novo-owned patent claim, such
Patent Right shall no longer be a royalty-bearing Product-Specific Patent (but
shall otherwise remain a Licensed Patent Right).
5.3.3    In the event that Novo or any of its Affiliates commences a declaratory
judgment action, inter partes review, post-grant review, opposition or similar
proceeding to challenge the validity or enforceability of any Licensed Patent
Right, other than in response to a threat of an infringement claim or as
necessary to secure allowance of a Dicerna-owned patent claim, and such action
does not result in a declaration or ruling that the challenged Licensed Patent
Right is invalid or unenforceable, Novo shall reimburse Dicerna for its
out-of-pocket costs of defending such action and the Royalty rate on Products
Covered by the challenged Licensed Patent Right shall be increased by [* * *] of
the otherwise applicable Royalty rate set forth in Section 8.6.
5.3.4    In the event of any failure to make timely and complete payments by
either Party under Section 5.4, including for Dicerna any adjustments of the
Co-Development Percentage, the other Party shall have the right to terminate the
relevant Co-Development Program.

5.4    Alternative to Termination. To the extent either Party acquires any right
to terminate this Agreement with respect to any Target, Collaboration Target,
Compound or Product (including Co-Development Targets and Co-Development
Products) or Product-Specific Patent under Section 14.3.1, the non-breaching
Party may, in lieu of such termination and without limiting any other rights and
remedies, elect for this Agreement to continue in full force and effect with
respect to such Target, Collaboration Target, Compound, Product or
Product-Specific Patent (as applicable); provided, however, that in the event
Novo acquires such termination right due to Dicerna’s breach of any of its
obligations under Sections 3.1 and 3.2, Novo shall have the additional right, at
its election upon notice to Dicerna, to either (a) have any and all amounts
thereafter payable by Novo hereunder relating to or in any way connected with
the applicable Target, Collaboration Target, Compound or Product, or the
Product(s) Covered by the applicable Product-Specific Patent, for which Novo
made such election under this Section 14.4 reduced by [* * *] or (b) seek
damages through dispute resolution in accordance with Section 19.6. With respect
to any such reduction relating to a Co-Development Product, Dicerna’s obligation
to pay Post-Option Development Expenses shall also be reduced by [* * *]. For
the avoidance of doubt, the non-breaching Party acquiring a right to terminate
is not required to choose between exercising such termination right and such
reduction right, and if the non-breaching Party elects to terminate this
Agreement it may also seek damages through dispute resolution in accordance with
Section 19.6.

6.    EFFECTS OF TERMINATION

6.1    Termination of Agreement. If this Agreement terminates in full for any
reason other than expiration, then no later than [* * *] after the effective
date of such termination, Novo shall pay all amounts then due and owing (except
that Novo shall have the right to offset any undisputed monies owed to Novo by
Dicerna, if any) as of the termination date and each Party shall return or cause
to be returned to the other Party, or destroy, the other Party’s Confidential
Information and all copies thereof unless such Confidential Information are
included within the scope of any ongoing license under Section 15.2.3; provided,
however, that each Party may keep [* * *] copy of the other Party’s Confidential
Information in its confidential files for record purposes and such copy shall
remain subject to Article 11 of this Agreement. In the event of termination of
this Agreement, except as expressly set forth otherwise in this Agreement
(including under the surviving provisions set forth in Section 15.3), the rights
and obligations (including the licenses granted under Article 7, except for the
mutual use of Confidential Information under Section 7.6, which shall survive)
of the Parties hereunder shall terminate as of the date of such termination.


61



--------------------------------------------------------------------------------






6.2    Target/Product Return.
6.2.1    Upon any Target becoming a Discontinued Target, voluntary termination
of this Agreement in its entirety under Section 14.2 or with respect to
particular Compounds, Products or Collaboration Targets under Section 14.2 or
Section 14.3, any license rights granted by Dicerna to Novo to the Discontinued
Target or affected Products, as applicable, (or rights to all Collaboration
Targets in the event of the termination of this Agreement as a whole) shall
cease and revert to the respective Parties. For purposes of this Section 15.2,
“Returned Compounds and Products” shall mean, in the case of a Collaboration
Target or Co-Development Target becoming a Discontinued Target, all Product(s)
and Compound(s) then being Developed under this Agreement that are Directed To
such Discontinued Target(s). Discontinued Targets and Returned Compounds and
Products will no longer be subject to Sections 3.1 and 3.2. If this Agreement is
terminated by either Party pursuant to Section 13.1, the Parties acknowledge and
agree that (a) no Target shall ever have been deemed to be a Collaboration
Target, (b) the licenses herein shall be deemed to have never granted and (c)
neither Party shall have been subject to any exclusivity obligations.
6.2.2    Novo shall, at Dicerna’s request, transfer to Dicerna the following
items with respect to Returned Compounds and Products, to the extent necessary
and to the extent used by Novo (as of the date of termination) for the
Development, registration, Manufacture (including formulation), use, or
Commercialization of the Returned Compounds and Products: all clinical and
regulatory correspondence; all Regulatory Approvals held by Novo or its
Affiliates; all data and results arising from Novo’s Development or
Commercialization of the Compounds and Products corresponding to the Returned
Compounds and Products, including the trial master file, the clinical database
and the safety database; and solely related to the Compounds and Products that
are transferable by Novo or its Affiliates to Dicerna; provided, however, that
Novo shall have the right to retain copies of the foregoing information and
documentation and information and documentation generally. Dicerna shall (i)
reimburse Novo for its reasonable out-of-pocket costs associated with such
transfer, as defined in an invoice to be provided by Novo to Dicerna promptly
following the effective date of termination in the event of a termination by
Novo for Dicerna’s material breach pursuant to Section 14.3; and (ii) assume
financial responsibility for such items from the date of transfer to Dicerna.
All Confidential Information of Novo relating to the items transferred pursuant
hereto shall become joint Confidential Information following such transfer;
provided that Dicerna shall have the right to use and disclose such Confidential
Information as it reasonably deems necessary or desirable in connection with
research, development and commercialization of Returned Compounds and Products
incorporating such Confidential Information consistent with Dicerna’s usual
practices for protecting and disclosing confidential information relating to its
products.
6.2.3    [* * *]. The Parties will agree in good faith regarding a technology
transfer plan to facilitate Dicerna’s practice of the foregoing licenses, which
plan will provide for reasonable reimbursement to Novo for Novo’s actual
internal and out-of-pocket costs and expenses, except in the event Dicerna
terminates pursuant to Section 14.3 (in which case the costs and expenses of
such transfer shall be borne by Novo), and Dicerna shall be solely responsible,
in its discretion, for the prosecution, maintenance, defense and enforcement or
all Product-Specific Patents and Novo Product Patents. Any sublicense granted by
Novo or its Affiliate to a Third Party under the license granted under Section
7.1 shall survive the termination of this Agreement, provided that, in the case


62



--------------------------------------------------------------------------------





where termination of this Agreement for Novo’s uncured material breach pursuant
to Section 14.3, such sublicensee did not cause such uncured material breach. If
permitted under such a surviving sublicense, effective upon termination of this
Agreement, such sublicense shall become a direct license from Dicerna to such
sublicensee; provided, that, if assignment of the sublicense or such conversion
of the sublicense to a direct license is not permitted under the applicable
sublicense, Novo shall be entitled to retain its right to payment thereunder and
shall remain liable for Royalties under Section 8.6 of this Agreement with
respect to sales by such sublicensee. If Novo will be required to pay a Third
Party licensing fees based on the grant of a sublicense to Dicerna of the
applicable intellectual property, Novo shall notify Dicerna of such requirement
in advance and Dicerna shall have the option of either not receiving such
sublicense or of receiving such sublicense and becoming responsible for the
licensing fees and other payments that become payable as a result of such
sublicense to Dicerna. In addition, if Dicerna reasonably believes that Dicerna
requires a license under Novo Background IP in order to Develop or Commercialize
Returned Compounds and Products and requests that Novo negotiate with Dicerna a
license under such Novo Background IP for such Development and
Commercialization, Novo shall negotiate in good faith with Dicerna with respect
to such requested license.
6.2.4    [* * *].
6.2.5    For clarity, with the exception of applicable obligations under this
Section 15.2 and without limiting Section 15.4 and unless expressly agreed
otherwise, all obligations of the Parties with respect to the Research,
Development and Commercialization of the Collaboration Targets, Compounds, and
Products shall terminate on the date of notice of termination of this Agreement.

6.3    Survival. Termination or expiration of this Agreement shall not relieve
Novo or Dicerna of any obligation accruing prior to such termination/expiration,
nor affect in any way the survival of any other right, duty or obligation of
Novo or Dicerna which is expressly stated elsewhere in this Agreement to survive
such termination. Without limiting the foregoing and except as expressly set
forth otherwise in this Agreement, Article 1 (for definitional purposes),
Articles 8 and 9 (to the extent that any amounts payable accrued prior to the
effective date of such expiration/termination and remain unpaid), Article 11,
Article 15 and Article 17 (to the extent and with respect to claims accruing or
arising prior to the effective date of such termination), Article 18 (to the
extent arising prior to the effective date of termination) and Section 2.4 (but
only with respect to information disclosed prior to the notice of termination),
Section 8.6 (but only applicable with respect to sublicenses surviving
termination (not an expiration) as described in Section 15.2.3 and further, only
after First Commercial Sale of a Product and to the extent such sublicensee
continues to Develop or Commercialize a Product that triggers such payment
obligations during the Royalty Term), Sections 10.1, 10.3 through 10.6, 10.7.3,
10.8, 10.11, and 10.12 (but only to the extent and with respect to intellectual
property generated/developed prior to the effective date of such termination),
and Sections 2.3.5, 3.4 (to the extent any Compounds, Products, Collaboration
Targets or Co-Development Products are still being Researched, Developed or
Commercialized), 4.6.1, 7.6, 7.7, 7.8, 9.4, 9.5, 10.7.1, 10.13, 12.2, 14.1,
14.2.2, 15.2, and 16.3 shall survive termination, and Sections 19.1, 19.3
through 19.23 shall survive to the extent applicable. Except as otherwise
expressly


63



--------------------------------------------------------------------------------





provided herein, all other rights and obligations of the Parties under this
Agreement shall terminate upon termination/expiration of this Agreement.

6.4    Termination Not Sole Remedy. Termination of this Agreement is not the
sole remedy under this Agreement and, whether or not termination is effected,
all other remedies will remain available (except as Novo and Dicerna have
expressly agreed to otherwise herein) and such termination shall not preclude
Novo and Dicerna from claiming any other damages, compensation or relief that it
may be entitled to upon such termination.

6.5    Bankruptcy Code. If this Agreement is rejected by a Party as a debtor
under Section 365 of the United States Bankruptcy Code or similar provision in
the bankruptcy laws of another jurisdiction (the “Code”), then, notwithstanding
anything else in this Agreement to the contrary, all licenses and rights to
licenses granted under or pursuant to this Agreement by the Party in bankruptcy
to the other Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Code (or similar provision in the bankruptcy laws of the
jurisdiction), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Code (or similar provision in the bankruptcy laws of
another applicable jurisdiction). The Parties agree that a Party that is a
licensee of rights under this Agreement shall retain and may fully exercise all
of its rights and elections under the Code, and that upon commencement of a
bankruptcy proceeding by or against a Party under the Code, the other Party
shall be entitled to a complete duplicate of, or complete access to (as such
other Party deems appropriate), any such intellectual property and all
embodiments of such intellectual property, if not already in such other Party’s
possession, shall be promptly delivered to such other Party (a) upon any such
commencement of a bankruptcy proceeding upon written request therefor by such
other Party, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under the foregoing
subclause (a), upon the rejection of this Agreement by or on behalf of the
bankrupt Party upon written request therefor by the other Party. The foregoing
provisions of this Section 15.5 are without prejudice to any rights a Party may
have arising under the Code.

7.    REPRESENTATIONS AND WARRANTIES

7.1    Representations and Warranties by Each Party. Each Party represents and
warrants to the other as of the Signing Date that:
7.1.1    Good Standing. It is a corporation duly organized, validly existing
under the laws of the jurisdiction of its incorporation, and in good standing
under the laws of its jurisdiction of formation;
7.1.2    Authority and Capabilities. It has: (a) full corporate power and
authority to execute, deliver, and perform this Agreement; (b) taken all
corporate action(s) required by Applicable Laws and its organizational documents
to authorize the execution and delivery of this Agreement, and the consummation
of the transactions and performance of its obligations contemplated by this
Agreement; and, (c) sufficient facilities, experienced personnel or other
capabilities (including via Affiliates and/or Third Parties) to enable it to
perform its obligations under this Agreement;


64



--------------------------------------------------------------------------------





7.1.3    Valid and Binding. This Agreement constitutes a legal, valid and
binding agreement enforceable against it in accordance with its terms (except as
the enforceability thereof may be limited by bankruptcy, bank moratorium or
similar laws affecting creditors’ rights generally and laws restricting the
availability of equitable remedies and may be subject to general principles of
equity whether or not such enforceability is considered in a proceeding at law
or in equity);
7.1.4    No Conflict. The execution and delivery of this Agreement and all other
instruments and documents required to be executed pursuant to this Agreement,
and the consummation of the transactions contemplated hereby do not and shall
not: (a) conflict with or result in a breach of any provision of its
organizational documents; (b) result in a breach of any agreement to which it is
a party; or, (c) violate any Applicable Laws;
7.1.5    Absence of Debarment. Neither Party, its officers, employees, agents,
consultants or any other person used by such Party in the performance of the
respective Research and Development activities under the R&D Program has been or
is: (a) debarred, convicted, or is subject to a pending debarment or conviction,
pursuant to section 306 of the United States Federal Food, Drug, and Cosmetic
Act (“FFDCA”), 44 U.S.C. § 335a; (b) listed by any government or regulatory
agencies as ineligible to participate in any government healthcare programs or
government procurement or non-procurement programs (as that term is defined in
42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise made
ineligible to participate in any such program; or, (c) convicted of a criminal
offense related to the provision of healthcare items or services, or is subject
to any such pending action. A Party agrees to inform the other Party in writing
promptly if a Party or any person who is performing activities under the R&D
Program is subject to the foregoing, or if any action, suit, claim,
investigation, or proceeding relating to the foregoing is pending, or to the
best of such Party’s knowledge, is threatened.
7.1.6    Regulatory Documentation. With respect to the Product(s), each Party
and its Affiliates shall generate, prepare, maintain and retain all Regulatory
Documentation that is required to be maintained or retained by such Party and
its Affiliates pursuant to and in accordance with, to the extent applicable,
good laboratory and clinical practice and Applicable Law and all such
information shall be true, complete and correct in all material respects and
what it purports to be. “Regulatory Documentation” means: all (i) applications
(including all INDs and applications for Regulatory Approval), registrations,
licenses, authorizations and approvals (including Regulatory Approvals); (ii)
correspondence and reports submitted to or received from Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents with respect
thereto, including all adverse event files and complaint files; (iii)
supplements or changes to any of the foregoing following Regulatory Approval;
and (iv) clinical and other data, including Clinical Trial data, contained or
relied upon in any of the foregoing; in each case ((i), (ii), (iii) and (iv))
relating to the Product(s) Directed To a Collaboration Target.
7.1.7    Assignment by Employees, Agents and Consultants. All employees and
agents of, and consultants to, each Party or its Affiliates are obligated to
assign to such Party or its Affiliate their rights in and to any inventions
arising out of their work at such Party or its Affiliate either pursuant to
written agreement or by operation of law.


65



--------------------------------------------------------------------------------





7.1.8    Actions Regarding Regulatory Authorities. Neither Party nor any of its
Affiliates, nor any of its or their respective officers, employees or agents
has: (i) committed (or after the Signing Date, will commit) an act, (ii) made
(or after the Signing Date, will make) a statement or (iii) failed (or after the
Signing Date, will fail) to act or make a statement that, in any case ((i), (ii)
(iii)), that (x) would be or create an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the Commercialization of Products or (y) could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Territory, with respect the Commercialization of
Compounds or Products.
7.1.9    Limitation. Neither Party nor its Affiliates makes any representation
or warranty, either express or implied, that any of the R&D Program, Research,
Development and/or Commercialization efforts with regard to any Compound or
Product will be successful.

7.2    Representations, Warranties and Covenants by Dicerna. Dicerna represents,
warrants and, as applicable, covenants, to Novo as follows:
7.2.1    No Targets Encumbered. As of the Signing Date, the Blocked Target List
is comprised of only the Blocked Targets disclosed pursuant to Section 2.3.1.
7.2.2    No Conflict with this Agreement. Neither Dicerna nor any of its
Affiliates has granted, nor will Dicerna or its Affiliates grant during the
Term, any rights (or other encumbrances) to any Third Party to Licensed
Technology that conflict with the rights assigned and/or granted to Novo
hereunder. Dicerna has Control over all Know-How and Patent Rights owned by it
or its Affiliates as of the Signing Date that are necessary or reasonably useful
to the Research, Development, registration, manufacturing (including
formulation) or Commercialization of the Compounds and Products as known to be
contemplated by this Agreement as of the Signing Date. Dicerna shall ensure
that: (a) all Know-How relating to, and Patent Rights directed to (i) the GalXC
Platform or (ii) Compounds and Products, necessary or reasonably useful to
Research, Develop, register, Manufacture (including formulate), use or
Commercialize Compounds or Products in the Field in the Territory; and (b) all
Improvements to Licensed Technology; in each case of (a) and (b) solely
conceived, developed, created, made or reduced to practice by Dicerna or its
Affiliates and not subject to Third Party rights under existing agreements,
except for the Blocked Targets and Targets subject to the Excluded Field due to
exclusivity obligations granted under the Lilly Agreement consistent with this
Section 16.2.2, are upon creation and remain thereafter Controlled by Dicerna.
Neither Dicerna, nor any of its Affiliates, will enter into any agreement after
the date of execution of this Agreement conflicting with the foregoing. Neither
Dicerna nor any of its Affiliates will assign, divest or otherwise transfer any
of the Licensed Technology in a manner that would adversely affect Novo’s rights
hereunder. Neither Dicerna nor any of its Affiliates has, in anticipation of
this Agreement or one of a similar nature, participated in, or agreed or planned
to participate in, any transaction or series of transactions where the intent or
result of such transaction(s) is (or was) to avoid extending to Novo or its
Affiliates any benefits of this Agreement that Novo and its Affiliates otherwise
would have enjoyed, and Dicerna shall


66



--------------------------------------------------------------------------------





not, and shall cause its Affiliates not to, participate in, or agree or plan to
participate in, any such transaction following the Signing Date.
7.2.3    Existing Patent Rights.
(a)    All Patent Rights contained in the Licensed Technology existing as of the
Signing Date that are issued or subject to a pending application for issuance
(the “Existing Patents”) are listed on Exhibit E and all such Existing Patents
are, as of the Signing Date: (i) to the extent issued (unless otherwise
indicated on Exhibit E), subsisting and, to Dicerna’s knowledge, not invalid or
unenforceable; (ii) except for the Blocked Targets or Targets subject to the
Excluded Field due to the exclusivity obligations granted under the Lilly
Agreement, solely and exclusively owned or exclusively licensed to Dicerna in
the Field in the Territory, free of any encumbrance, lien or claim of ownership
by any Third Party; (iii) to the extent subject to a pending application for
issuance, being prosecuted in the respective patent offices in which such
applications have been filed in accordance with Applicable Law and Dicerna’s
ordinary patent prosecution practices and Dicerna and its Affiliates have
presented all relevant references, documents and information of which it and the
inventors are aware and which is advisable based on advice from patent counsel
to the relevant patent examiner at the relevant patent office; and (iv) filed
and maintained properly and all applicable fees applicable thereto have been
paid on or before the due date for payment.
(b)    As of the Signing Date, to Dicerna’s Knowledge, neither Dicerna nor any
of its Affiliates have taken any action that would render any Invention claimed
in the issued Existing Patents unpatentable.
(c)    The Existing Patents represent all Patent Rights Controlled by Dicerna or
their Affiliates as of the Signing Date that are necessary or reasonably useful
for the Research, Development, or Commercialization of the Compounds and
Products as known to be contemplated by this Agreement as of the Signing Date.
To Dicerna’s knowledge, as of the Signing Date, no rights or licenses are
required under any Third Party Patent Rights or Know-How for Novo to Research,
Develop, Manufacture (including to formulate) or Commercialize the Products as
contemplated herein as of the Signing Date other than those granted under
Section 7.1.
(d)    There is no license or other right granted by Dicerna or any of its
Affiliates to any Third Party, or any agreement with a Third Party to which
Dicerna or any of its Affiliates is a party, that would cause any Patent Right
or Know-How generated by or on behalf of Dicerna or any of its Affiliates in the
conduct of activities under this Agreement to fail to be Licensed Technology by
depriving Dicerna of Control of such Patent Right or Know-How in the Field.
7.2.4    Litigation and Actions Relating to Intellectual Property. As of the
Signing Date: (a) Dicerna has not received any written notice of any threatened
claims or litigation seeking


67



--------------------------------------------------------------------------------





to invalidate or otherwise challenge the Licensed Technology, including the
Licensed Patent Rights, or Dicerna’s or its Affiliates’ rights, therein; and (b)
Dicerna is not aware of any pending or threatened action, suit, proceeding or
claim by a Third Party asserting that Dicerna or its Affiliates is infringing or
has misappropriated or otherwise is violating any Patent Right, trade secret or
other proprietary right of any Third Party as would reasonably be expected to
impair in any material respect the ability of it or its Affiliates to fulfill
any of its obligations under this Agreement.
7.2.5    Other Material Claims and Actions. As of the Signing Date, there are no
claims, actions, or proceedings pending or, to Dicerna’s of its Affiliates’
knowledge, threatened; nor, to Dicerna’s or its Affiliates’ knowledge, are there
any formal inquiries initiated or written notices received for any such legal
proceedings, in each case (or in aggregate) against Dicerna or its Affiliates or
their properties, assets or businesses, which if adversely decided, would,
individually or in the aggregate, have a material adverse effect on, or prevent
Dicerna’s or its Affiliates’ ability to conduct the R&D Program or to grant the
licenses or rights granted under this Agreement.
7.2.6    No Government Funding. The Inventions claimed by the Existing Patents
as of the Signing Date: (i) were not conceived, discovered, developed or
otherwise made in connection with any research activities funded, in whole or in
part, by the federal government of the United States of America or any agency
thereof and (ii) are not a “subject invention” as that term is described in 35
U.S.C. Section 201(e) and (iii) are not otherwise subject to the provisions of
the Patent and Trademark Law Amendments Act of 1980, as amended, codified at 35
U.S.C. §§ 200-212, as amended, as well as any regulations promulgated pursuant
thereto, including in 37 C.F.R. Part 401.

7.3    No Other Warranties. Except as otherwise expressly set forth in this
Agreement, each Party and its Affiliates expressly disclaim any and all
representations or warranties of any kind with respect to the subject matter of
this Agreement, whether express or implied, including any warranties of
non‑infringement, merchantability or fitness for a particular purpose.

8.    INDEMNIFICATION AND LIABILITY

8.1    Indemnification by Dicerna. Dicerna shall indemnify, defend and hold Novo
and its Affiliates, and their respective officers, directors, employees and
agents (each, a “Novo Indemnified Party”), harmless from and against losses,
settlements, penalties, fines, costs or expenses, damages and liability,
including reasonable legal expense and attorneys’ fees, (collectively, “Losses”)
to which any Novo Indemnified Party may become subject as a result of any Third
Party demands, suits, claims or actions (“Claims”) against any Novo Indemnified
Party (including product liability claims) arising or resulting from: (a) the
Research, Development, Manufacture (including formulation), Commercialization or
other exploitation of the Dicerna Orphan Products and Returned Compounds and
Products pursuant to this Agreement by or on behalf of Dicerna or its
Affiliates; (b) the negligence or willful misconduct of Dicerna or its
Affiliates pursuant to this Agreement; (c) the breach of any term in or the
covenants, warranties, representations made by Dicerna to Novo under this
Agreement; (d) misappropriation of a Third Party’s Know-How to the extent such
misappropriation arises from Novo’s, its Affiliate’s or its or their
sublicensees’ use hereunder of materials provided by a Dicerna Indemnified Party
hereunder. Dicerna is only obliged to so indemnify and hold the Novo Indemnified
Parties harmless to the extent that such


68



--------------------------------------------------------------------------------





Claims: (i) do not arise from any breach of this Agreement or the negligence or
willful misconduct of a Novo Indemnified Party and/or (ii) are not subject to
indemnification by Novo under Section 17.2.

8.2    Indemnification by Novo. Novo shall indemnify, defend and hold Dicerna
and its Affiliates, and their respective officers, directors, employees and
agents (each, a “Dicerna Indemnified Party”), harmless from and against Losses
incurred by any Dicerna Indemnified Party as a result of any Third Party Claims
against any Dicerna Indemnified Party (including product liability claims)
arising or resulting from: (a) the Research, Development, Manufacture (including
formulation), Commercialization or other exploitation of the Compounds and
Products (but not the Co-Development Products) pursuant to this Agreement by or
on behalf of Novo or its Affiliates (other than to the extent Dicerna or its
Affiliates are carrying out work on behalf of Novo, but subject to subclause
(d)), (b) the negligence or willful misconduct of Novo or its Affiliates
pursuant to this Agreement; (c) the breach of any term in or the covenants,
warranties, representations made by Novo to Dicerna under this Agreement or (d)
misappropriation of a Third Party’s Know-How to the extent such misappropriation
arises from Dicerna’s, its Affiliate’s or its or their sublicensees’ use
hereunder of materials provided by a Novo Indemnified Party hereunder. Novo is
only obliged to so indemnify and hold the Dicerna Indemnified Parties harmless
to the extent that such Claims: (i) do not arise from any breach of this
Agreement or the negligence or willful misconduct of a Dicerna Indemnified Party
and/or (ii) are not subject to indemnification by Dicerna under Section 17.1.

8.3    Indemnification Procedure.
8.3.1    Any Novo Indemnified Party or Dicerna Indemnified Party seeking
indemnification hereunder (“Indemnified Party”) shall notify the Party against
whom indemnification is sought (“Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Claim in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
Claim is adversely affected thereby.
8.3.2    Subject to the provisions of Section 17.3.3, the Indemnifying Party
shall have the right, upon providing notice to the Indemnified Party of its
intent to do so within [* * *] after receipt of the notice from the Indemnified
Party of any Claim, to assume the defense and handling of such Claim, at the
Indemnifying Party’s sole expense. If the Indemnifying Party does not assume
control of such defense, or does not comply with its obligations under Section
17.3.3, the Indemnified Party shall be entitled to control the defense and
handling of the Claim at the Indemnifying Party’s sole expense.
8.3.3    If the Indemnifying Party elects to assume the defense and handling of
the Claim: (a) the Indemnifying Party shall select competent counsel in
connection with conducting the defense and handling of such Claim, and the
Indemnifying Party shall defend or handle the same in consultation with the
Indemnified Party, and shall keep the Indemnified Party timely apprised of the
status of such Claim; (b) the Indemnifying Party shall not, without the prior
written consent


69



--------------------------------------------------------------------------------





of the Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or would involve any admission of wrongdoing on the
part of the Indemnified Party; and (c) the Indemnified Party shall cooperate
with the Indemnifying Party, at the request and expense of the Indemnifying
Party, shall be entitled to participate in the defense and handling of such
Claim with its own counsel and at its own expense, and shall not agree to any
settlement of the Claim without the prior written consent of the Indemnifying
Party if there is any liability or any financial or other obligation on the part
of the Indemnifying Party or if it would adversely affect the Indemnifying
Party.

8.4    SPECIAL, INDIRECT, AND OTHER LOSSES. NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS
SUFFERED BY THE OTHER PARTY, EXCEPT FOR: (A) LIABILITY FOR BREACH OF ARTICLE 7;
(B) DAMAGES REQUIRED TO BE PAID TO (I) A THIRD PARTY PURSUANT TO A
NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION IN CONNECTION WITH A
THIRD PARTY CLAIM FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION
HEREUNDER OR (II) A PARTY PURSUANT TO A NON-APPEALABLE ORDER OF A COURT OF
COMPETENT JURISDICTION IN CONNECTION WITH A VIOLATION OF PATENT RIGHTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS; (C) SUCH DAMAGES ARISING OUT OF ANY BREACH OF
SECTIONS 3.1 OR 3.2 OR 3.4 OR ARTICLE 11 OF THIS AGREEMENT BY A PARTY, ITS
AFFILIATES OR SUBLICENSEES; OR (D) SUCH DAMAGES ARISING OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY.

8.1    Insurance. [* * *].

9.    COMPLIANCE

9.1    Compliance with this Agreement. Each of the Parties shall, and shall (to
the extent applicable) cause their respective Affiliates to, comply in all
material respects with the terms of this Agreement.

9.1    Compliance with Party Specific Regulations. In carrying out their
respective obligations under this Agreement, the Parties agree to cooperate with
each other as may reasonably be required to help ensure that each is able to
fully meet its obligations with respect to the Party Specific Regulations
applicable to it. Neither Party shall be obligated to pursue any course of
conduct that would result in such Party being in material breach of any Party
Specific Regulation applicable to it; provided that in the event that a Party
refuses or is unable to fulfill its obligations under this Agreement in any
material respect on such basis, the other Party shall (without derogation to any
other available rights and remedies) have the right to terminate this Agreement
in accordance with Section 14.3. All Party Specific Regulations are binding only
in accordance with their terms and only upon the Party to which they relate.


70



--------------------------------------------------------------------------------






9.2    Compliance with Internal Compliance Codes. Except as expressly set forth
in this Agreement, all Internal Compliance Codes shall apply only to the Party
to which they relate. The Parties agree to cooperate with each other to help
insure that each Party is able to comply with the substance of its respective
Internal Compliance Codes and, to the extent practicable, each Party shall
operate in a manner consistent with its Internal Compliance Codes applicable to
its performance under this Agreement.

9.3    Compliance with Anti-Corruption Laws. In connection with this Agreement,
the Parties shall comply with all applicable local, national, and international
laws, regulations, and industry codes dealing with government procurement,
conflicts of interest, corruption or bribery, including, if applicable, the US
Foreign Corrupt Practices Act of 1977, as amended, and any laws enacted to
implement the Organization of Economic Cooperation and Development Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

9.4    Prohibited Conduct. Without limiting the other obligations of the Parties
set forth in this Article 18, in connection with any activities of the Parties
under this Agreement, the Parties confirm that they have not made, offered,
given, promised to give, or authorized, and will not make, offer, give, promise
to give, or authorize, any bribe, kickback, payment or transfer of anything of
value, directly or indirectly, to any person or to any Government Official for
the purpose of: (i) improperly influencing any act or decision of the person or
Government Official; (ii) inducing the person or Government Official to do or
omit to do an act in violation of a lawful or otherwise required duty; (iii)
securing any improper advantage; or, (iv) inducing the person or Government
Official to improperly influence the act or decision of any organization,
including any government or government instrumentality, to assist any Party in
obtaining or retaining business. For the purposes of this Section “Government
Official” means: (i) any officer or employee of: (a) a government, or any
department or agency thereof; (b) a government-owned or controlled company,
institution, or other entity, including a government-owned hospital or
university; or (c) a public international organization (such as the United
Nations, the International Monetary Fund, the International Committee of the Red
Cross, and the World Health Organization), or any department or agency thereof;
(ii) any political party or party official or candidate for public or political
party office; and/or (iii) any person acting in an official capacity on behalf
of any of the foregoing.

9.5    Responsible Business. Each Party will work to improve its social,
environmental and ethical procedures, policies and performance and will support
the principles set out in the United Nations’ Universal Declaration of Human
Rights of 1948, the International Labour Organization Conventions and the ICC
Business Charter for Sustainable Developments (hereinafter jointly referred to
as “Responsible Business Practices”). Each Party undertakes to promptly notify
the other Party if it encounters difficulties in supporting Responsible Business
Practices. Upon request and within a reasonable period of time, each Party will
discuss with the other Party information on its social, environmental and
ethical procedures, policies and performance in order to reasonably substantiate
that Responsible Business Practices are being followed. If, based on such
discussion, a Party appears to face difficulties in supporting Responsible
Business Practices, the Parties agree to collaborate in good faith to address
any such difficulties as the exclusive remedy therefor.

10.    GENERAL PROVISIONS


71



--------------------------------------------------------------------------------






10.1    Assignment. Except as provided in this Section 19.1, [* * *].

10.1    Effects of Assignment, Change of Control. In the event of any assignment
of this Agreement by Dicerna or upon a Change of Control of Dicerna:
10.1.1    Dicerna’s rights subsequent to a Change of Control to designate
Products as Co-Development Products under Sections 2.3.2 and 2.3.3 shall [* *
*];
10.1.2    Novo may terminate Dicerna’s rights to participate in any
Commercialization (including co-promotion) activities with respect to any
Co-Development Products;
10.1.3    Novo shall have no obligations under this Agreement to provide to
Dicerna any sensitive information or materials, including information or
materials relating to sales, marketing, development or strategic matters;
10.1.4    Dicerna’s rights as an Auditing Party under Section 9.5 shall be
limited to auditing Novo’s books and records to determine the accuracy of Net
Sales and Operating Profit or Loss calculations;
10.1.5    [* * *];
10.1.6    Novo shall have the right to terminate the JSC and/or any of its
Working Groups, in which case all authority granted to the JSC and any such
Working Groups shall vest in Novo; and
10.1.7    If Dicerna owes any deferred amount under Section 5.4.2(b), Dicerna
shall repay to Novo such deferred amount prior to or on the date of such
assignment or Change of Control of Dicerna.
10.2    Extension to Affiliates. Except as expressly set forth otherwise in this
Agreement, each Party shall have the right to extend the rights and immunities
granted in this Agreement to one or more of its Affiliates. All applicable terms
and provisions of this Agreement, except this right to extend, shall apply to
any such Affiliate to which this Agreement has been extended to the same extent
as such terms and provisions apply to the Party extending such rights and
immunities. For clarity, the Party extending the rights and immunities granted
hereunder shall remain primarily liable for any acts or omissions of its
Affiliates.

10.3    Severability. Should one or more of the provisions of this Agreement
become void or unenforceable, or be determined to be void or unenforceable, as a
matter of Applicable Laws, then this Agreement shall be construed as if such
provision were not contained herein and the remainder of this Agreement shall be
in full force and effect, and the Parties will use their best efforts to
substitute for the invalid or unenforceable provision a valid and enforceable
provision which conforms as nearly as possible with the original intent of the
Parties.

10.4    Governing Law; English Language. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York and the patent
laws of the United States without giving effect to any law that would result in
the application of a different body of


72



--------------------------------------------------------------------------------





law than as set forth in this Section 19.5. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.

10.5    Dispute Resolution.
10.5.1    If any dispute, claim or controversy of any nature arising out of or
relating to this Agreement, including any action or claim based on tort,
contract or statute, or concerning the interpretation, effect, termination,
validity, performance or breach of this Agreement (each, a “Dispute”), arises
between the Parties and the Parties cannot resolve such Dispute through their
respective Project Leaders, Program Leaders or JSC, if and as applicable, within
[* * *] of a written request by either Party to the other Party (“Notice of
Dispute”), and such Dispute is not one for which a Party has final
decision-making as expressly set forth in Section 6.5.4 of this Agreement,
either Party may refer the Dispute to Senior Representatives of each Party for
resolution. Each Party, within [* * *] after a Party has received such written
request from the other Party to so refer such Dispute, shall notify the other
Party in writing of the Senior Representative to whom such dispute is referred.
If, after an additional [* * *] after the Notice of Dispute, such Senior
Representatives have not succeeded in negotiating a resolution of the Dispute,
and a Party wishes to pursue the matter, each such Dispute, controversy or claim
that is not an “Excluded Claim” (defined in Section 19.6.5) shall be finally
resolved by binding arbitration by the International Chamber of Commerce (“ICC”)
administered in accordance with Rules of ICC in effect on the date of this
Agreement and applying the substantive law specified in Section 19.5. Judgment
on the arbitration award may be entered in any court having jurisdiction
thereof. The obligation to arbitrate under this Section 19.6 shall extend to any
claims by or against the Parties and their respective Affiliates and any agents,
principals, officers, directors, or employees of either of the Parties or their
respective Affiliates.
10.5.2    The arbitration shall be conducted by: [* * *] experienced in the
business of pharmaceuticals. If the issues in dispute involve scientific,
technical or commercial matters, the arbitrators chosen hereunder shall engage
experts that have educational training or industry experience sufficient to
demonstrate a reasonable level of relevant scientific, medical and industry
knowledge, as necessary to resolve the dispute. Within [* * *] after initiation
of arbitration, the Parties shall select the arbitrators. Novo, on the one hand,
shall select [* * *] arbitrator and Dicerna, on the other hand, shall select [*
* *] arbitrator (or, if either Party fails to make a choice, the ICC shall
select [* * *] arbitrator on behalf of such Party) and the [* * *] arbitrators
selected by the Parties will mutually select a [* * *] arbitrator (or, if they
fail to make a choice, the ICC shall select a [* * *] arbitrator). In making
their determination, the arbitrators shall not have the authority to modify any
term or provision of this Agreement. A consensus decision of any [* * *] of the
arbitrators shall be final, conclusive and binding on the Parties. The place of
arbitration shall be v, and all proceedings and communications shall be in
English.
10.5.3    Prior to the arbitrators being selected, either Party, without waiving
any remedy under this Agreement, may seek from any court having jurisdiction any
temporary injunctive or provisional relief necessary to protect the rights or
property of that Party until final resolution of the issue by the arbitrators or
other resolution of the controversy between the Parties. Once the


73



--------------------------------------------------------------------------------





arbitrators are in place, either Party may apply to the arbitrators for interim
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved, and either Party may apply to a court of competent
jurisdiction to enforce interim injunctive relief granted by the arbitrators.
Any final award by the arbitrators may be entered by either Party in any court
having appropriate jurisdiction for a judicial recognition of the decision and
applicable orders of enforcement. The arbitrators may render early or summary
disposition of some or all issues, after the Parties have had a reasonable
opportunity to make submissions on those issues. The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages. The arbitrators may award the costs and expenses
of the arbitration, including reasonable attorneys’ fees, disbursements,
arbitration expenses, arbitrators’ fees and the administrative fee of the ICC,
to the prevailing Party, which award shall be in such manner as the arbitrators
deem appropriate, based on the determination of the arbitrators on the merits.
10.5.4    Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable [* * *] statute of
limitations.
10.5.5    As used in this Section 19.6, the term “Excluded Claim” means any
dispute, controversy or claim that concerns: (a) the validity, enforceability or
infringement of any patent, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory. Any
Excluded Claim may be submitted by either Party to any court of competent
jurisdiction over such Excluded Claim.

10.6    Continued Performance During Pendency of Arbitral Matters. Unless and
until this Agreement has terminated in accordance with its terms, the Parties
shall continue to proceed with and be bound by all rights and obligations
hereunder notwithstanding the issue of a Notice of Dispute or the pendency of an
Arbitral Matter, litigation involving a patent issue pursuant to this Agreement,
or any applicable Cure Period.

10.7    Consent to Non-Exclusive Jurisdiction; Service of Process. As may be
permitted under this Agreement, any legal action or proceeding that may be
brought, in a [* * *] and, by execution and delivery of this Agreement, each
Party hereby consents for itself and in respect of its property, generally and
unconditionally, to the non-exclusive jurisdiction of such courts. The Parties
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which either Party may now or
hereafter have to the bringing of any such action of proceeding in such
respective courts. Each Party irrevocably consents to the service of process of
any such courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the other Party at
its address provided herein, such service to become effective [* * *] after such
mailing.

10.8    Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereunder (excluding, in each case, the obligation to
make payments when due) if such delay or nonperformance is caused by strike,
fire, flood, earthquake, accident, war, act of terrorism, act of


74



--------------------------------------------------------------------------------





God or of the government of any country or of any local government, or by any
other cause unavoidable or beyond the control of any Party hereto. In such
event, such affected Party shall use Commercially Reasonable Efforts to resume
performance of its obligations and will keep the other Party informed of actions
related thereto.

10.9    Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver. No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.

10.10    Relationship of the Parties. Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between Dicerna and Novo, or to constitute one as the agent of the other.
Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other to any contract, agreement or undertaking with
any third Party.

10.11    Notices. All notices, consents or waivers under this Agreement shall be
in writing and will be deemed to have been duly given when: (a) scanned and
converted into a portable document format file (i.e., pdf file), and sent as an
attachment to an e-mail message, where, when such message is received, a read
receipt e-mail is received by the sender (and such read receipt e-mail is
preserved by the Party sending the notice), provided further that a copy is
promptly sent by an internationally recognized overnight delivery service
(receipt requested) (although the sending of the e-mail message shall be when
the notice is deemed to have been given); or (b) the earlier of when received by
the addressee or [* * *] after it was sent, if sent by registered letter or
overnight courier by an internationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and e-mail
addresses set forth below (or to such other addresses and e-mail addresses as a
Party may designate by notice):
If to Dicerna:
Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue

Lexington, Massachusetts 02421

Attention: President and Chief Executive Officer

Fax: [* * *]

E-mail: [* * *]


75



--------------------------------------------------------------------------------





and



Dicerna Pharmaceuticals, Inc.

33 Hayden Avenue

Lexington, Massachusetts 02421

Attention: Legal Department
If to Novo:    


Novo Nordisk A/S
Novo Alle 1
2880 Bagsvaerd
Denmark
Attention: CVP of Global Business Development


with a copy (which shall not constitute notice) to:


Novo Nordisk A/S
Novo Alle 1
2880 Bagsvaerd
Denmark
Attention: General Counsel


Dicerna shall also provide a copy of any notice (via e-mail if available) to
Novo.

10.12    Further Assurances. Novo and Dicerna hereby covenant and agree without
the necessity of any further consideration, to execute, acknowledge and deliver
any and all documents and take any action as may be reasonably necessary to
carry out the intent and purposes of this Agreement.

10.13    Compliance with Law. Each Party shall, or shall cause, its Affiliates,
sublicensees or Third Party contractors to, perform its obligations under this
Agreement in accordance with all Applicable Laws, including any GCPs, GLPs, GMPs
or GRPs and Internal Compliance Codes, as applicable. No Party shall, or shall
be required to, undertake any activity under or in connection


76



--------------------------------------------------------------------------------





with this Agreement which violates, or which it believes, in good faith, may
violate, any Applicable Laws.

10.14    No Third Party Beneficiary Rights. This Agreement is not intended to
and shall not be construed to give any Third Party any interest or rights
(including any Third Party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby, except
as otherwise expressly provided for in this Agreement.

10.15    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties as to the subject matter hereof and supersedes all
proposals, oral or written, and all other communications between the Parties
with respect to such subject matter. The Parties acknowledge and agree that, as
of the Effective Date, all Confidential Information disclosed pursuant to the
Confidentiality Agreement by a Party or its Affiliates shall be included in the
Confidential Information subject to this Agreement and the Confidentiality
Agreement is hereby superseded in its entirety; provided, that the foregoing
shall not relieve any Person of any right or obligation accruing under the
Confidentiality Agreement prior to the Effective Date. “Confidentiality
Agreement” means the Mutual Confidentiality Agreement between Dicerna and Novo
dated August 14th, 2018, as amended on August 14, 2019, and further amended with
respect to exclusivity disclosure on October 9, 2019.

10.16    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterpart signature
pages may be validly delivered by facsimile or by electronic mail in PDF format
and such signature pages shall have the same effect as originals.

10.17    Expenses. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and execution of this
Agreement.

10.18    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

10.19    Construction. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

10.20    Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections, Schedules or Exhibits mean the
particular Articles, Sections, Schedules or Exhibits to this Agreement and
references to this Agreement include all Exhibits hereto. In the event of any
conflict between the main body of this Agreement and any Exhibit hereto, the
main body of this Agreement shall prevail. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or


77



--------------------------------------------------------------------------------





“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation”; (b) the word “day” or “year” means a Calendar Day or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement as a whole and not merely to the particular provision in which
such words appear; (e)  the words “shall” and “will” have interchangeable
meanings for purposes of this Agreement; (f) provisions that require that a
Party, the Parties or a committee hereunder “agree,” “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, letter, approved minutes or otherwise;
(g) words of any gender include the other gender; (h) words using the singular
or plural number also include the plural or singular number, respectively; (i)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement law, rule or regulation thereof; (j) the phrase
“non-refundable” shall not prohibit, limit or restrict either Party’s right to
obtain damages in connection with a breach of this Agreement; and (k) neither
Party shall be deemed to be acting on behalf of the other Party.

10.21    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive unless explicitly stated to be so, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under law.

10.22    Export. Each Party acknowledges that the laws and regulations of the
United States restrict the export and re-export of commodities and technical
data of United States origin. Each Party agrees that it will not export or
re-export restricted commodities or the technical data of the other Party in any
form without appropriate United States and foreign government licenses.


[Remainder of page left blank intentionally; signature page follows.]







78



--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.


DICERNA PHARMACEUTICALS, INC.


By: /s/ Douglas Fambrough    
Name: Douglas Fambrough
Title: CEO






NOVO NORDISK A/S


By: /s/ Karsten Munk Knudsen    
Name: Karsten Munk Knudsen
Title:    Executive Vice President


NOVO NORDISK A/S


By: /s/ Mads Krogsgaard Thomsen    
Name:    Mads Krogsgaard Thomsen
Title:    Executive Vice President








[Signature Page to Collaboration and License Agreement]

--------------------------------------------------------------------------------


 


Exhibit A
Work Flow Plan


[* * *]






    




A-1



--------------------------------------------------------------------------------


 


Exhibit B


Initial Research Plan




To be attached hereto by the Parties as set forth in Section 4.1.4.













--------------------------------------------------------------------------------


 


Exhibit C


Novo Nordisk A/S’s Invoicing Instructions 
 
In order to ensure timely settlement of invoices, you are kindly requested to
observe the below guidelines when sending invoices or credit notes to Novo
Nordisk. 
 
All invoices should be sent via email by attaching the invoice as a PDF file,
email address: [* * *]. Novo Nordisk is unable to process invoices sent by
telefax. 
 
All invoices must include the following information: 
•Full name and Novo Nordisk initials of the Project Director for Novo Nordisk:  
•It must be clearly stated that the document is an invoice  
 
•A reference to the Novo Nordisk agreement ID ________ 
 
•Value Added Tax number or Federal ID/registration number  
 
•Bank information:  
1. International Bank Account Number 
2. Bank Name: The name of beneficiary’s bank 
3. Bank Address: The address of beneficiary’s bank 
4. Bank Key #: ABA/Routing/Fedwire/Transit number/Sort Number  
5. Swift: Swift code 
6. Account Name: Under what name beneficiary’s bank account is open 
7. Account Number: Number of beneficiary’s bank account and/or IBAN code, which
is applicable in all EU countries. 









--------------------------------------------------------------------------------




dicernanovoredactedag_image1.jpg [dicernanovoredactedag_image1.jpg]
 


Exhibit D


Press Release


Dicerna and Novo Nordisk enter agreement to discover and develop RNAi therapies
for liver-related cardio-metabolic diseases


•
Collaboration to explore liver cell targets using Dicerna’s GalXC™ technology
with the potential to deliver a significant number of clinical candidates



•
Each company to retain rights to co-develop and co-commercialise product
candidates



•
Dicerna to receive upfront payment of USD 175 million and equity investment of
USD 50 million



•
Dicerna is eligible to receive an additional USD 75 million over the first three
years, plus up to USD 357.5 million per target in potential milestone payments,
and royalties on product sales



•
[* * *]





Lexington, Massachusetts, US, and Bagsværd, Denmark, 18 November 2019 – Dicerna™
Pharmaceuticals, Inc. (Nasdaq: DRNA) and Novo Nordisk A/S today announced an
agreement to discover and develop novel therapies for the treatment of
liver-related cardio-metabolic diseases using Dicerna’s proprietary GalXC™ RNAi
platform technology. The collaboration plans to explore more than 30 liver cell
targets and may deliver multiple clinical candidates for disorders including
chronic liver disease, non-alcoholic steatohepatitis (NASH), type 2 diabetes,
obesity, and rare diseases. Dicerna will conduct and fund discovery and
preclinical development to clinical candidate selection for each liver cell
target, and Novo Nordisk will be responsible for all further development.


The agreement represents a significant investment by Novo Nordisk to secure
access to Dicerna’s proprietary GalXC RNAi platform, which complements its
existing technology base. The collaboration provides Novo Nordisk with the
capability to inhibit hepatocyte targets involved in disease regulation and has
the potential to generate a number of clinical development candidates.


“We are excited to collaborate with Novo Nordisk on this broad research and
development effort that extends the reach of our GalXC platform to a wide range
of liver cell targets and maximises our opportunities in serious liver
diseases,” said Douglas M Fambrough, PhD, president and chief executive officer
of Dicerna. “Our efforts will benefit from Novo Nordisk’s expertise in
cardio-metabolic diseases and years of experience developing and commercialising
innovative therapies worldwide, which will help us advance novel RNAi treatments
for underserved patient populations.”


The agreement enables each company to co-develop and co-commercialise product
candidates discovered under the collaboration. Novo Nordisk will lead programmes
targeting cardio-metabolic disorders and other indications with Dicerna having
the option to opt into two programmes during clinical development. Dicerna
retains rights to initiate two new orphan liver disease programmes for which
Novo Nordisk can opt in. For all co-development programmes,


D-1



--------------------------------------------------------------------------------

 


the companies will share in the profit/loss of net sales of products consistent
with each company’s contribution to co-development costs.


“Through this important collaboration with Dicerna, we gain access to an
innovative technology and deep expertise in RNA interference,” said Marcus
Schindler, senior vice president of Global Drug Discovery in Novo Nordisk.
“Dicerna is the ideal partner to discover and develop molecules for targets that
may yield multiple potential treatments across disease areas such as diabetes,
obesity, cardiovascular and NASH. We will work closely together to unlock the
true potential of treating a range of diseases using RNAi therapies, for the
benefit of patients.”


Under the terms of the agreement, Dicerna will receive:
•
An upfront payment of USD 175 million.

•
A USD 50 million equity investment in Dicerna at a premium.

•
USD 25 million annually during each of the first three years of the
collaboration, contingent on Dicerna delivering RNAi molecules for a defined
number of targets.

•
Up to USD 357.5 million per target in development, regulatory and
commercialisation milestone payments, plus tiered royalties on product sales
ranging from the mid-single-digits to mid-teens.



The transaction is subject to the expiration or termination of the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other
customary conditions.


[* * *]


About Dicerna's GalXC™ RNAi technology platform
Dicerna’s proprietary RNA interference (RNAi) technology platform, called
GalXC™, aims to advance the development of next-generation RNAi-based therapies
designed to silence disease-driving genes in the liver and other tissues.
Liver-targeted GalXC-based compounds enable subcutaneous delivery of RNAi
therapies that are designed to bind specifically to receptors on liver cells,
leading to internalisation and access to the RNAi machinery within the cells.
The GalXC approach seeks to optimise the activity of the RNAi pathway so that it
operates in the most specific and potent fashion. Compounds produced via GalXC
are intended to be broadly applicable across multiple therapeutic areas,
including both liver and non-liver indications.


About Dicerna™ Pharmaceuticals, Inc.
Dicerna™ Pharmaceuticals, Inc., is a biopharmaceutical company using ribonucleic
acid (RNA) interference (RNAi) to develop medicines that silence genes that
cause disease. The company is applying its proprietary GalXC™ technology to
develop potent, selective, and safe RNAi therapies for treatment of rare
diseases, chronic liver diseases, cardiovascular diseases, neurodegenerative
diseases, pain and viral infectious disease. Dicerna aims to treat disease by
addressing the underlying causes of illness with capabilities that extend beyond
the liver to address a broad range of diseases, focusing on target genes where
connections between gene and disease are well understood and documented. Dicerna
intends to discover, develop and commercialise novel therapies either on its own
or in collaboration with pharmaceutical partners. Dicerna has strategic
collaborations with Novo Nordisk A/S, Roche, Eli Lilly and Company, Alexion
Pharmaceuticals, Inc. and Boehringer Ingelheim International GmbH. For more
information, please visit www.dicerna.com.


Dicerna Forward-Looking Statements
This press release includes forward-looking statements. Such forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those expressed or implied in such statements.


D-2



--------------------------------------------------------------------------------

 


Examples of forward-looking statements include, among others, statements we make
regarding: (i) the full potential to leverage our GalXC platform to target and
silence specific genes that contribute to cardio-metabolic diseases; (ii) the
potential to earn revenue from royalties and milestone payments under the
collaboration with Novo Nordisk; (iii) research and development plans related to
GalXC and its utility in silencing genes that contribute to cardio-metabolic
diseases; (iv) the potential of RNAi therapies for the treatment of
cardio-metabolic diseases; and (v) the potential for the collaboration and
co-commercialization of products by Novo Nordisk and Dicerna. The process by
which an early-stage platform such as GalXC could potentially lead to an
approved product is long and subject to highly significant risks, particularly
with respect to a preclinical research collaboration. Applicable risks and
uncertainties include those relating to preclinical research and other risks
identified under the heading "Risk Factors" included in Dicerna's most recent
quarterly report on Form 10-Q and in other filings made by the company with the
Securities and Exchange Commission. The forward-looking statements contained in
this press release reflect Dicerna's current views with respect to future
events, and Dicerna does not undertake and specifically disclaims any obligation
to update any forward-looking statements, except as required by law.


* Novo Nordisk A/S and Roche transactions are subject to clearance under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other customary closing
conditions.


Dicerna™ and GalXC™ are trademarks of Dicerna Pharmaceuticals, Inc.


Novo Nordisk is a global healthcare company with more than 95 years of
innovation and leadership in diabetes care. This heritage has given us
experience and capabilities that also enable us to help people defeat obesity,
haemophilia, growth disorders and other serious chronic diseases. Headquartered
in Denmark, Novo Nordisk employs approximately 42,200 people in 80 countries and
markets its products in more than 170 countries. For more information, visit
novonordisk.com, Facebook, Twitter, LinkedIn, YouTube.


Further information
Media Dicerna:
 
 
Amy Trevvett
1 617-612-6253
atrevvett@dicerna.com
Alex Van Rees, SmithSolve
+1 973-442-1555
ext. 111
alex.vanrees@smithsolve.com
Media Novo Nordisk:
 
 
Mette Kruse Danielsen
45 3079 3883
mkd@novonordisk.com
Ken Inchausti (US)
1 609 240 9429
kiau@novonordisk.com
 
 
 
Investors Dicerna:
 
 
Lauren Stival, Stern Investor Relations, Inc.
1 212-362-1200
lauren.stival@sternir.com
 
 
 
Investors Novo Nordisk:
 
 
Peter Hugreffe Ankersen
45 3075 9085
phak@novonordisk.com
Valdemar Borum Svarrer
45 3079 0301
jvls@novonordisk.com
Ann Søndermølle Rendbæk
45 3075 2253
arnd@novonordisk.com
Mark Joseph Root
45 3079 4211
mjhr@novonordisk.com
Kristoffer Due Berg (US)
1 609 235 2989
krdb@novonordisk.com







D-3



--------------------------------------------------------------------------------

 


#    #    #




D-4



--------------------------------------------------------------------------------


 


Exhibit E


Existing Patents


[* * *]










E-1



--------------------------------------------------------------------------------


 




Exhibit F


Co-Development Programs Profit Sharing




[* * *]




E-1



--------------------------------------------------------------------------------


 




Exhibit G


Co-Promotion Principles


[* * *]








G-1



--------------------------------------------------------------------------------






Exhibit H


Dicerna Competitors


[* * *]











--------------------------------------------------------------------------------








Exhibit I


Dicerna Contract Manufacturers


[* * *]











--------------------------------------------------------------------------------






Exhibit J


Patent Prosecution: Default Countries & Territories


[* * *]













--------------------------------------------------------------------------------








Exhibit K


[Intentionally Omitted]









--------------------------------------------------------------------------------






Exhibit L


Use of Human Biosamples and Informed Consent
[* * *]






L-1
5028265.7B

--------------------------------------------------------------------------------






Exhibit M


NOVO Principles for the Use of Animals
[* * *]







